


Exhibit 10.19.10

 

 

 

 

THE DOE RUN RESOURCES CORPORATION

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of April 30, 2004

 

THE RENCO GROUP, INC., Agent and Lender

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS; CERTAIN RULES OF CONSTRUCTION

 

 

 

 

 

2.

CREDITS.

 

 

 

 

 

 

2.1.

Term Credit.

 

 

2.2.

Discretionary Credits.

 

 

2.3.

Application of Proceeds.

 

 

 

 

 

3.

INTEREST; DISCOUNT; FEES.

 

 

 

 

 

 

3.1.

Interest.

 

 

3.2.

[Intentionally Deleted]

 

 

3.3.

Fees

 

 

3.4.

Changes in Circumstances; Yield Protection.

 

 

3.5.

Computations of Interest and Fees

 

 

3.6.

Maximum Lawful Interest Rate

 

 

 

 

 

4.

PAYMENT.

 

 

 

 

 

 

4.1.

Payment at Maturity

 

 

4.2.

Contingent Required Prepayments.

 

 

4.3.

Voluntary Prepayments

 

 

4.4.

Reborrowing; Application of Payments, etc.

 

 

 

 

 

5.

[INTENTIONALLY DELETED]

 

 

 

 

 

6.

GENERAL COVENANTS

 

 

 

 

 

 

6.1.

Taxes and Other Charges; Accounts Payable.

 

 

6.2.

Conduct of Business, etc.

 

 

6.3.

Insurance.

 

 

6.4.

Financial Statements and Reports

 

 

6.5.

Certain Financial Tests.

 

 

6.6.

Indebtedness

 

 

6.7.

Liens

 

 

6.8.

Investments and Acquisitions

 

 

6.9.

Distributions

 

 

6.10.

Asset Dispositions and Mergers

 

 

6.11.

Issuance of Equity by Subsidiaries; Subsidiary Distributions.

 

 

6.12.

Voluntary Prepayments of Other Indebtedness

 

 

6.13.

Derivative Contracts

 

 

6.14.

Negative Pledge Clauses

 

 

6.15.

ERISA, etc

 

 

i

--------------------------------------------------------------------------------


 

 

6.16.

Transactions with Affiliates

 

 

6.17.

Environmental Laws.

 

 

6.18.

Management Fees

 

 

6.19.

[Intentionally Deleted]

 

 

6.20.

Future Subsidiaries; Further Assurances

 

 

6.21.

[Intentionally Deleted]

 

 

 

 

 

7.

REPRESENTATIONS AND WARRANTIES OF COMPANY

 

 

 

 

 

 

7.1.

Organization and Business.

 

 

7.2.

Financial Statements and Other Information; Material Agreements.

 

 

7.3.

Agreements Relating to Financing Debt, Investments, etc

 

 

7.4.

Changes in Condition

 

 

7.5.

Title to Assets

 

 

7.6.

Operations in Conformity with Law, etc

 

 

7.7.

Litigation

 

 

7.8.

Authorization and Enforceability

 

 

7.9.

No Legal Obstacle to Agreements

 

 

7.10.

Defaults

 

 

7.11.

Licenses, etc

 

 

7.12.

Taxes

 

 

7.13.

Certain Business Representations.

 

 

7.14.

Pension Plans

 

 

7.15.

Environmental Regulations.

 

 

7.16.

Indentures

 

 

7.17.

Government Regulation; Margin Stock.

 

 

7.18.

Solvency

 

 

7.19.

[Intentionally Deleted]

 

 

7.20.

Disclosure

 

 

 

 

 

8.

DEFAULTS.

 

 

 

 

 

 

8.1.

Events of Default

 

 

8.2.

Certain Actions Following an Event of Default

 

 

8.3.

Annulment of Defaults

 

 

8.4.

Waivers

 

 

 

 

 

9.

EXPENSES; INDEMNITY.

 

 

 

 

 

 

9.1.

Expenses

 

 

9.2.

General Indemnity

 

 

 

 

 

10.

AGENT.

 

 

 

 

 

 

10.1.

Percentage Interests

 

 

10.2.

Agent’s Authority to Act, etc

 

 

10.3.

Company to Pay Agent, etc

 

 

10.4.

Lender Operations for Advances, etc.

 

 

ii

--------------------------------------------------------------------------------


 

 

10.5.

Sharing of Payments, etc

 

 

10.6.

Agent’s Resignation

 

 

10.7.

Concerning the Agent.

 

 

10.8.

Rights as a Lender

 

 

10.9.

Independent Credit Decision

 

 

10.10.

Indemnification

 

 

10.11.

Assumption of Agent’s Rights

 

 

 

 

 

11.

SUCCESSORS AND ASSIGNS; LENDER ASSIGNMENTS AND PARTICIPATIONS.

 

 

 

 

 

 

11.1.

Successors and Assigns

 

 

11.2.

Assignments by Lenders.

 

 

11.3.

Credit Participants

 

 

11.4.

Special Purpose Funding Vehicles

 

 

11.5.

Replacement of Affected Lender

 

 

11.6.

Replacement of Departing Lenders

 

 

 

 

 

12.

CONFIDENTIALITY

 

 

 

 

 

13.

NOTICES

 

 

 

 

 

14.

AMENDMENTS, CONSENTS, WAIVERS, ETC.

 

 

 

 

 

 

14.1.

Lender Consents for Amendments

 

 

14.2.

Course of Dealing; No Implied Waivers

 

 

 

 

 

15.

GENERAL PROVISIONS.

 

 

 

 

 

 

15.1.

Defeasance

 

 

15.2.

No Strict Construction

 

 

15.3.

Certain Acknowledgments

 

 

15.4.

Venue; Service of Process; Certain Waivers

 

 

15.5.

WAIVER OF JURY TRIAL

 

 

15.6.

Interpretation; Governing Law; etc

 

 

15.7.

Specified Waivers.

 

 

15.8.

Effect of Amendment and Restatement

 

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit 2.1.2

 

 

Note

 

Exhibit 6.4

 

-

Compliance Certificate

 

Exhibit 7.1

 

-

Company and its Subsidiaries

 

Exhibit 7.1.5

 

-

Capitalization

 

Exhibit 7.2.1

 

-

Contingent Liabilities

 

Exhibit 7.2.2

 

-

Material Agreements

 

Exhibit 7.3

 

-

Financing Debt and Investments

 

Exhibit 7.4

 

-

Material Adverse Changes

 

Exhibit 7.6

 

-

Operations in Conformity with Law

 

Exhibit 7.7

 

-

Litigation

 

Exhibit 7.11

 

-

Licenses

 

Exhibit 7.12

 

-

Tax Audits, Administrative and Judicial Proceedings

 

Exhibit 7.13.1

 

-

Labor Relations

 

Exhibit 7.13.2

 

-

Distributors, Customers and Suppliers

 

Exhibit 7.13.5

 

-

Extraordinary Obligations

 

Exhibit 7.13.6

 

-

Future Expenditures

 

Exhibit 7.14

 

-

Multi-employer and Defined Benefit Plans

 

Exhibit 7.15.1

 

-

Environmental Compliance

 

Exhibit 7.15.2

 

-

Environmental Litigation

 

Exhibit 7.15.3

 

-

Hazardous Materials

 

Exhibit 7.15.4

 

-

Environmental Condition of Properties

 

Exhibit 10.1

 

-

Percentage Interests

 

Exhibit 11.2.1

 

-

Assignment and Acceptance

 

 

iv

--------------------------------------------------------------------------------


 

THE DOE RUN RESOURCES CORPORATION

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amended and Restated Credit Agreement, dated as of April 30, 2004 is among
The Doe Run Resources Corporation, a New York corporation, the Lenders (as
defined below) from time to time party hereto and The Renco Group, Inc., a New
York Corporation, in its capacity as Agent (as defined below) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, on October 29, 2002, the Company entered into that certain Credit
Agreement (as amended prior to the date hereof, the “Existing Credit
Agreement”), by and among the Company, Regiment Capital II, L.P. and Lathi, LLC
(collectively, the “Prior Lenders”), as lenders thereunder and Regiment Capital
Advisors, L.L.C. (“Regiment”), as agent for the Prior Lenders, pursuant to which
the Prior Lenders made, upon certain terms and conditions, loans and advances
and provided other financial accommodations to the Company secured by certain
assets and properties of the Company and the Obligors;

 

WHEREAS, pursuant to that certain Assignment and Acceptance, dated as of
March 21, 2003, by and among the Company, the Prior Lenders, as assignors,
Renco, as assignee and Regiment, as agent for the Prior Lenders, Renco has been
assigned all rights of Regiment under the Credit Documents, as agent thereunder
and all rights of the Prior Lenders as lenders thereunder including, without
limitation, the right to receive all payments of principal, interest and fees
due under the Existing Credit Agreement and the right to all collateral pledged
as security under the Credit Documents; and

 

WHEREAS, the Company and Renco desire to enter into this Agreement to amend and
restate the provisions of the Existing Credit Agreement;

 

NOW, THEREFORE, in consideration of the mutual benefits accruing to the Company
and Renco hereunder and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
that the Existing Credit Agreement is hereby amended and restated to read as
follows:

 

1.                                       Definitions; Certain Rules of
Construction.  Certain capitalized terms are used in this Agreement with the
specific meanings defined below in this Section 1.  Except as otherwise
explicitly specified to the contrary or unless the context clearly requires
otherwise, (a) the capitalized term “Section” refers to sections of this
Agreement, (b) the capitalized term “Exhibit” refers to exhibits to this
Agreement, (c) references to a particular Section include all subsections
thereof, (d) the word “including” shall be construed as “including without
limitation”, (e) accounting terms not otherwise defined herein have the meaning
provided under GAAP, (f) references to a particular statute or regulation
include all rules and regulations thereunder and any successor statute,
regulation or rules, in each case as from time to time in effect,

 

1

--------------------------------------------------------------------------------


 

(g) references to a particular Person include such Person’s successors and
assigns to the extent not prohibited by this Agreement and the other Credit
Documents, (h) references to “$” means United States Funds and (i) references to
“the date hereof” mean the date first set forth above.

 

“Accumulated Benefit Obligations” means the actuarial present value of the
accumulated benefit obligations under any Plan, calculated in a manner
consistent with Statement No. 87 of the United States Financial Accounting
Standards Board.

 

“Actual Pro Forma Tax Liability” means, with respect to any fiscal year of the
Company, the pro forma federal and state income tax liability of the Company for
such fiscal year based on Taxable Net Income for such fiscal year and all
relevant tax attributes; provided, however, that for purposes of calculating
Actual Pro Forma Tax Liability, (a) each of the Company and its Subsidiaries
shall be deemed to have become a C corporation under the Code on the day after
the Closing Date, (b) the Company shall be deemed to be subject to the taxes
imposed on C corporations by Subtitle A of the Code and similar provisions of
state law and (c) neither the Company nor any of its Subsidiaries shall take
into account (i) any income attributable to any cancellation of Indebtedness
occurring as a result of any transaction on or prior to the Closing Date or (ii)
any ancillary effect of any such cancellation of Indebtedness on the basis of
the assets of the Company or any of its Subsidiaries.

 

“Affected Lender” is defined in Section 11.5.

 

“Affiliate” means, with respect to the Company (or any other specified Person),
any other Person directly or indirectly controlling, controlled by or under
direct or indirect common control with the Company (or such specified Person),
and shall include (a) any officer, director, general partner or managing member
of the Company (or such specified Person), (b) any Person of which the Company
(or such specified Person) or any Affiliate (as defined in clause (a) above) of
the Company (or such specified Person) shall, directly or indirectly,
beneficially own either (i) at least 10% of the outstanding equity securities
having the general power to vote or (ii) at least 10% of all equity interests,
(c) any Person which shall, directly or indirectly, beneficially own either (i)
at least 10% of the outstanding equity securities of the Company (or such
specified Person) having the general power to vote or (ii) at least 10% of all
equity interests of the Company (or such specified Person) and (d) any Person
directly or indirectly possessing the power to control the Company (or such
specified Person) through a management agreement, voting agreement or other
contract.

 

“Agent” means Renco in its capacity as agent for the Lenders hereunder, as well
as its successors and assigns in such capacity pursuant to Section 10.6.

 

“Agreement” means this Amended and Restated Credit Agreement as from time to
time amended, modified and in effect.

 

“Annualized Taxable Net Income” means:

 

(a)                                  with respect to any Tax Payment Date
occurring on February 15 or April 15, Taxable Net Income for the fiscal quarter
of the Company ended on the most recent January 31, as computed on an annualized
basis in accordance with the provisions of section 6655 of the Code and the
related regulations;

 

2

--------------------------------------------------------------------------------


 

(b)                                 with respect to any Tax Payment Date
occurring on July 15, Taxable Net Income for the period of two consecutive
fiscal quarters of the Company ended on the most recent April 30, as computed on
an annualized basis in accordance with the provisions of section 6655 of the
Code and the related regulations; and

 

(c)                                  with respect to any Tax Payment Date
occurring on October 15, Taxable Net Income for the period of three consecutive
fiscal quarters of the Company ended on the most recent July 31, as computed on
an annualized basis in accordance with the provisions of section 6655 of the
Code and the related regulations.

 

“Applicable Rate” means:

 

(a)                                  on any date on which no Event of Default
exists, 11¼%; and

 

(b)                                 on any date on which any Event of Default
exists, 13¼%.

 

“Approving Lenders” means, with respect to any Discretionary Credit, the
Required Lenders approving the Discretionary Credit Request for such
Discretionary Credit.

 

“Asset Transfer Agreement” means the Asset Transfer Agreement dated as of
October 29, 2002, as amended and in effect from time to time, between the
Company and Doe Run Buick.

 

“Asset Transfer Documents” means:

 

(a)                                  the Asset Transfer Agreement;

 

(b)                                 the Bill of Sale to be executed and
delivered by each of the Company and Doe Run Buick after the Closing Date as
required by the Asset Transfer Agreement;

 

(c)                                  the Intellectual Property License to be
executed and delivered by each of the Company and Doe Run Buick after the
Closing Date as required by the Asset Transfer Agreement;

 

(d)                                 the Assignment of Contracts to be executed
and delivered by each of the Company and Doe Run Buick after the Closing Date as
required by the Asset Transfer Agreement;

 

(e)                                  the Quitclaim Deed to be executed and
delivered by each of the Company and Doe Run Buick after the Closing Date as
required by the Asset Transfer Agreement; and

 

(f)                                    the Facilities Operating Agreement to be
executed and delivered by each of the Company and Doe Run Buick after the
Closing Date as required by the Asset Transfer Agreement.

 

“Assignee” is defined in Section 11.2.1.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” is defined in Section 11.2.1.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Bankruptcy Default” means an Event of Default referred to in Section 8.1.12.

 

“BCP” means Banco de Crédito de Peru.

 

“BCP Credit Agreement” means the Contrato de Linea de Crédito en Moneda
Extranjera dated as of September 17, 2002 and effective as of September 25,
2002, as amended and in effect from time to time, among the lenders party
thereto, BCP, as agent for such lenders, and Doe Run Peru.

 

“Board of Directors” means each of (a) the board of directors of the Company,
(b) each committee of the board of directors of the Company, (c) the board of
directors of each Subsidiary of the Company and (d) each committee of the board
of directors of each Subsidiary of the Company.

 

“Bondholder Intercreditor Agreement” means the Intercreditor Agreement dated as
of March 21, 2003, as amended and in effect from time to time, among Congress,
as agent under the Congress/CIT Loan and Security Agreement, the Agent and the
Collateral Agent.

 

“Buick Assets” means all the assets of the Company and its Subsidiaries that
pertain to the Buick division of the Company, except for the Excluded Assets (as
defined in the Asset Transfer Agreement).

 

“Business Day” means any day other than Saturday, Sunday or a day on which banks
in New York, New York are authorized or required by law or other governmental
action to close.

 

“By-laws” means all written by-laws, rules, regulations and other documents
relating to the management, governance or internal regulation of any Person
other than an individual, all as from time to time in effect.

 

“Capital Expenditure Formula Amount” means, with respect to any fiscal year of
the Company, the greater of:

 

(a)                                  the total of (i) Consolidated Domestic
EBITDA during the fiscal year of the Company most recently ended minus (ii)
Consolidated Domestic Fixed Charges (other than Distributions made by the
Company pursuant to Section 6.9.6) during the fiscal year of the Company most
recently ended; and

 

(b)                                 $5,000,000.

 

“Capital Expenditures” means, for any period, without duplication, all
expenditures by the Company and its Subsidiaries for, or contracts for
expenditures (other than contracts for such expenditures where payments for such
expenditures are to be made in any subsequent period) for, any fixed or capital
assets or improvements, or for replacements,

 

4

--------------------------------------------------------------------------------


 

substitutions or additions thereto (excluding repairs and maintenance in the
ordinary course of business), which have a useful life of more than one (1)
year, including, but not limited to, (a) the direct or indirect acquisition of
such assets by way of offset items or otherwise and Capitalized Lease
Obligations incurred in respect of such fixed or capital assets during such
period, and (b) the items described in clause (e) under the definition of
“Investments”.

 

“Capitalized Lease” means any lease which is required to be capitalized on the
balance sheet of the lessee in accordance with GAAP.

 

 “Capitalized Lease Obligations” means any obligation to pay rent or other
amounts under a lease of (or other agreement conveying the right to use) any
property (whether real, personal or mixed) that is required to be classified and
accounted for as a capital lease obligation under GAAP, and, for purposes of
this Agreement, the amount of such obligation at any date shall be the
capitalized amount thereof at such date, determined in accordance with GAAP.

 

“Cash Equivalents” means, at any time, (a) any evidence of indebtedness with a
maturity of one (1) year or less issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality
thereof; provided, that, the full faith and credit of the United States of
America is pledged in support thereof, except in the case of any such evidence
of indebtedness issued by the Student Loan Marketing Association, the Federal
National Mortgage Association, a Federal Farm Credit Bank or a Federal Home Loan
Bank so long as any such evidence of indebtedness issued by such federal
governmental entities is rated at least A-1 by S&P or at least P-1 by Moody’s;
(b) certificates of deposit or bankers’ acceptances with a maturity of one (1)
year or less of any financial institution that is a member of the Federal
Reserve System having combined capital and surplus and undivided profits of not
less than Two Hundred Fifty Million Dollars ($250,000,000); (c) commercial paper
(including variable rate demand notes) with maturity of one (1) year or less
issued by a corporation (except an Affiliate of the Company) organized under the
laws of any State of the United States of America or the District of Columbia
and rated at least A-1 by S&P or at least P-1 by Moody’s; (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (b) above; (e) repurchase
agreements and reverse repurchase agreements relating to marketable direct
obligations issued or unconditionally guaranteed by the United States of
America, in each case maturing within one (1) year or less from the date of
acquisition; provided, that, the terms of such agreements comply with the
guidelines set forth in the Federal Financial Agreements of Depository
Institutions With Securities Dealers and Others, as adopted by the Comptroller
of the Currency on October 31, 1985; and (f) investments in money market funds
and mutual funds which invest substantially all of their assets in securities of
the types described in clauses (a) through (e) above.

 

“CERCLA” means the federal Comprehensive Environmental Response, Compensation
and Liability Act of 1980.

 

“Change of Control” means an Event of Default referred to in Section 8.1.6(a),
8.1.6(b) or 8.1.6(c).

 

5

--------------------------------------------------------------------------------


 

“Charter” means the articles of organization, certificate of incorporation,
statute, constitution, joint venture agreement, partnership agreement, trust
indenture, limited liability company agreement or other charter document of any
Person other than an individual, each as from time to time in effect.

 

“CIT” means The CIT Group/Business Credit, Inc., a New York corporation.

 

“Closing Date” means October 29, 2002.

 

“Code” means the federal Internal Revenue Code of 1986.

 

“Collateral Agent” means the Trustee, in its capacity as collateral agent under
the Security Agreement (as defined in the New Indenture).

 

“Combined” or “combined” means, when used with reference to any term, such term
as applied to the accounts of such of the Subsidiaries of the Company as may be
specified, combined in accordance with GAAP and with appropriate deductions for
minority interests in Subsidiaries.

 

“Commitment” means, with respect to any Lender (without duplication), such
Lender’s obligations to extend the respective credits contemplated by Section 2
and its interests in such credits at any time outstanding.  The original
Commitments are set forth in Exhibit 10.1 and the subsequent Commitments are
recorded from time to time in the Register.

 

“Common Stock” means the Company’s Common Stock, $.01 par value per share.

 

“Company” means The Doe Run Resources Corporation, a New York corporation.

 

“Computation Covenants” means Sections 6.5, 6.6.2, 6.6.12, 6.6.13, 6.6.14,
6.6.17 through 6.6.21, 6.8.5, 6.8.9, 6.9.2, 6.9.4, 6.9.6, 6.10.1 and 6.10.4.

 

“Congress” means Congress Financial Corporation, a Delaware corporation.

 

“Congress/CIT Intercreditor Agreement” means the Intercreditor Agreement dated
as of March 21, 2003, as amended and in effect from time to time, between
Congress, as agent under the Congress/CIT Loan and Security Agreement, and the
Agent.

 

“Congress/CIT Loan and Security Agreement” means the Amended and Restated Loan
and Security Agreement dated as of October 29, 2002 among the Company, the
Domestic Subsidiaries from time to time party thereto, the financial
institutions from time to time party thereto as lenders, Congress, in its
capacity as agent for such lenders, and CIT, in its capacity as co-agent, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated, refinanced, replaced or restructured (in whole or in part and
including with, to or in favor of any other lender or group of lenders that at
any time refinances, replaces or succeeds to all or any portion of the
Indebtedness thereunder).

 

6

--------------------------------------------------------------------------------


 

“Consolidated” and “Consolidating” means, when used with reference to any term,
such term as applied to the accounts of the Company (or other specified Person)
and all of its Subsidiaries (or other specified group of Persons), or such of
its Subsidiaries as may be specified, consolidated (or combined) or
consolidating (or combining), as the case may be, in accordance with GAAP and
with appropriate deductions for minority interests in Subsidiaries.

 

“Consolidated Domestic Current Assets” means, at any date, all amounts carried
as current assets on the balance sheet of the Company and the Domestic
Subsidiaries determined in accordance with GAAP on a Consolidated basis,
excluding cash and Cash Equivalents; provided, however, that Consolidated
Domestic Current Assets shall not include the effects of any adjustments
required by Statement Nos. 15 and 133 (as modified by Statement No. 138) of the
United States Financial Accounting Standards Board.

 

“Consolidated Domestic Current Liabilities” means, at any date, all amounts that
are or should be carried as current liabilities on the balance sheet of the
Company and the Domestic Subsidiaries determined in accordance with GAAP on a
Consolidated basis, excluding (a) the current portion of long-term Financing
Debt and Indebtedness consisting of revolving loans, each to the extent they are
included in Consolidated Domestic Fixed Charges, and (b) during the Deferral
Period (as defined in the Warrant Agreement), the Warrant Obligations; provided,
however, that Consolidated Domestic Current Liabilities shall not include the
effects of any adjustments to income or expenses required by Statement Nos. 15
and 133 (as modified by Statement No. 138) of the United States Financial
Accounting Standards Board.

 

“Consolidated Domestic EBITDA” means, with respect to the Company and its
Domestic Subsidiaries in any period, an amount equal to:

 

(a)                                  Consolidated Domestic Net Income; minus

 

(b)                                 Any inter-company fee income from Foreign
Subsidiaries; plus

 

(c)                                  Depreciation and amortization for such
period (to the extent deducted in the computation of Consolidated Domestic Net
Income); plus

 

(d)                                 Consolidated Domestic Interest Expense,
including, for purposes of this definition of “Consolidated Domestic EBITDA”,
PIK Interest (to the extent deducted in the computation of Consolidated Domestic
Net Income of the Company and its Domestic Subsidiaries); plus

 

(e)                                  Charges for Federal, State, local and
foreign income taxes for such period (to the extent deducted in the computation
of Consolidated Domestic Net Income of the Company and its Domestic
Subsidiaries); plus

 

(f)                                    The amount (without duplication) equal
to: (i) all payments from Foreign Subsidiaries received by the Company and its
Domestic Subsidiaries in cash or other immediately available funds during such
period minus (ii) all payments made by the Company and any of its Domestic
Subsidiaries to or for the benefit of any Foreign Subsidiary during such period,
excluding from (i) and (ii) of this clause (f), any payments for the purchase or
sale of goods and services in the ordinary course of business to the

 

7

--------------------------------------------------------------------------------


 

extent permitted pursuant to the terms of this Agreement, and plus or minus (as
may be applicable to negate the effect, if any, of the adjustments referred to
in the following clause on Consolidated Domestic Net Income) the amount of any
adjustments made by the Company and any of its Domestic Subsidiaries to
Consolidated Domestic Net Income in accordance with Financial Accounting
Standards Board Statement Nos. 133 and 138.

 

“Consolidated Domestic Fixed Charges” means, with respect to any period, as to
the Company and its Domestic Subsidiaries, the sum of, without duplication, (a)
Consolidated Domestic Interest Expense, plus (b) all Capital Expenditures made
by the Company and its Domestic Subsidiaries, plus (c) all regularly scheduled
(as determined at the beginning of the respective period) principal payments of
(i) Indebtedness by the Company and its Domestic Subsidiaries for borrowed money
(including any mandatory principal pre-payments in respect thereof, including,
but not limited to, any such pre-payments required pursuant to Section 4.2.1
hereof (Excess Cash Flow)) and (ii) Indebtedness of the Company and its Domestic
Subsidiaries with respect to Capitalized Lease Obligations (and without
duplicating in items (a) and (c) of this definition, the interest component with
respect to Indebtedness under Capitalized Lease Obligations), plus (d) any cash
payments in respect of any defined pension benefit plan in excess of the amount
deducted in respect thereof in calculating Consolidated Domestic Net Income. 
The foregoing shall not be construed to include principal payments on
Indebtedness arising pursuant to revolving loans and advances.

 

“Consolidated Domestic Interest Expense” means, with respect to any period, as
to the Company and its Domestic Subsidiaries, all of the following as determined
in accordance with GAAP:

 

(a)                                  total interest expense, whether paid or
accrued (including the interest component of Capitalized Lease Obligations for
such period), including, without limitation, all bank fees, commissions,
discounts and other fees and charges owed with respect to letters of credit,
banker’s acceptances or similar instruments which, in accordance with GAAP, are
required to be accounted for as interest expense, but excluding (i) amortization
of discount and amortization of deferred financing fees and closing costs paid
in cash in connection with the transactions occurring on the Closing Date and
contemplated by the Existing Credit Agreement and the Congress/CIT Loan and
Security Agreement, (ii)  interest paid in property other than cash, (iii) any
other interest expense not payable in cash, (iv) any dividends paid in kind in
respect of the Preferred Stock and (v) any interest expenses in respect of the
exercise of the put option in respect of the Warrants by the holders of the New
Bonds or the call option by the Company or Renco pursuant to the terms of the
Warrant Agreement (as in effect on the date hereof) not payable in cash in such
period minus

 

(b)                                 any net payments received during such period
as interest income received in respect of its investments in cash and Cash
Equivalents.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Domestic Net Income” means, for any period, the net income (or
loss) of the Company and its Domestic Subsidiaries, determined in accordance
with GAAP on a Consolidated basis; provided, however, that:

 

(a)                                  the net income of any Person in which the
Company or any of its Domestic Subsidiaries has an ownership interest (other
than a Wholly-Owned Subsidiary that is a Domestic Subsidiary) shall be included
only to the extent of the amount that has actually been received by the Company
or its Domestic Subsidiaries in the form of dividends or distributions during
such period (subject to, in the case of any cash dividend or cash distribution
received by a Domestic Subsidiary of the Company, the restriction set forth in
clause (b) below); and

 

(b)                                 the net income of any Domestic Subsidiary
that is subject to any restrictions or limitation on the payment of dividends or
the making of other distributions shall be excluded to the extent of such
restriction or limitation.

 

For purposes of this definition, there shall be excluded (A) the net income (or
loss) of any Person (acquired in a pooling of interests transaction) accrued
prior to the date it becomes a Domestic Subsidiary of the Company or is merged
into or consolidated with the Company or one of its Domestic Subsidiaries; (B)
any gain (or loss) (and related tax effects) resulting from any direct or
indirect sale, issuance, conveyance, transfer, lease, assignment or other
transfer for value by the Company or any of its Domestic Subsidiaries
(including, without limitation, any sale/leaseback) to any person, in one
transaction or a series of related transactions, of (i) any capital stock of any
Domestic Subsidiary, (ii) all or substantially all of the properties and assets
of any division or line of business of the Company or its Domestic Subsidiaries
or (iii) any other properties or assets of the Company or any of its Domestic
Subsidiaries other than in the ordinary course of business; (C) any
extraordinary, unusual or nonrecurring gains or losses (and related tax effects)
in accordance with GAAP and (D) any dividend with respect to the Preferred
Stock.

 

“Consolidated Domestic Net Working Capital” means, at any date, the amount
(whether positive or negative) equal to (a) Consolidated Domestic Current Assets
minus (b) Consolidated Domestic Current Liabilities.

 

“Consolidated Excess Cash Flow” means, for any period, the total of (without
duplication):

 

(a)                                  Consolidated Domestic EBITDA; minus

 

(b)                                 Capital Expenditures made by the Company or
any of its Domestic Subsidiaries except to the extent (i) attributable to
Capitalized Lease Obligations or otherwise financed with the proceeds of
Financing Debt (other than Financing Debt under the Congress/CIT Loan and
Security Agreement) or (ii) attributable to the reinvestment of Net Asset Sale
Proceeds; minus

 

(c)                                  taxes or Distributions in respect of taxes
based upon or measured by net income of the Company and its Domestic
Subsidiaries that are actually paid in cash by the Company or any of its
Subsidiaries; minus

 

9

--------------------------------------------------------------------------------


 

(d)                                 Consolidated Domestic Fixed Charges other
than Capital Expenditures (but in no event including contingent prepayments
required by Section 4.2); minus

 

(e)                                  to the extent such amount does not reduce
Consolidated Domestic Fixed Charges, voluntary prepayments of (i) the Loan, (ii)
other term Financing Debt of the Company and its Domestic Subsidiaries permitted
by this Agreement and (iii) revolving Financing Debt of the Company and its
Domestic Subsidiaries permitted by this Agreement to the extent necessary to
reduce such revolving Financing Debt to the level established by a voluntary
permanent reduction of the availability of such revolving Financing Debt; minus

 

(f)                                    the amount, if any, by which Consolidated
Domestic Net Working Capital increased during such period, provided, that for
purposes of calculating Consolidated Domestic Net Working Capital, the “Loans”
(as such term is defined in the Congress/CIT Loan and Security Agreement) under
the Congress/CIT Loan and Security Agreement shall not be included in
Consolidated Domestic Current Liabilities, to the extent they would otherwise
constitute Consolidated Domestic Current Liabilities; plus

 

(g)                                 the amount, if any, by which Consolidated
Domestic Net Working Capital decreased during such period, provided, that for
purposes of calculating Consolidated Domestic Net Working Capital, the “Loans”
(as such term is defined in the Congress/CIT Loan and Security Agreement) under
the Congress/CIT Loan and Security Agreement shall not be included in
Consolidated Domestic Current Liabilities, to the extent they would otherwise
constitute Consolidated Domestic Current Liabilities; plus

 

(h)                                 the excess, if any, of (i) the aggregate
amount of Distributions (other than Distributions in respect of the
Inter-Company Note) made by Doe Run Peru and its Subsidiaries to the Company or
any of the Domestic Subsidiaries over (ii) $4,000,000.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Subsidiaries, determined in accordance with GAAP on a
Consolidated basis; provided, however, that Consolidated Net Income shall not
include:

 

(a)                                  except with respect to determinations made
on a pro forma basis with respect to acquisitions permitted hereunder, the
income (or loss) of any Person accrued prior to the date such Person becomes a
Subsidiary or is merged into or consolidated with the Company or any of its
Subsidiaries;

 

(b)                                 the income (or loss) of any Person (other
than a Subsidiary) in which the Company or any of its Subsidiaries has an
ownership interest; provided, however, that (i) Consolidated Net Income shall
include amounts in respect of the income of such Person when actually received
in cash by the Company or such Subsidiary in the form of dividends or similar
Distributions and (ii) Consolidated Net Income shall be reduced by the aggregate
amount of all Investments, regardless of the form thereof, made by the Company
or any of its Subsidiaries in such Person for the purpose of funding any deficit
or loss of such Person;

 

10

--------------------------------------------------------------------------------


 

(c)                                  all amounts included in computing such net
income (or loss) in respect of (i) the write-up of any asset on or after
October 31, 2001 or (ii) the retirement of any Indebtedness or equity at less
than face value after October 31, 2001;

 

(d)                                 any extraordinary and nonrecurring gains and
losses (including restructuring costs) and the related tax effects;

 

(e)                                  any gains and losses from the sale of
assets, investment activities or the write-down of any assets of the Cobriza
division of Doe Run Peru;

 

(f)                                    the income of any Subsidiary of the
Company to the extent the payment of such income in the form of a Distribution
or repayment of Indebtedness to the Company or any of its Wholly-Owned
Subsidiaries is not permitted, whether on account of any Charter or By-law
restriction, any agreement, instrument, deed or lease or any law, statute,
judgment, decree or governmental order, rule or regulation applicable to such
Subsidiary; provided, however, that Consolidated Net Income shall include the
income of Doe Run Peru and its Subsidiaries to the extent the payment of such
income in the form of a Distribution or repayment of Indebtedness to the Company
or any of its Wholly-Owned Subsidiaries is prohibited solely under the BCP
Credit Agreement or any credit facility that replaces the BCP Credit Agreement
in connection with any refinancing thereof permitted by Section 6.6.11;

 

(g)                                 any after-tax gains or losses attributable
to returned surplus assets of any Plan;

 

(h)                                 the effects of any adjustments to income for
unrealized gains or losses or any non-cash adjustments to income or expenses
required by Statement No. 133 (as modified by Statement No. 138) of the United
States Financial Accounting Standards Board; and

 

(i)                                     the effects of any adjustments required
by Statement No. 15 of the United States Financial Accounting Standards Board.

 

“Consolidated Net Worth” means, in accordance with GAAP, consistently applied,
on a consolidated basis for the Company and its Subsidiaries, exclusive of any
adjustments made in accordance with Financial Accounting Standards Board
Statement Nos. 133 and 138 and any non-cash pension charges to accumulated other
comprehensive income, the amount equal to the difference between: (i) the
aggregate net book value of all assets of the Company and its Subsidiaries,
calculating the book value of inventory for this purpose on a first-in-first-out
basis and (ii) the total aggregate Indebtedness and other liabilities of the
Company and its Subsidiaries, excluding any liabilities arising from the
Preferred Stock.

 

“Consolidated Revenues” means, for any period:

 

(a)                                  the net operating revenues (after
reductions for returns, discounts, commissions, freight and bad debt expense) of
the Company and its Subsidiaries determined in accordance with GAAP on a
Consolidated basis; minus

 

11

--------------------------------------------------------------------------------


 

(b)                                 any proceeds included in such net operating
revenues from the sale, refinancing, condemnation or destruction of any assets;

 

provided, however, that Consolidated Revenues shall not include the effects of
any adjustments to income or expenses required by Statement No. 15 of the United
States Financial Accounting Standards Board.

 

“Contingent Interest” means:

 

(a)                                  on any date on or prior to the first
anniversary of the Closing Date, interest in the aggregate amount of $500,000;

 

(b)                                 on any date after the first anniversary of
the Closing Date and on or prior to the second anniversary of the Closing Date,
interest in the aggregate amount of $1,500,000; and

 

(c)                                  on any date after the second anniversary of
the Closing Date, interest in the aggregate amount of $3,000,000.

 

“Credit Documents” means:

 

(a)                                  this Agreement, the Notes, the Guarantee
and Security Agreement, the Pledge Agreement, the Congress/CIT Intercreditor
Agreement, the Bondholder Intercreditor Agreement and each Financial Hedge
Agreement provided by a Lender (or an Affiliate of a Lender) to the Company or
any of its Subsidiaries, each as from time to time in effect;

 

(b)                                 any agreement or instrument from time to
time entered into between the Company, any of its Subsidiaries or any other
Obligor, on one hand, and all the Approving Lenders or the Agent, on the other
hand, evidencing or relating to any Discretionary Credit, each as from time to
time in effect; and

 

(c)                                  any other present or future agreement or
instrument from time to time entered into among the Company, any of its
Subsidiaries or any other Obligor, on one hand, and all the Lenders or the
Agent, on the other hand, relating to, amending or modifying this Agreement or
any other Credit Document referred to above or which is stated to be a Credit
Document, each as from time to time in effect.

 

“Credit Obligations” means all present and future liabilities, obligations and
Indebtedness of the Company, any of its Subsidiaries or any other Obligor owing
to any Lender (or any Affiliate of a Lender) or the Agent under or in connection
with this Agreement or any other Credit Document, including obligations in
respect of principal, premium, interest, discount, reimbursement obligations
under Financial Hedge Agreements provided by a Lender (or an Affiliate of a
Lender) at the time of the issuance thereof, amounts provided for in Sections
3.4 and 9 and other fees, charges, indemnities and expenses from time to time
owing hereunder or under any other Credit Document (all whether accruing before
or after a Bankruptcy Default and regardless of whether allowed as a claim in
bankruptcy or similar proceedings).

 

12

--------------------------------------------------------------------------------


 

“Credit Participant” is defined in Section 11.3.

 

“Credit Security” means all assets now or from time to time hereafter subjected
to a security interest, mortgage or charge (or intended or required so to be
subjected pursuant to the Guarantee and Security Agreement, the Pledge Agreement
or any other Credit Document) to secure the payment or performance of any of the
Credit Obligations on a pari passu, ratable basis among the holders of the
Credit Obligations, including the assets described in section 3.1 of the
Guarantee and Security Agreement and section 2.1 of the Pledge Agreement.

 

“Currency Exchange Agreement” means any currency swap, foreign exchange contract
or similar arrangement providing for protection against fluctuations in currency
exchange rates, either generally or under specific contingencies.

 

“Daily Interest” is defined in Section 3.1.1.

 

“Default” means any Event of Default and any event or condition which with the
passage of time or giving of notice, or both, would become an Event of Default,
including the filing against the Company, any of its Subsidiaries or any other
Obligor of a petition commencing an involuntary case under the Bankruptcy Code.

 

“Delinquency Period” is defined in Section 10.4.3.

 

“Delinquent Payment” is defined in Section 10.4.3.

 

“Departing Lenders” is defined in Section 11.6.

 

“Discretionary Credit” is defined in Section 2.2.

 

“Discretionary Credit Obligations” means all present and future liabilities,
obligations and Indebtedness of the Company, any of its Subsidiaries or any
other Obligor owing to any Approving Lender (or any Affiliate of an Approving
Lender) or the Agent under or in connection with any agreement evidencing or
relating to any other Discretionary Credit, including obligations in respect of
principal, premium, interest, discount, reimbursement obligations under
Financial Hedge Agreements or other hedging arrangements provided by an
Approving Lender (or an Affiliate of an Approving Lender) at the time of the
issuance thereof, and other fees, charges, indemnities and expenses from time to
time owing under any agreement evidencing or relating to any Discretionary
Credit (all whether accruing before or after a Bankruptcy Default and regardless
of whether allowed as a claim in bankruptcy or similar proceedings).

 

“Discretionary Credit Request” is defined in Section 2.2.

 

“Discretionary Credit Term Sheet” is defined in Section 2.2.

 

13

--------------------------------------------------------------------------------


 

“Distribution” means, with respect to the Company (or other specified Person):

 

(a)                                  the declaration or payment of any dividend
or distribution on or in respect of any shares of any class of capital stock of
or other equity interests in the Company (or such specified Person);

 

(b)                                 the purchase, redemption or other retirement
of any shares of any class of capital stock of or other equity interest in the
Company (or such specified Person) or any of its Subsidiaries, or of options,
warrants or other rights for the purchase of such shares, directly, indirectly
through a Subsidiary or corporate parent or otherwise;

 

(c)                                  any other distribution on or in respect of
any shares of any class of capital stock of or equity or other beneficial
interest in the Company (or such specified Person);

 

(d)                                 any payment of principal, interest or fees
with respect to, or any purchase, redemption or defeasance of, any Financing
Debt of the Company (or such specified Person) or any of its Subsidiaries which
by its terms or the terms of any agreement is subordinated to the payment of the
Credit Obligations;

 

(e)                                  any payment, loan or advance by the Company
(or such specified Person) to, or any other Investment by the Company (or such
specified Person) in, the holder of any shares of any class of capital stock of
or equity interest in the Company (or such specified Person) or any of its
Subsidiaries, or any Affiliate of such holder (including the payment of
management and transaction fees and expenses); and

 

(f)                                    any payment by the Company (or such
specified Person) to any Person under any Net Worth Appreciation Agreement;

 

provided, however, that the term “Distribution” shall not include (i) dividends
payable in, or conversion of securities into, perpetual common stock of or other
similar equity interests in the Company (or such specified Person), (ii) the
issuance of PIK Interest or (iii) payments in the ordinary course of business in
respect of (A) reasonable compensation paid to employees, officers and directors
(other than payments under Net Worth Appreciation Agreements and profit sharing
plans), (B) advances and reimbursements to employees for travel expenses,
drawing accounts, relocation costs and similar expenditures, or (C) rent paid
to, or accounts payable for services rendered or goods sold by, non-Affiliates
that own capital stock of or other equity interests in the Company (or such
specified Person) or any of its Subsidiaries.

 

“Doe Run Buick” means The Buick Resource Recycling Facility, LLC, a Delaware
limited liability company.

 

“Doe Run Exploration” means Doe Run Exploration S.A. Ltd., a South African
limited liability company.

 

“Doe Run Peru” means Doe Run Peru S.R.L., a Peruvian limited liability company.

 

14

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means any Subsidiary of the Company that is not a Foreign
Subsidiary.

 

“DRAC” means DR Acquisition Corp., a Missouri corporation.

 

“Eligible Transferee” means (a) a Lender, (b) an Affiliate of a Lender, (c) a
Related Fund and (d) subject to the prior approval of the Agent (such approval
by the Agent not to be unreasonably withheld in the case of clauses (i) through
(v) below):

 

(i)                    a commercial bank organized under the laws of the United
States of America, or any state thereof, and having total assets in excess of
$100,000,000;

 

(ii)                 a savings and loan association or savings bank organized
under the laws of the United States of America, or any state thereof, and having
total assets in excess of $100,000,000;

 

(iii)              a commercial bank organized under the laws of any other
country that is a member of the Organization for Economic Cooperation and
Development or has concluded special lending arrangements with the International
Monetary Fund associated with its General Arrangements to Borrow or of the
Cayman Islands, or a political subdivision of any such country, and having total
assets in excess of $100,000,000, so long as such bank is acting through a
branch or agency located in the United States of America;

 

(iv)             the central bank of any country that is a member of the
Organization for Economic Cooperation and Development;

 

(v)                a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is engaged in making, purchasing or otherwise investing in commercial loans
in the ordinary course of its business and having total assets in excess of
$100,000,000; and

 

(vi)             any other Person satisfactory to the Company.

 

“Employee Benefit Plan” means any plan, program, agreement, policy or
arrangement, whether covering a single individual or group of individuals, and
whether or not reduced to writing, that is:  (a) an “employee welfare benefit
plan” within the meaning of section 3(1) of ERISA; (b) an “employee pension
benefit plan” within the meaning of section 3(2) of ERISA; (c) a stock bonus,
stock purchase, stock option, restricted stock, stock appreciation right or
similar equity-based plan; or (d) any other deferred-compensation, retirement,
welfare-benefit, bonus, incentive or fringe benefit plan or arrangement,
vacation, sick, holiday or other paid leave plan, life insurance or other death
benefit plan, severance or other similar benefit plan.

 

“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules, regulations and guidelines (including
consent decrees and administrative orders) relating to public health and safety
and protection of the environment, including the federal Occupational Health and
Safety Act.

 

15

--------------------------------------------------------------------------------


 

“ERISA” means the federal Employee Retirement Income Security Act of 1974.

 

“Event of Default” is defined in Section 8.1.

 

“Exchange Act” means the federal Securities Exchange Act of 1934.

 

“Exchange Offer” means the offer by the Company to the holders of Existing Bonds
and Floating Rate Bonds to issue New Bonds in exchange for Existing Bonds and
Floating Rate Bonds in accordance with the terms of the Exchange Offer
Documents.

 

“Exchange Offer Documents” means:

 

(a)                                  the Offering Circular; and

 

(b)                                 all other agreements, instruments and other
documents (including press releases, advertisements and other communications)
that (i) are filed by or on behalf of the Company, any of its Subsidiaries or
any other Obligor with any federal or state regulatory authority or (ii) are
otherwise authorized or entered into by the Company, any of its Subsidiaries or
any other Obligor, in each case relating to the Exchange Offer.

 

“Existing Bonds” means each of the Existing Senior Bonds and the Existing Senior
Secured Bonds.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 29, 2002, by and among the Company, the Prior Lenders, as lenders
thereunder and Regiment, as agent for the Prior Lenders as in effect prior to
the date hereof.

 

“Existing Indentures” means each of the Existing Senior Note Indenture and the
Existing Senior Secured Note Indenture.

 

“Existing Senior Bonds” means the 11¼% Senior Notes due 2005, Series B issued by
the Company pursuant to the Existing Senior Note Indenture.

 

“Existing Senior Note Indenture” means the Indenture dated as of March 12, 1998,
as amended and in effect from time to time, among the Company, its Subsidiaries
party thereto, as guarantors, and the Trustee.

 

“Existing Senior Secured Bonds” means the 11¼% Senior Secured Notes due 2005,
Series B issued by the Company pursuant to the Existing Senior Secured Note
Indenture.

 

“Existing Senior Secured Note Indenture” means the Indenture dated as of
September 1, 1998, as amended and in effect from time to time, among the
Company, its Subsidiaries party thereto, as guarantors, and the Trustee.

 

16

--------------------------------------------------------------------------------


 

“Existing Supplemental Indentures” means each of:

 

(a)                                  the Fourth Supplemental Indenture dated as
of October 29, 2002 among the Company, its Subsidiaries party thereto, as
guarantors, and the Trustee, which amends the Existing Senior Note Indenture;
and

 

(b)                                 the Third Supplemental Indenture dated as of
October 29, 2002 among the Company, its Subsidiaries party thereto, as
guarantors, and the Trustee, which amends the Existing Senior Secured Note
Indenture.

 

“Financial Hedge Agreement” means, collectively, Currency Exchange Agreements
and Interest Rate Protection Agreements.

 

“Financial Officer” of the Company (or other specified Person) means its chief
executive officer, chief financial officer, chief operating officer, chairman,
president, treasurer, controller or any of its vice presidents whose primary
responsibility is for its financial affairs, in each case whose incumbency and
signatures have been certified to the Lenders and the Agent by the secretary or
other appropriate attesting officer of the Company (or such specified Person).

 

“Financing Debt” means each of the items described in clauses (a) through (f) of
the definition of the term “Indebtedness” and, without duplication, any
Guarantees of such items.

 

“Fixed Charge Coverage Ratio” means, with respect to the Company and its
Domestic Subsidiaries, on a consolidated basis, at any time the ratio of (a)
Consolidated Domestic EBITDA during the immediately preceding four (4) full
fiscal quarters as of the last day of the last quarter of such period with
respect to the calculation of the Fixed Charge Coverage Ratio to (b) the
Consolidated Domestic Fixed Charges for such four (4) fiscal quarter period.

 

“Floating Rate Bonds” means the Floating Interest Rate Senior Notes due 2003,
Series B issued by the Company pursuant to the Existing Senior Note Indenture.

 

“Foreign Subsidiary” means each Subsidiary of the Company that is organized
under the laws of, and conducts its business primarily in a jurisdiction outside
of, the United States of America and that is not domesticated or dually
incorporated under the laws of the United States of America or any state
thereof.

 

“GAAP” means generally accepted accounting principles as from time to time in
effect, including the statements and interpretations of the United States
Financial Accounting Standards Board; provided, however, that (a) for purposes
of compliance with Sections 4.2.1 and 6 (other than Section 6.4) and the related
definitions, “GAAP” means such principles as in effect on October 31, 2003 as
applied by the Company and its Subsidiaries in the preparation of the most
recent annual statements referred to in Section 7.2.1(a), and consistently
followed, without giving effect to any subsequent changes thereto and (b) in the
event of a change in generally accepted accounting principles after such date,
either the Company or the Required Lenders may request a change in the
definition of “GAAP”, in which case the parties hereto shall negotiate in good
faith with respect to an amendment of this Agreement implementing such change.

 

17

--------------------------------------------------------------------------------


 

“Granting Lender” is defined in Section 11.4.

 

“Guarantee” means, with respect to the Company (or other specified Person):

 

(a)                                  any guarantee by the Company (or such
specified Person) of the payment or performance of, or any contingent obligation
by the Company (or such specified Person) in respect of, any Indebtedness or
other obligation of any primary obligor;

 

(b)                                 any other arrangement whereby credit is
extended to a primary obligor on the basis of any promise or undertaking of the
Company (or such specified Person), including any binding “comfort letter” or
“keep well agreement” written by the Company (or such specified Person), to a
creditor or prospective creditor of such primary obligor, to (i) pay the
Indebtedness of such primary obligor, (ii) purchase an obligation owed by such
primary obligor, (iii) pay for the purchase or lease of assets or services
regardless of the actual delivery thereof or (iv) maintain the capital, working
capital, solvency or general financial condition of such primary obligor;

 

(c)                                  any liability of the Company (or such
specified Person), as a general partner of a partnership in respect of
Indebtedness or other obligations of such partnership;

 

(d)                                 any liability of the Company (or such
specified Person) as a joint venturer of a joint venture in respect of
Indebtedness or other obligations of such joint venture;

 

(e)                                  any liability of the Company (or such
specified Person) with respect to the tax liability of others as a member of a
group (other than a group consisting solely of the Company and its Subsidiaries)
that is consolidated for tax purposes; and

 

(f)                                    reimbursement obligations, whether
contingent or matured, of the Company (or such specified Person) with respect to
letters of credit, bankers acceptances, surety bonds, other financial guarantees
and Financial Hedge Agreements;

 

in each case whether or not any of the foregoing are reflected on the balance
sheet of the Company (or such specified Person) or in a footnote thereto;
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Guarantee and the amount of Indebtedness resulting from such Guarantee shall be
the maximum amount that the guarantor may become obligated to pay in respect of
the obligations (whether or not such obligations are outstanding at the time of
computation).

 

“Guarantee and Security Agreement” means the Guarantee and Security Agreement
dated as of October 29, 2002, as amended and in effect from time to time, among
DRAC, the Company, its Subsidiaries and the Agent.

 

“Hazardous Material” means any petroleum fraction, pollutant, contaminant or
toxic or hazardous material or waste, including any “hazardous substance” as
defined in section 101(14) of CERCLA or any other Environmental Law, which is
regulated as toxic or hazardous, or may result in liability, under any
Environmental Law.

 

18

--------------------------------------------------------------------------------


 

“Indebtedness” means all obligations, contingent or otherwise, which in
accordance with GAAP are required to be classified upon the balance sheet of the
Company (or other specified Person) as liabilities (other than ordinary trade
accounts payable on customary terms in the ordinary course of business), but in
any event including (without duplication):

 

(a)                                  indebtedness for borrowed money;

 

(b)                                 indebtedness evidenced by notes, debentures
or similar instruments;

 

(c)                                  Capitalized Lease Obligations and Synthetic
Lease Obligations;

 

(d)                                 the deferred purchase price of assets,
services or securities, including related noncompetition, consulting and stock
repurchase obligations;

 

(e)                                  mandatory redemption, repurchase or
dividend rights on capital stock (or other equity), including provisions that
require the exchange of such capital stock (or other equity) for Indebtedness
from the issuer;

 

(f)                                    reimbursement obligations, whether
contingent or matured, with respect to letters of credit, bankers acceptances,
surety bonds, other financial guarantees and Financial Hedge Agreements (without
duplication of other Indebtedness supported or guaranteed thereby);

 

(g)                                 unfunded pension liabilities;

 

(h)                                 obligations that are immediately and
directly due and payable out of the proceeds of or production from property;

 

(i)                                     liabilities secured by any Lien existing
on property owned or acquired by the Company (or such specified Person), whether
or not the liability secured thereby shall have been assumed; and

 

(j)                                     all Guarantees in respect of
Indebtedness of others.

 

“Indemnified Party” is defined in Section 9.2.

 

“Indemnity Agreement” means each indemnity agreement entered into between Renco
and any Independent Director or Special Director (each as defined in the
Investor Rights Agreement) from time to time pursuant to the Investor Rights
Agreement.

 

“Inter-Company Note” means the Subordinated Promissory Note dated September 12,
2002, as amended and in effect from time to time, issued by Doe Run Peru to the
Company in the principal amount of $139,062,500.

 

“Interest Rate Protection Agreement” means any interest rate swap, interest rate
cap, interest rate hedge or other contractual arrangement that converts variable
interest rates into fixed interest rates, fixed interest rates into variable
interest rates or other similar arrangements.

 

19

--------------------------------------------------------------------------------


 

“Investment” means, with respect to the Company (or other specified Person):

 

(a)                                  any share of capital stock, partnership or
other equity interest, evidence of Indebtedness or other security issued by any
other Person;

 

(b)                                 any loan, advance or extension of credit to,
or contribution to the capital of, any other Person;

 

(c)                                  any Guarantee of the obligations of any
other Person;

 

(d)                                 any acquisition of all, or any division or
similar operating unit of, the business of any other Person or the assets
comprising such business, division or unit;

 

(e)                                  the purchase or lease of land or housing
stock by the Company or any of its Subsidiaries pursuant to any agreement or
obligation with any governmental entity (whether or not such land or housing
stock is to be purchased or leased, as the case may be, directly from such
governmental entity); and

 

(f)                                    any other similar investment.

 

The investments described in the foregoing clauses (a) through (e) shall be
included in the term “Investment” whether they are made or acquired by purchase,
exchange, issuance of stock or other securities, merger, reorganization or any
other method; provided, however, that the term “Investment” shall not include
(i) trade and customer accounts receivable for property leased, goods furnished
or services rendered in the ordinary course of business and payable within one
year in accordance with customary trade terms, (ii) deposits, advances or
prepayments to suppliers for property leased or licensed, goods furnished and
services rendered in the ordinary course of business, (iii) advances to
employees for relocation and travel expenses, drawing accounts and similar
expenditures, (iv) stock or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due to the Company (or
such specified Person) or as security for any such Indebtedness or claim or (v)
demand deposits in banks or similar financial institutions.

 

In determining the amount of outstanding Investments:

 

(A)                              the amount of any Investment shall be the cost
thereof minus any returns of capital in cash on such Investment (determined in
accordance with GAAP without regard to amounts realized as income on such
Investment);

 

(B)                                the amount of any Investment in respect of a
purchase described in clause (d) above shall include the amount of any Financing
Debt assumed in connection with such purchase or secured by any asset acquired
in such purchase (whether or not any Financing Debt is assumed) or for which any
Person that becomes a Subsidiary is liable on the date on which the securities
of such Person are acquired; and

 

20

--------------------------------------------------------------------------------


 

(C)                                no Investment shall be increased as the
result of an increase in the undistributed retained earnings of the Person in
which the Investment was made or decreased as a result of an equity interest in
the losses of such Person.

 

“Investor Rights Agreement” means the Investor Rights Agreement dated as of
October 29, 2002, as amended and in effect from time to time, among Renco, DRAC,
the Company and the Warrant Agent.

 

“Legal Requirement” means any present or future requirement imposed upon any of
the Company, its Subsidiaries or the Lenders by any law, statute, rule,
regulation, directive, order, decree or guideline (or any interpretation thereof
by courts or of administrative bodies) of the United States of America or any
other country where the Company or any of its Subsidiaries owns property or
conducts its business or any state or political subdivision of any foregoing, or
by any board, governmental or administrative agency, central bank or monetary
authority of the United States of America or any other country where the Company
or any of its Subsidiaries owns property or conducts its business or any state
or political subdivision of any of the foregoing.  Any such law, statute, rule,
regulation, directive, order, decree, guideline or interpretation imposed on any
Lender and not having the force of law shall be deemed to be a Legal Requirement
for purposes of Section 3 if such Lender reasonably believes that compliance
therewith is customary commercial practice.

 

“Lender” means each of the Persons listed as lenders on the signature page
hereto and such other Persons who may from time to time hereafter own a
Percentage Interest in the Credit Obligations, but the term “Lender” shall not
include any Credit Participant in such capacity.

 

“Lien” means, with respect to the Company (or any other specified Person):

 

(a)                                  any lien, encumbrance, mortgage, pledge,
charge or security interest of any kind upon any property or assets of the
Company (or such specified Person), whether now owned or hereafter acquired, or
upon the income or profits therefrom (excluding in any event (i) any financing
statement filed by a lessor under an operating lease not intended to be a
secured financing and (ii) any precautionary financing statement filed in
connection with a tolling or consignment arrangement not intended to be a
secured financing);

 

(b)                                 the acquisition of, or the agreement to
acquire, any property or asset upon conditional sale or subject to any other
title retention agreement, device or arrangement (including a Capitalized Lease
and a Synthetic Lease);

 

(c)                                  the sale, assignment, pledge or transfer
for security of any accounts, general intangibles or chattel paper of the
Company (or such specified Person), with or without recourse;

 

(d)                                 in the case of securities, any purchase
option, call or similar purchase right of a third party;

 

21

--------------------------------------------------------------------------------


 

(e)                                  the transfer of any tangible property or
assets for the purpose of subjecting such items to the payment of previously
outstanding Indebtedness in priority to payment of the general creditors of the
Company (or such specified Person); and

 

(f)                                    the existence for a period of more than
120 consecutive days of any Indebtedness against the Company (or such specified
Person) which if unpaid would by law or upon a Bankruptcy Default be given
priority over general creditors.

 

“Loan” means that certain term loan made on the Closing Date by the Prior
Lenders, in accordance with their Percentage Interests, to the Company in an
aggregate principal amount of $15,500,000.

 

“Management Agreement” means the Management Consultant Agreement dated as of
April 7, 1994, as amended and in effect from time to time, between the Company
and Renco.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U or X
of the Board of Governors of the Federal Reserve System.

 

“Material Adverse Change” means, since any specified date or from the
circumstances existing immediately prior to the happening of any specified
event, a material adverse change in (a) the business, assets, financial
condition, income or prospects of (i) the Company and its Subsidiaries (on a
Consolidated basis) or (ii) Doe Run Peru and its Subsidiaries (on a Consolidated
basis), whether as a result of (A) general economic conditions affecting the
metals mining, smelting and recycling industry or the metal products fabrication
industry, (B) difficulties in obtaining supplies and raw materials, (C) fire,
flood or other natural calamities, (D) environmental pollution, (E) regulatory
changes, judicial decisions, war or other governmental action or (F) any other
event or development, whether or not related to those enumerated above, or (b)
the ability of any Obligor to perform material obligations under the Credit
Documents or (c) the rights and remedies of the Lenders and the Agent under the
Credit Documents.

 

“Material Agreements” means:

 

(a)                                  the Charter and By-laws of each Obligor;

 

(b)                                 the Congress/CIT Loan and Security
Agreement, the Renco Credit Support Agreement, the BCP Credit Agreement, the
Existing Indentures, the Existing Bonds, the Existing Supplemental Indentures,
the New Indenture, the New Bonds, the Preferred Stock Purchase Agreement, the
Management Agreement, the Tax Sharing Agreement, the Inter-Company Note and the
Sale/Leaseback Agreement;

 

(c)                                  all agreements to which Doe Run Peru is a
party which are material to the Company (including, but not limited to, any
inter-company agreements); and

 

(d)                                 all environmental settlements and
administrative decrees to which the Company is a party.

 

22

--------------------------------------------------------------------------------


 

“Material Financing Debt” means any Financing Debt (other than the Credit
Obligations and the Warrant Obligations) outstanding in an aggregate amount of
principal (whether or not due) and accrued interest exceeding $2,500,000.

 

“Maturity Date” means the third anniversary of the Closing Date.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” as defined in
section 4001(a)(3) of ERISA.

 

“Net Asset Sale Proceeds” means the cash proceeds of the sale or disposition of
assets (including by way of merger), and the cash proceeds of any insurance
payments or condemnation awards on account of the destruction or loss of
property, by the Company or any of its Subsidiaries after the Closing Date, net
of (a) any Indebtedness permitted by Section 6.6.2 (purchase money Indebtedness
and Capitalized Leases) secured by assets being sold in such transaction
required to be paid from such proceeds, (b) the portion of the Actual Pro Forma
Tax Liability for the fiscal year of the Company in which such sale or
disposition occurs that (i) as estimated by the Company in good faith, will be
directly attributable to such proceeds and (ii) will be paid as a Distribution
by the Company or any of its Subsidiaries in cash pursuant to Section 6.9.6 as a
result of, and within 16 months after, such sale or disposition (provided that
any such amounts that are not actually distributed in cash pursuant to
Section 6.9.6 within such period shall automatically become Net Asset Sale
Proceeds), (c) reasonable reserves for liabilities, indemnification, escrows and
purchase price adjustments resulting from the sale of assets, (d) transfer,
sales, use and other similar taxes payable in connection with such sale or
disposition and (e) all reasonable expenses of the Company or any of its
Subsidiaries payable in connection with the sale or disposition; provided,
however, that Net Asset Sale Proceeds shall not include net cash proceeds of:

 

(i)                    asset sales permitted by Section 6.10.4, insurance
payments and condemnation awards to the extent that:

 

(A)                              such proceeds (1) constitute collateral on
which the Company or any of its Subsidiaries has granted a Lien to Congress, as
agent under the Congress/CIT Loan and Security Agreement, to secure the
obligations of the Company and its Subsidiaries under the Congress/CIT Loan and
Security Agreement and (2) are used by the Company or any of its Subsidiaries to
repay Indebtedness (and to permanently reduce the revolving loan availability)
under the Congress/CIT Loan and Security Agreement in accordance with the terms
of the Congress/CIT Intercreditor Agreement;

 

(B)                                Doe Run Peru or any of its Subsidiaries (1)
receives such proceeds and (2) is prohibited from using such proceeds to make a
Distribution or repayment of Indebtedness to the Company or any of its
Wholly-Owned Subsidiaries under the BCP Credit Agreement or any

 

23

--------------------------------------------------------------------------------


 

credit facility that replaces the BCP Credit Agreement in connection with any
refinancing thereof permitted by Section 6.6.11;

 

(C)                                such proceeds (1) are insurance payments with
respect to damaged or lost inventory (including concentrates and other raw
materials) and (2) are used by the Company or any of its Subsidiaries within 180
days after receipt of such proceeds to purchase replacement inventory (including
concentrates and other raw materials); or

 

(D)                               such proceeds (1) do not exceed $2,500,000 in
the aggregate during any fiscal year of the Company and (2) either (y) are used
by the Company or any of its Subsidiaries within 180 days after receipt of such
proceeds to repair damaged assets or to acquire replacement or other assets of
the business of the Company and its Subsidiaries or (z) in the case of insurance
payments and condemnation awards, reimburse the Company or any of its
Subsidiaries for expenditures made by the Company or any of its Subsidiaries
within one year prior to receipt of such proceeds to repair or replace the
specific assets which (I) were damaged, destroyed or condemned and (II) are the
subject of such insurance payment or condemnation award, as the case may be;

 

(ii)                 asset sales permitted by Section 6.10.1; or

 

(iii)              mergers permitted by Section 6.10.3.

 

“Net Debt Proceeds” means cash proceeds from the incurrence by the Company or
any of its Subsidiaries after the Closing Date of Financing Debt, net of
reasonable out-of-pocket transaction fees and expenses (including underwriters’
customary discounts and commissions); provided, however, that Net Debt Proceeds
shall not include cash proceeds of: (a) Financing Debt permitted by Sections
6.6.1 (Credit Obligations and the Warrant Obligations), 6.6.2 (purchase money
Indebtedness and Capitalized Leases), 6.6.9 (inter-company Indebtedness), 6.6.12
(Indebtedness of Foreign Subsidiaries), 6.6.13 (Congress/CIT Loan and Security
Agreement), 6.6.14 (BCP Credit Agreement), 6.6.18 (Renco Credit Support
Agreement) and 6.6.19 (Indebtedness to finance insurance policy premiums); and
(b) any refinancing or extension of Indebtedness to the extent that such
refinancing or extension is permitted by Section 6.6.

 

“Net Equity Proceeds” means the cash proceeds received by the Company or any of
its Subsidiaries in connection with any issuance by the Company or any of its
Subsidiaries after the Closing Date of any shares of its capital stock, other
equity interests or options, warrants or other purchase rights to acquire such
capital stock or other equity interests to, or receipt of a capital contribution
from, any Person (other than any Obligors or their officers, employees and
directors), net of reasonable out-of-pocket fees and expenses (including
underwriters’ customary discounts and commissions).

 

“Net Worth Appreciation Agreements” means each of the Net Worth Appreciation
Agreements dated as of November 1, 2002, as amended and in effect from time to

 

24

--------------------------------------------------------------------------------


 

time, between the Company, on one hand, and Jeffrey L. Zelms, Marvin Kaiser,
Richard L. Amistadi, Kenneth R. Buckley, David Chaput, Daniel Vornberg and Jerry
L. Pyatt, respectively, on the other hand.

 

“New Bonds” means the 11¾% Notes due 2008 issued by the Company pursuant to the
New Indenture.

 

“New Indenture” means the Indenture dated as of October 29, 2002 among the
Company, its Subsidiaries party thereto, as guarantors, and the Trustee.

 

“Nonperforming Lender” is defined in Section 10.4.3.

 

“Note” is defined in Section 2.1.2.

 

“Obligor” means DRAC, the Company, its Subsidiaries and each other Person
guaranteeing or providing collateral for the Credit Obligations; provided,
however, such term shall not mean nor include Renco.

 

“Offering Circular” means the Amended and Restated Exchange Offer, Consent
Solicitation and Solicitation of Acceptances for All Outstanding 11.25% Senior
Secured Notes due 2005, Series B, Senior Notes due 2005, Series B, and Floating
Interest Rate Senior Notes due 2003, Series B, dated September 20, 2002, as
amended and in effect from time to time, issued by the Company to the holders of
Existing Bonds in connection with the commencement of the Exchange Offer.

 

“Payment Date” means (a) the last Business Day of each calendar month, beginning
on the first such date after the date hereof, and (b) the Maturity Date.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor entity.

 

“Percentage Interest” means, with respect to any Lender, the Commitment of such
Lender with respect to the Loan.  For purposes of determining votes or consents
by the Lenders, the Percentage Interest of any Lender shall be computed as
follows:  (a) at all times when no Event of Default under Section 8.1.1 and no
Bankruptcy Default exists, the ratio that the Commitment of such Lender bears to
the total Commitments of all Lenders as from time to time in effect and
reflected in the Register; and (b) at all other times, the ratio that the total
amount of the outstanding Loan and Discretionary Credits owing to such Lender
bears to the total amount of the outstanding Loan and Discretionary Credits
owing to all Lenders.

 

“Performing Lender” is defined in Section 10.4.3.

 

“Person” means any present or future natural person or any corporation,
association, partnership, joint venture, limited liability, joint stock or other
company, business trust, trust, organization, business or government or any
governmental agency or political subdivision thereof.

 

25

--------------------------------------------------------------------------------


 

“PIK Interest” means any accrued interest or dividend payments on Financing Debt
that are postponed or made through the issuance of “payment-in-kind” notes,
stock or other similar securities (including book-entry accrual with respect to
such postponed interest payments), all in accordance with the terms of such
Financing Debt; provided, however, that in no event shall PIK Interest include
payments made with cash or Cash Equivalents.

 

“Plan” means, at any date, any Employee Benefit Plan subject to Title IV of
ERISA (a) which is maintained by the Company or any of its Domestic Subsidiaries
or (b) which was maintained by the Company or any of its Domestic Subsidiaries
within six years prior to such date and with respect to which the Company or any
of its Domestic Subsidiaries could reasonably be expected to have any liability
(contingent or otherwise).

 

“Pledge Agreement” means the Pledge Agreement dated as of October 29, 2002, as
amended and in effect from time to time, between Renco and the Agent.

 

“Preferred Stock” means the Company’s 12½% Series A Redeemable PIK Preferred
Stock, $1,000 par value per share.

 

“Preferred Stock Purchase Agreement” means the Preferred Stock Purchase
Agreement dated as of October 29, 2002, as amended and in effect from time to
time, between the Company and Renco.

 

“Prior Lender” means Regiment Capital II, L.P. and Lathi, LLC, as lenders under
the Existing Credit Agreement.

 

 “Register” is defined in Section 11.2.3.

 

“Related Fund” means, with respect to any Lender that is a fund that invests in
senior bank loans, any other fund that invests in senior bank loans and is
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Renco” means The Renco Group, Inc., a New York corporation.

 

“Renco Credit Support Agreement” means the Junior Participation Agreement dated
as of October 29, 2002, as amended and in effect from time to time, among Renco,
the lenders from time to time party to the Congress/CIT Loan and Security
Agreement and Congress, as agent under the Congress/CIT Loan and Security
Agreement.

 

“Replacement Lender” is defined in Section 11.5.

 

“Required Lenders” means, with respect to any approval, consent, modification,
waiver or other action to be taken by the Agent or the Lenders under the Credit
Documents which require action by the Required Lenders, such Lenders as own at
least a majority of the Percentage Interests; provided, however, that with
respect to any matters referred to in the proviso to Section 14.1, Required
Lenders means such Lenders as own at least the respective portions of the
Percentage Interests required by Section 14.1.

 

“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc.

 

26

--------------------------------------------------------------------------------


 

“Sale/Leaseback Agreement” means the Financial Leasing dated January 20, 1999,
as amended and in effect from time to time, between Crédito Leasing S.A. and
BCP, as lessors, and Doe Run Peru, as lessee.

 

“SPV” is defined in Section 11.4.

 

“Subsidiary” means any Person of which the Company (or other specified Person)
shall at the time, directly or indirectly through one or more of its
Subsidiaries, (a) own at least 50% of the outstanding capital stock (or other
shares of beneficial interest) entitled to vote generally, (b) hold at least 50%
of the partnership, joint venture or similar interests or (c) be a general
partner or joint venturer.

 

“Synthetic Lease” means a lease by the Company and its Subsidiaries that is
treated as an operating lease under GAAP and as a loan or other financing for
federal income tax purposes.

 

“Synthetic Lease Obligations” means the aggregate amount of future rental
payments under all Synthetic Leases, discounted as if such Synthetic Leases were
Capitalized Leases.

 

“Tax” means any present or future tax, levy, duty, impost, deduction,
withholding or other charges of whatever nature at any time required by any
Legal Requirement (a) to be paid by any Lender or (b) to be withheld or deducted
from any payment otherwise required hereby to be made to any Lender, in each
case on or with respect to its obligations hereunder, the Loan or any payment in
respect of the Credit Obligations; provided, however, that the term “Tax” shall
not include taxes imposed upon or measured by the net income of such Lender or
franchise taxes in lieu of net income taxes, in each case imposed by the
jurisdiction in which such Lender’s principal place of business in the United
States of America is located; provided, further, however, that the term “Tax”
shall include withholding taxes in any event.

 

“Taxable Net Income” means, for any period, the taxable net income (or loss) of
the Company and such of its Subsidiaries that are eligible to file consolidated
tax returns for federal income tax purposes, determined in accordance with
federal and state income tax laws on a consolidated or combined basis; provided,
however, that for purposes of calculating Taxable Net Income, (a) each of the
Company and its Subsidiaries shall be deemed to have become a C corporation
under the Code on the day after the Closing Date, (b) the Company shall be
deemed to be subject to the taxes imposed on C corporations by Subtitle A of the
Code and similar provisions of state law and (b) neither the Company nor any of
its Subsidiaries shall take into account (i) any income attributable to any
cancellation of Indebtedness occurring as a result of any transaction on or
prior to the Closing Date or (ii) any ancillary effect of any such cancellation
of Indebtedness on the basis of the assets of the Company or any of its
Subsidiaries.

 

“Tax Payment Date” means January 15, February 15, April 15, July 15 and
October 15 in each year or, if such date is not a Business Day, then the next
Business Day thereafter.

 

“Tax Sharing Agreement” means the Tax Sharing Agreement dated as of October 29,
2002, as amended and in effect from time to time, between Renco and the Company.

 

27

--------------------------------------------------------------------------------


 

“Transaction Documents” means each of this Agreement, the other Credit
Documents, the Exchange Offer Documents, the Congress/CIT Loan and Security
Agreement, the Renco Credit Support Agreement, the BCP Credit Agreement, the
Existing Indentures, the Existing Bonds, the Existing Supplemental Indentures,
the New Indenture, the New Bonds, the Inter-Company Note, the Sale/Leaseback
Agreement and the Asset Transfer Documents.

 

“Transfer Amount” means, on any date, the aggregate amount which the Company
would have to pay to the Lenders and the Agent on such date if (a) the Loan,
together with all accrued and unpaid premium, interest and fees with respect
thereto and all other Credit Obligations then outstanding, were due on such date
and (b) no assignment were being made pursuant to Section 11.6 on such date.

 

“Trustee” means U.S. Bank in its capacity as trustee under the Existing
Indentures and the New Indenture.

 

“United States Funds” means such coin or currency of the United States of
America as at the time shall be legal tender therein for the payment of public
and private debts.

 

“U.S. Bank” means U.S. Bank National Association, a national banking
organization organized under the laws of the United States of America.

 

“Waiver” is defined in Section 15.7.

 

“Warrant Agent” means U.S. Bank in its capacity as warrant agent for the holders
of the Warrants under the Warrant Agreement, as well as its successors and
assigns in such capacity pursuant to section 12 of the Warrant Agreement.

 

“Warrant Agreement” means the Warrant Agreement dated as of October 29, 2002, as
amended and in effect from time to time, between the Company and the Warrant
Agent.

 

“Warrant Documents” means:

 

(a)                                  the Warrant Agreement, the Warrants, the
Investor Rights Agreement and each Indemnity Agreement, each as from time to
time in effect; and

 

(b)                                 any other present or future agreement or
instrument from time to time entered into among the Company, any of its
Subsidiaries or any other Obligor, on one hand, and all the holders of Warrants
or the Warrant Agent, on the other hand, relating to, amending or modifying any
Warrant Document referred to above or which is stated to be a Warrant Document,
each as from time to time in effect.

 

“Warrant Obligations” means all present and future liabilities, obligations and
Indebtedness of the Company, any of its Subsidiaries or any other Obligor owing
to any Lender (or any Affiliate of a Lender) or the Agent under or in connection
with any Warrant Document, including all fees, charges, indemnities and expenses
from time to time owing under any Warrant Document (all whether accruing before
or after a Bankruptcy Default and regardless of whether allowed as a claim in
bankruptcy or similar proceedings).

 

28

--------------------------------------------------------------------------------


 

“Warrants” means the warrants issued by the Company from time to time under the
Warrant Agreement.

 

“Wholly-Owned Subsidiary” means any Subsidiary of the Company (or other
specified Person) of which all of the outstanding capital stock (or other shares
of beneficial interest) entitled to vote generally (other than (a) directors’
qualifying shares, (b) in the case of Foreign Subsidiaries, shares required by
Legal Requirements to be held by foreign nationals and (c) in the case of Doe
Run Peru, shares held on the Closing Date by employees and former employees of
Doe Run Peru and Empresa Minera del Centro del Peru S.A. and their respective
transferees) is owned by the Company (or such specified Person) directly, or
indirectly through one or more Wholly-Owned Subsidiaries.

 

2.                                       Credits.

 

2.1.                              Term Credit.

 

2.1.1.                     The Company hereby acknowledges that, as of the date
hereof, it is indebted to the Lenders in the aggregate principal amount of $15.5
million in respect of the Loan plus an aggregate amount of $1.5 million in
respect of Contingent Interest.

 

2.1.2.                     Notes. The Agent shall keep a record of the Loan and
the respective interests of the Lenders therein as part of the Register, which
shall evidence the Loan.  The Loan shall be deemed owed to each Lender severally
in accordance with such Lender’s Percentage Interest therein, and all payments
thereon shall be for the account of each Lender in accordance with its
Percentage Interest therein.  The Company’s obligations to pay such Lender’s
Percentage Interest in the Loan shall be further evidenced by a separate note of
the Company in substantially the form of Exhibit 2.1.2 (each, a “Note”), payable
to such Lender in accordance with such Lender’s Percentage Interest in the Loan.

 

2.2.                              Discretionary Credits.

 

2.2.1.                     Requests for Discretionary Credits.  Subject to all
the terms of this Agreement and so long as no Default exists, from time to time
on and after the Closing Date and prior to the Maturity Date, the Company may,
by written notice to the Lenders (each such notice, a “Discretionary Credit
Request”), request that the Lenders provide the Company with a loan, letter of
credit, Financial Hedge Agreement or other hedging arrangement (each, a
“Discretionary Credit”).  Each Discretionary Credit Request shall include a term
sheet that sets forth in reasonable detail the terms and conditions of the
proposed Discretionary Credit (each, a “Discretionary Credit Term Sheet”).  Each
Lender (a) shall consider each Discretionary Credit Request in its sole and
absolute discretion and (b) shall provide each of the Company and the other
Lenders a written notice which approves or rejects such Discretionary Credit
Request not later than 30 days after receipt of such Discretionary Credit
Request; provided, however, that if any Lender shall have failed to provide such
written notice within 30 days after receipt of such Discretionary Credit
Request, then such Lender shall be deemed to have rejected such Discretionary
Credit Request.

 

29

--------------------------------------------------------------------------------


 

2.2.2.                     Closings of Discretionary Credits.  If the Required
Lenders approve any Discretionary Credit Request, then (a) the Approving Lenders
shall promptly notify each other Lender of such approval and (b) subject to
Section 2.2.3 and upon not less than 10 Business Days’ prior written notice from
the Approving Lenders to the other Lenders, the Company and the Approving
Lenders shall execute and deliver definitive documentation with respect to the
Discretionary Credit that is the subject of such Discretionary Credit Request
and (c) subject to Section 2.2.3 and the terms of such definitive documentation,
the Approving Lenders shall, severally in accordance with their respective
Percentage Interests, fund such Discretionary Credit.

 

2.2.3.                     Nature of Obligations of Approving Lenders. 
Notwithstanding anything in this Section 2.2 to the contrary, no Approving
Lender shall have any obligation to enter into any definitive documentation with
respect to, or to fund any portion of, any Discretionary Credit unless:

 

(a)                                  the Approving Lenders shall have completed,
and, in their sole and absolute discretion, shall be satisfied with the results
of, their accounting, business, legal, tax and employee benefits reviews of the
Company and its Subsidiaries;

 

(b)                                 the definitive documentation with respect to
such Discretionary Credit shall be in form and substance satisfactory to the
Approving Lenders, in their sole and absolute discretion;

 

(c)                                  the material terms and conditions of such
Discretionary Credit set forth in the definitive documentation with respect to
such Discretionary Credit shall be no less favorable to the Approving Lenders
than the proposed terms and conditions of such Discretionary Credit set forth in
Discretionary Credit Term Sheet for such Discretionary Credit;

 

(d)                                 the execution and delivery of the definitive
documentation with respect to, and the funding of, such Discretionary Credit
shall occur within 90 days after the receipt by the Approving Lenders of the
Discretionary Credit Request for such Discretionary Credit;

 

(e)                                  the sum of (i) the principal amount of such
Discretionary Credit plus (ii) the aggregate principal amount of all other
Discretionary Credits which (A) are outstanding or (B) the Lenders are committed
to fund pursuant to this Section 2.2, in each case immediately prior to the
execution and delivery of the definitive documentation for such Discretionary
Credit, shall be less than or equal to $20,000,000;

 

(f)                                    such Discretionary Credit shall mature on
or prior to the Maturity Date; and

 

(g)                                 no Default shall exist prior to or
immediately after giving effect to the funding of such Discretionary Credit.

 

30

--------------------------------------------------------------------------------


 

2.3.                              Application of Proceeds.

 

2.3.1.                     [Intentionally Deleted]

 

2.3.2.                     Discretionary Credits.  The Company will apply the
proceeds of each Discretionary Credit only to such lawful corporate purposes as
the Company has specified in the Discretionary Credit Request for such
Discretionary Credit.

 

2.3.3.                     Specifically Prohibited Applications.  The Company
will not, directly or indirectly, apply any part of the proceeds of any
extension of credit made pursuant to the Credit Documents to purchase or to
carry Margin Stock or to any transaction prohibited by any Credit Document or
any Legal Requirement.

 

3.                                       Interest; Discount; Fees.

 

3.1.                              Interest.

 

3.1.1.                     Daily Interest.  The Loan shall accrue and bear daily
interest at a rate per annum which shall at all times equal the Applicable Rate
(the “Daily Interest”).  Prior to the Maturity Date or any accelerated maturity
of the Loan, the Company will, on each Payment Date, pay the accrued and unpaid
Daily Interest on the Loan.  On the Maturity Date or any accelerated maturity of
the Loan, the Company will pay all accrued and unpaid Daily Interest on the
Loan.  Upon the occurrence and during the continuance of an Event of Default,
the Required Lenders may require accrued Daily Interest to be payable on demand
or at regular intervals more frequent than each Payment Date.  All payments of
Daily Interest hereunder shall be made to the Agent for the account of each
Lender in accordance with such Lender’s Percentage Interest therein.

 

3.1.2.                     Contingent Interest.  In addition to the Daily
Interest, the Loan shall accrue and bear Contingent Interest.  On the earliest
of (a) April 29, 2005, (b) any accelerated maturity of the Loan or (c) the date
on which the Loan is paid in full, the Company will pay all accrued and unpaid
Contingent Interest on the Loan.  All payments of Contingent Interest hereunder
shall be made to the Agent for the account of each Lender in accordance with
such Lender’s Percentage Interest therein.

 

3.2.                              [Intentionally Deleted]

 

3.3.                              Fees.  In consideration of the Lenders’
willingness to make the extensions of credit provided for in Sections 2.1 and
2.2, the Company will pay to the Lenders the following fees:

 

3.3.1.                     [Intentionally Deleted]

 

3.3.2.                     Anniversary Fee.  On (a) each anniversary of the
Closing Date prior to the Maturity Date and (b) the Maturity Date, the Company
will pay to the Agent for the account of the Lenders in accordance with the
Lenders’ respective Percentage Interests an anniversary fee in the amount of
$75,000.

 

31

--------------------------------------------------------------------------------


 

3.4.                              Changes in Circumstances; Yield Protection.

 

3.4.1.                     Taxes.

 

(a)                                  All payments of the Credit Obligations
shall be made without set-off or counterclaim and free and clear of any
deductions, including deductions for Taxes, unless the Company is required by
law to make such deductions.  If (i) any Lender shall be subject to any Tax with
respect to any payment of the Credit Obligations or its obligations hereunder or
(ii) the Company shall be required to withhold or deduct any Tax on any payment
on the Credit Obligations, then such Lender may claim compensation from the
Company under Section 3.4.3 to the extent such Lender is then in compliance with
any applicable requirements of Section 3.4.1(b).  Whenever Taxes must be
withheld by the Company with respect to any payments of the Credit Obligations,
the Company shall promptly furnish to each applicable Lender official receipts
(to the extent that the relevant governmental authority delivers such receipts)
evidencing payment of any such Taxes so withheld.  If the Company fails to pay
any such Taxes when due or fails to remit to each applicable Lender the required
receipts evidencing payment of any such Taxes so withheld or deducted, the
Company shall indemnify each affected Lender for any incremental Taxes and
interest or penalties that may become payable by such Lender as a result of any
such failure.  In the event any Lender receives a refund of any Taxes for which
it has received payment from the Company under this Section 3.4.1, such Lender
shall promptly pay the amount of such refund to the Company, together with any
interest thereon actually earned by such Lender.

 

(b)                                 If any Lender is not created or organized
in, or under the laws of, the United States of America or any state thereof,
such Lender shall deliver to the Company such duly executed forms and statements
from time to time as may be necessary or as may be reasonably requested by the
Company, in each case so that such Lender is entitled to receive payments of the
Credit Obligations payable to it without deduction or withholding of any United
States federal income taxes, to the extent such exemption is available to such
Lender.  If (i) no such exemption is available at the time any Lender becomes
party to this Agreement, (ii) any such exemption that is available at the time
such Lender becomes party to this Agreement only partially exempts such Lender
from such deduction or withholding or (iii) at any time the Company has not
received all forms and statements (including any renewals thereof) required to
be provided by such Lender pursuant to this Section 3.4.1(b), then
Section 3.4.1(a) shall not apply with respect to any amount of United States
federal income taxes required to be withheld from payments of the Credit
Obligations to such Lender.

 

3.4.2.                     Regulatory Changes.  If any Lender shall determine
that (a) any change in any Legal Requirement (including any new Legal
Requirement) after the date hereof shall directly or indirectly (i) reduce the
amount of any sum received or receivable by such Lender with respect to the Loan
or the return to be earned by such Lender on the Loan, (ii) impose a cost on
such Lender or any Affiliate of such Lender that is

 

32

--------------------------------------------------------------------------------


 

attributable to the making or maintaining of its portion of the Loan, or (iii)
require such Lender or any Affiliate of such Lender to make any payment on, or
calculated by reference to, the gross amount of any amount received by such
Lender under any Credit Document (other than Taxes or income or franchise taxes
imposed by (A) the jurisdiction in which such Lender’s principal place of
business in the United States of America is located or (B) in the case of a
foreign Lender, the foreign jurisdiction in which such foreign Lender’s
principal place of business is located), and (b) such reduction, increased cost
or payment shall not be fully compensated for by an adjustment in the Applicable
Rate, then such Lender may claim compensation from the Company under
Section 3.4.3.

 

3.4.3.                     Compensation Claims.  Within 15 days after the
receipt by the Company of a certificate from any Lender setting forth why it is
claiming compensation under this Section 3.4 and computations (in reasonable
detail) of the amount thereof, the Company shall pay to such Lender such
additional amounts as such Lender sets forth in such certificate as sufficient
fully to compensate it on account of the foregoing provisions of this
Section 3.4, together with interest on such amount from the 15th day after
receipt of such certificate until payment in full thereof at the Applicable
Rate.  The determination by such Lender of the amount to be paid to it and the
basis for computation thereof hereunder shall be conclusive so long as (a) such
determination is made in good faith, (b) no manifest error appears therein and
(c) such Lender uses reasonable averaging and attribution methods.

 

3.4.4.                     Mitigation.  Each Lender shall take such commercially
reasonable steps as it may determine are not disadvantageous to it in order to
reduce amounts otherwise payable by the Company to such Lender pursuant to this
Section 3.4.  In addition, the Company shall not be responsible for costs under
this Section 3.4 arising more than 90 days prior to receipt by the Company of
the certificate from the affected Lender pursuant to this Section 3.4.

 

3.5.                              Computations of Interest and Fees.  For
purposes of this Agreement, interest (and any other amount expressed as
interest) shall be computed on the basis of a 360-day year for actual days
elapsed.  If any payment required by this Agreement becomes due on any day that
is not a Business Day, such payment shall be made on the next succeeding
Business Day.  If the due date for any payment of principal is extended as a
result of the immediately preceding sentence, interest shall be payable for the
time during which payment is extended at the Applicable Rate.

 

3.6.                              Maximum Lawful Interest Rate.  All Credit
Documents are expressly limited so that in no event, including the acceleration
of the maturity of the Credit Obligations, shall the amount paid or agreed to be
paid in respect of interest on the Credit Obligations (or fees or other amounts
deemed payment for the use of funds) exceed the maximum permissible amount under
applicable law, as in effect on the date hereof and as subsequently amended or
modified to allow a greater amount of interest (or fees or other amounts deemed
payment for the use of funds) to be paid under the Credit Documents.  If for any
reason the amount in respect of interest (or fees or other amounts deemed
payment for the use of funds) required by the Credit Documents exceeds such
maximum permissible amount, the obligation to pay interest under the Credit
Documents (or fees or other amounts deemed payment for the use of funds) shall
be automatically reduced to

 

33

--------------------------------------------------------------------------------


 

such maximum permissible amount and any amounts in respect of interest (or fees
or other amounts deemed payment for the use of funds) previously paid to the
Lenders in excess of such maximum permissible amount shall be automatically
applied to reduce the amount of the Loan.

 

4.                                       Payment.

 

4.1.                              Payment at Maturity.  On the Maturity Date or
any accelerated maturity of the Loan, the Company will pay to the Agent an
amount equal to the Loan then due, together with all accrued and unpaid premium,
interest and fees with respect thereto and all other Credit Obligations then
outstanding.

 

4.2.                              Contingent Required Prepayments.

 

4.2.1.                     Excess Cash Flow.  Beginning as of the end of the
Company’s 2003 fiscal year, within five Business Days after the date annual
financial statements have been (or are required to have been) furnished by the
Company to the Lenders in accordance with Section 6.4.1, the Company shall pay
to the Agent as a prepayment of the Loan and the Discretionary Credit
Obligations to be applied as provided in Section 4.4.2 the lesser of (a) 75% of
Consolidated Excess Cash Flow for the most recently completed fiscal year of the
Company or (b) the sum of (i) the amount of the Loan plus (ii) the amount of the
Discretionary Credit Obligations then outstanding; provided, however, that, in
no event, shall the Company be required to make any payments pursuant to this
Section 4.2.1, if such payments would require the Company to receive
Supplemental Loans (as defined in the Congress/CIT Loan and Security Agreement)
in order to make such payments.

 

4.2.2.                     Net Asset Sale Proceeds.  Upon receipt of Net Asset
Sale Proceeds by the Company or any of its Subsidiaries, the Company shall
within five Business Days pay to the Agent as a prepayment of the Loan and the
Discretionary Credit Obligations to be applied as provided in Section 4.4.2 the
lesser of (a) the amount of such Net Asset Sale Proceeds or (b) the sum of (i)
the amount of the Loan plus (ii) the amount of the Discretionary Credit
Obligations then outstanding.

 

4.2.3.                     Net Debt Proceeds.  Upon receipt of Net Debt Proceeds
by the Company or any of its Subsidiaries, the Company shall within five
Business Days pay to the Agent as a prepayment of the Loan and the Discretionary
Credit Obligations to be applied as provided in Section 4.4.2 the lesser of (a)
the amount of such Net Debt Proceeds or (b) the sum of (i) the amount of the
Loan plus (ii) the amount of the Discretionary Credit Obligations then
outstanding.

 

4.2.4.                     Net Equity Proceeds.  Upon receipt of Net Equity
Proceeds by the Company or any of its Subsidiaries, the Company shall within
five Business Days pay to the Agent as a prepayment of the Loan and the
Discretionary Credit Obligations to be applied as provided in Section 4.4.2 the
lesser of (a) the amount of such Net Equity Proceeds or (b) the sum of (i) the
amount of the Loan plus (ii) the amount of the Discretionary Credit Obligations
then outstanding.

 

34

--------------------------------------------------------------------------------


 

4.2.5.                     Change of Control.  Upon written request from the
Required Lenders to the Company at any time within 60 days after the occurrence
of a Change of Control, the Company will, within five Business Days, pay to the
Agent an amount equal to 100% of the Loan, together will all accrued and unpaid
interest and fees with respect thereto and all other Credit Obligations then
outstanding.

 

4.2.6.                     Inter-Company Note.  Upon receipt by the Company or
any of its Subsidiaries of any payment in respect of the Inter-Company Note, the
Company shall within five Business Days pay to the Agent as a prepayment of the
Loan and the Discretionary Credit Obligations to be applied as provided in
Section 4.4.2 the lesser of (a) the amount of such payment of the Inter-Company
Note or (b) the sum of (i) the amount of the Loan plus (ii) the amount of the
Discretionary Credit Obligations then outstanding.

 

4.3.                              Voluntary Prepayments.  In addition to the
prepayments required by Section 4.2, the Company may from time to time prepay
all or any portion of the Loan (in a minimum amount of $1,000,000 and an
integral multiple of $250,000, or such lesser amount as is then outstanding),
without premium or penalty of any type.  The Company shall give the Lenders at
least five Business Days prior notice of its intention to prepay the Loan under
this Section 4.3, specifying the date of payment, the total amount of the Loan
to be paid on such date and the amount of interest to be paid with such
prepayment.

 

4.4.                              Reborrowing; Application of Payments, etc.

 

4.4.1.                     Reborrowing.  No portion of the Loan prepaid
hereunder may be reborrowed.

 

4.4.2.                     Order of Application.  Any prepayment made pursuant
to Section 4.2 shall be applied:  (a) first, to any Discretionary Credit
Obligations then outstanding to the extent required by the terms of the
agreements and instruments evidencing such Discretionary Credit Obligations; and
(b) second, to the Loan.  Any prepayment of Discretionary Credit Obligations
made pursuant to Section 4.2 shall be applied to such Discretionary Credit
Obligations in accordance with the terms of the agreements and instruments
evidencing such Discretionary Credit Obligations.

 

4.4.3.                     Payment with Accrued Interest, etc.  Upon all
prepayments of the Loan and the principal of the Discretionary Credit
Obligations, the Company shall pay to the Agent, together with the principal
amount to be prepaid, unpaid interest in respect thereof accrued to the date of
prepayment.  Notice of prepayment having been given in accordance with
Section 4.3, and whether or not notice is given of prepayments pursuant to
Section 4.2, the amount specified to be prepaid shall become due and payable on
the date specified for prepayment.

 

4.4.4.                     Payments for Lenders.  All payments of principal,
interest, fees and other amounts hereunder shall be made to the Agent for the
account of the Lenders in accordance with the Lenders’ respective Percentage
Interests in the Credit Obligations so repaid.

 

35

--------------------------------------------------------------------------------


 

5.                                       [Intentionally Deleted]

 

6.                                       General Covenants.  The Company
covenants with the Lenders that until (i) all of the Credit Obligations shall
have been paid in full and (ii) the Lenders’ commitments to extend credit under
this Agreement and any other Credit Document shall have irrevocably terminated,
the Company and its Subsidiaries will comply with the provisions of Sections 6.1
through 6.21.

 

6.1.                              Taxes and Other Charges; Accounts Payable.

 

6.1.1.                     Taxes and Other Charges.  Each of the Company and its
Subsidiaries shall duly pay and discharge, or cause to be paid and discharged,
before the same become in arrears, all taxes, assessments and other governmental
charges imposed upon such Person and its properties, sales or activities, or
upon the income or profits therefrom, as well as all claims for labor, materials
or supplies which if unpaid might by law become a Lien upon any of its property;
provided, however, that any such tax, assessment, charge or claim need not be
paid if the validity or amount thereof shall at the time be contested in good
faith by appropriate proceedings and if such Person shall, in accordance with
GAAP, have set aside on its books adequate reserves with respect thereto; and
provided, further, that each of the Company and its Subsidiaries shall pay or
bond, or cause to be paid or bonded, all such taxes, assessments, charges or
other governmental claims immediately upon the commencement of proceedings to
foreclose any Lien which may have attached as security therefor (except to the
extent such proceedings have been dismissed or stayed).

 

6.1.2.                     Accounts Payable.  Each of the Company and its
Subsidiaries shall promptly pay when due, or in conformity with customary trade
terms or consistent with its past practice, all accounts payable incident to the
operations of such Person not referred to in Section 6.1.1; provided, however,
that any such accounts payable need not be paid if the validity or amount
thereof shall at the time be contested in good faith and if such Person shall,
in accordance with GAAP, have set aside on its books adequate reserves with
respect thereto.

 

6.2.                              Conduct of Business, etc.

 

6.2.1.                     Types of Business.  The Company and its Subsidiaries
shall engage only in (a) the business of exploring for, and mining, smelting,
refining and recycling, metals, (b) the business of fabricating metal products
and (c) other activities related thereto.

 

6.2.2.                     Maintenance of Properties.  Each of the Company and
its Subsidiaries:

 

(a)                                  shall keep its properties in such repair,
working order and condition, and shall from time to time make such repairs,
replacements, additions and improvements thereto, as are necessary for the
efficient operation of its business and shall comply at all times in all
material respects with all material franchises, licenses and leases to which it
is party so as to prevent any loss or forfeiture thereof or thereunder, except
where (i) compliance is at the time being

 

36

--------------------------------------------------------------------------------


 

contested in good faith by appropriate proceedings and (ii) failure to comply
with the provisions being contested has not resulted, and does not create a
material risk of resulting, in the aggregate in any Material Adverse Change; and

 

(b)                                 shall do all things necessary to preserve,
renew and keep in full force and effect and in good standing its legal existence
and authority necessary to continue its business; provided, however, that this
Section 6.2.2(b) shall not prevent the merger, consolidation or liquidation of
Subsidiaries of the Company permitted by Section 6.10.

 

6.2.3.                     Compliance with Legal Requirements.  Each of the
Company and its Subsidiaries shall comply in all material respects with all
valid Legal Requirements applicable to it, except (a) as set forth on Exhibit
7.15.1 or (b) where (i) compliance therewith shall at the time be contested in
good faith by appropriate proceedings and (ii) failure so to comply with the
provisions being contested has not resulted, and does not create a material risk
of resulting, in the aggregate in any Material Adverse Change.

 

6.2.4.                     Compliance with Material Agreements.  Each of the
Company and its Subsidiaries shall comply in all material respects with the
Material Agreements to the extent such compliance is not in violation of the
other provisions of this Agreement or any other Credit Document.  Without the
prior written consent of the Required Lenders: (a) no provision of the Charter
or By-laws of DRAC, the Company or any of its Subsidiaries shall be amended,
modified, waived or terminated; and (b) no provision of any other Material
Agreement shall be amended, modified, waived or terminated in any manner that
would have in any material respect an adverse effect on the interests of the
Lenders.

 

6.3.                              Insurance.

 

6.3.1.                     Business Interruption Insurance.  Each of the Company
and its Subsidiaries shall maintain with financially sound and reputable
insurers insurance related to interruption of business, either for loss of
revenues or for extra expense, in the manner customary for businesses of similar
size engaged in similar activities.

 

6.3.2.                     Property Insurance.  Each of the Company and its
Subsidiaries shall keep its assets which are of an insurable character insured
by financially sound and reputable insurers against theft and fraud and against
loss or damage by fire, explosion and hazards insured against by extended
coverage to the extent, in amounts and with deductibles at least as favorable as
those generally maintained by businesses of similar size engaged in similar
activities.

 

6.3.3.                     Liability Insurance.  Each of the Company and its
Subsidiaries shall maintain with financially sound and reputable insurers
insurance against liability for hazards, risks and liability to persons and
property, including product liability insurance, to the extent, in the amounts
and with deductibles at least as favorable as those generally maintained by
businesses of similar size engaged in similar activities; provided, however,
that it may effect workers’ compensation insurance or similar coverage with
respect to

 

37

--------------------------------------------------------------------------------


 

operations in any particular state or other jurisdiction through an insurance
fund operated by such state or jurisdiction or by meeting the self-insurance
requirements of such state or jurisdiction.

 

6.3.4.                     Flood Insurance.  Each of the Company and its
Subsidiaries shall at all times keep each parcel of real property (other than
mineral interests) owned or leased by it which is (a) included in the Credit
Security, (b) in an area determined by the Director of the Federal Emergency
Management Agency to be subject to special flood hazard and (c) in a community
participating in the National Flood Insurance Program, insured against such
special flood hazards in an amount necessary to ensure compliance with the
federal National Flood Insurance Act of 1968.

 

6.3.5.                     Political Risk Insurance.  The Company and its
Subsidiaries shall maintain with financially sound and reputable insurers
insurance related to political risk, to the extent, in the amounts and with
deductibles at least as favorable as those maintained by the Company and its
Subsidiaries on the Closing Date, so long as such insurance is available at a
commercially reasonable cost; provided, however, that if the Independent
Director or the Special Director (each as defined in the Investor Rights
Agreement) consents in writing to the cancellation of such insurance, then the
Company and its Subsidiaries shall not be required to maintain such insurance.

 

6.3.6.                     Director’s Insurance.  The Company and its
Subsidiaries shall maintain with financially sound and reputable insurers
individual insurance for each director of the Company, including each of (a) the
Person serving as the Independent Director (as defined in the Investor Rights
Agreement) and (b) the Person serving as the Special Director (as defined in the
Investor Rights Agreement), in each case against claims and liabilities that (i)
are customarily covered by insurance of such type and (ii) arise by reason of
such Person being, or having been, a director of the Company or any of its
Subsidiaries or by reason of any action taken or omitted (or alleged to have
been taken or omitted) by such Person as a director of the Company or any of its
Subsidiaries, including any action taken or omitted (or alleged to have been
taken or omitted) that may be determined to constitute negligence, whether or
not the Company or any of its Subsidiaries would have the power to indemnify
such Person against such liability.

 

6.4.                              Financial Statements and Reports.  Each of the
Company and its Subsidiaries shall maintain a system of accounting in which full
and correct entries will be made of all transactions in relation to their
business and affairs in accordance with generally accepted accounting practice. 
The fiscal year of the Company and its Subsidiaries shall end on October 31 in
each year and the fiscal quarters of the Company and its Subsidiaries shall end
on January 31, April 30, July 31 and October 31 in each year.

 

6.4.1.                     Annual Reports.  The Company shall furnish to the
Lenders as soon as available, and in any event within 90 days after the end of
each fiscal year, the Consolidated and Consolidating balance sheets of the
Company and its Subsidiaries as at the end of such fiscal year, the Consolidated
and Consolidating statements of income and Consolidated statements of changes in
shareholders’ equity and of cash flows of the

 

38

--------------------------------------------------------------------------------


 

Company and its Subsidiaries for such fiscal year (all in reasonable detail)
and, in the case of Consolidated financial statements, comparative figures for
the immediately preceding fiscal year, all accompanied by:

 

(a)                                  Reports of KPMG LLP (or other independent
certified public accountants of recognized national standing reasonably
satisfactory to the Required Lenders), containing no material qualification, to
the effect that they have audited the foregoing Consolidated financial
statements in accordance with generally accepted auditing standards and that
such Consolidated financial statements present fairly, in all material respects,
the financial position of the Company and its Subsidiaries at the dates thereof
and the results of their operations for the periods covered thereby in
conformity with GAAP.

 

(b)                                 The statement of such accountants that they
have caused this Agreement to be reviewed and that in the course of their audit
of the Company and its Subsidiaries no facts have come to their attention that
cause them to believe that any Default exists and in particular that they have
no knowledge of any Default under the Computation Covenants (with the exception
of the covenant set forth in Section 6.9.6) or, if such is not the case,
specifying such Default and the nature thereof.  This statement is furnished by
such accountants with the understanding that the examination of such accountants
cannot be relied upon to give such accountants knowledge of any such Default
except as it relates to accounting or auditing matters within the scope of their
audit.

 

(c)                                  A certificate of the Company in
substantially the form contained in Exhibit 6.4 signed by its chief executive
officer and chief financial officer to the effect that such officer has caused
this Agreement to be reviewed and has no knowledge of any Default, or if such
officer has such knowledge, specifying such Default and the nature thereof, and
what action the Company has taken, is taking or proposes to take with respect
thereto.

 

(d)                                 [Intentionally Deleted]

 

(e)                                  Computations by the Company in
substantially the form contained in Exhibit 6.4 demonstrating, as of the end of
such fiscal year, compliance with the Computation Covenants and Consolidated
Excess Cash Flow, signed by its chief executive officer and chief financial
officer.

 

(f)                                    [Intentionally Deleted]

 

(g)                                 Supplements to Exhibits 7.1, 7.2.2, 7.3,
7.14, 7.15.2, 7.15.3 and 7.15.4 showing any changes in the information set forth
in such exhibits not previously furnished to the Lenders in writing, as well as
any changes in the Charter, By-laws or incumbency of officers of DRAC, the
Company and its Subsidiaries from those previously certified to the Lenders and
the Agent.

 

(h)                                 In the event of a change in GAAP,
computations by the Company, signed by its chief executive officer and chief
financial officer,

 

39

--------------------------------------------------------------------------------


 

reconciling the financial statements referred to above with financial statements
prepared in accordance with GAAP as applied to the other covenants in Section 9
and related definitions.

 

(i)                                     In reasonable detail, management’s
discussion and analysis of the results of operations and the financial condition
of the Company and its Subsidiaries as at the end of and for the year covered by
such financial statements.

 

6.4.2.                     Quarterly Reports.  The Company shall furnish to the
Lenders as soon as available and, in any event, within 45 days after the end of
each of the first three fiscal quarters of the Company, the internally prepared
Consolidated balance sheet of the Company and its Subsidiaries as of the end of
such fiscal quarter, the Consolidated statements of income, of changes in
shareholders’ equity and of cash flows of the Company and its Subsidiaries for
such fiscal quarter and for the portion of the fiscal year then ended (all in
reasonable detail) and comparative figures for the same period in the preceding
fiscal year, all accompanied by:

 

(a)                                  A certificate of the Company in
substantially the form contained in Exhibit 6.4 signed by its chief executive
officer and chief financial officer to the effect that such financial statements
have been prepared in accordance with GAAP and present fairly, in all material
respects, the financial position of the Company and its Subsidiaries at the
dates thereof and the results of their operations for the periods covered
thereby, subject only to normal year-end audit adjustments and the addition of
footnotes.

 

(b)                                 A certificate of the Company in
substantially the form contained in Exhibit 6.4 signed by its chief executive
officer and chief financial officer to the effect that such officer has caused
this Agreement to be reviewed and has no knowledge of any Default, or if such
officer has such knowledge, specifying such Default and the nature thereof and
what action the Company has taken, is taking or proposes to take with respect
thereto.

 

(c)                                  [Intentionally Deleted]

 

(d)                                 Computations by the Company in substantially
the form contained in Exhibit 6.4 demonstrating, as of the end of such quarter,
compliance with the Computation Covenants, signed by its chief executive officer
and chief financial officer.

 

(e)                                  Supplements to Exhibits 7.1, 7.2.2, 7.3,
7.14, 7.15.2, 7.15.3 and 7.15.4 showing any changes in the information set forth
in such exhibits not previously furnished to the Lenders in writing, as well as
any changes in the Charter, By-laws or incumbency of officers of DRAC, the
Company and its Subsidiaries from those previously certified to the Lenders and
the Agent.

 

(f)                                    In reasonable detail, management’s
discussion and analysis of the results of operations and financial condition of
the Company and its

 

40

--------------------------------------------------------------------------------


 

Subsidiaries as at the end of and for the fiscal period covered by the financial
statements referred to above.

 

(g)                                 A certificate of the Company, signed by its
chief executive officer and chief financial officer, (i) setting forth in
reasonable detail (A) computations of (1) Taxable Net Income for such fiscal
quarter and the portion of the fiscal year of the Company then ended and (2)
Annualized Taxable Net Income with respect to the most recent Tax Payment Date
during such fiscal quarter, and (B) a reconciliation of (1) Consolidated Net
Income for such fiscal quarter and the portion of such fiscal year then ended
and (2) Taxable Net Income for such fiscal quarter and the portion of such
fiscal year then ended, and (ii) stating that such computations of Taxable Net
Income and Annualized Taxable Net Income present fairly, in all material
respects, (1) the Taxable Net Income for such fiscal quarter and the portion of
such fiscal year then ended and (2) Annualized Taxable Net Income with respect
to the most recent Tax Payment Date during such fiscal quarter.

 

(h)                                 A certificate of the Company, signed by its
chief executive officer and chief financial officer, (i) attaching pro forma
annual federal and state income tax reports as is otherwise required pursuant to
the Tax Sharing Agreement and (ii) stating that all such pro forma tax
reporting, in all material respects, is correct as of the date thereof.

 

6.4.3.                     Monthly Reports.  The Company shall furnish to the
Lenders as soon as available and, in any event, within 30 days after the end of
each month, the internally prepared Consolidated balance sheet of the Company
and its Subsidiaries as at the end of such month, the Consolidated statement of
income and Consolidated statements of changes in shareholders’ equity and of
cash flows of the Company and its Subsidiaries for such month (all in reasonable
detail), all accompanied by a certificate of the Company signed by its chief
executive officer and chief financial officer to the effect that such financial
statements were prepared in accordance with GAAP and present fairly, in all
material respects, on a summary basis the financial position of the Company and
its Subsidiaries at the dates thereof and the results of their operations for
the periods covered thereby, subject only to normal year-end audit adjustments
and the addition of footnotes.

 

6.4.4.                     Other Reports.  The Company shall promptly furnish to
the Lenders:

 

(a)                                  As soon as prepared, and in any event no
later than 30 days prior to the beginning of each fiscal year, an annual budget
and operating projections for such fiscal year of the Company and its
Subsidiaries, prepared in a manner consistent with the manner in which the
financial projections described in Section 7.2.1(f) were prepared, and
accompanied by a calculation of the Computation Covenants based on such
projections in substantially the form of Exhibit A to Exhibit 6.4.

 

41

--------------------------------------------------------------------------------


 

(b)                                 Any material updates of such budget and
projections.

 

(c)                                  Any management letters furnished to Company
or any of its Subsidiaries by the Company’s auditors.

 

(d)                                 All budgets, projections, statements of
operations and other reports furnished generally to the shareholders of the
Company.

 

(e)                                  Such registration statements, proxy
statements and reports, including Forms S-1, S-2, S-3, S-4, 10-K, 10-Q and 8-K,
as may be filed by the Company or any of its Subsidiaries with the Securities
and Exchange Commission.

 

(f)                                    Any 90-day letter (or any applicable
portions thereof) or 30-day letter (or any applicable portions thereof) received
by the Company, any of its Subsidiaries or any other Obligor from the federal
Internal Revenue Service (or the equivalent notice received from state or other
taxing authorities), or any other correspondence from such taxing authorities,
asserting tax deficiencies against the Company or any of its Subsidiaries or
advising of any audit or administrative or governmental proceeding relating
thereto.

 

(g)                                 The Company shall furnish, or cause to be
furnished, the following to the Agent for the benefit of the Agent and the
Lenders: (i) in regard to the renewal of any commercial insurance policy
covering the Company or any of its Subsidiaries, no later than the expiration
date of the expiring policy that is being renewed, a certificate of insurance
evidencing such renewal policy and naming the Agent as an additional insured
party on all liability policies, where permitted, and for all property and
business interruption policies, a lenders loss payable endorsement with respect
to its collateral in form and substance satisfactory to the Agent.  The
certificates of insurance should state that all policies provide for at least
thirty (30) days prior written notice to the Agent of any cancellation or
reduction of coverage, and (ii) within thirty (30) days after each fiscal year
end, a schedule of insurance in reasonable detail in form and substance
satisfactory to the Agent.

 

6.4.5.                     Notice of Litigation; Notice of Defaults.  The
Company shall promptly furnish to the Lenders notice of any litigation or any
administrative or arbitration proceeding, or any material development or change
with respect thereto, (a) which creates a material risk of resulting, after
giving effect to any applicable insurance, in the payment by the Company and its
Subsidiaries of more than $2,500,000 or (b) which results, or creates a material
risk of resulting, in a Material Adverse Change.  Promptly upon acquiring
knowledge thereof, the Company shall notify the Lenders of the existence of any
Default or Material Adverse Change, specifying the nature thereof and what
action the Company or any of its Subsidiaries has taken, is taking or proposes
to take with respect thereto.

 

42

--------------------------------------------------------------------------------


 

6.4.6.                     ERISA Reports.  The Company shall furnish to the
Lenders as soon as available the following items with respect to any Plan:

 

(a)                                  any request for a waiver of the funding
standards or an extension of the amortization period;

 

(b)                                 notice of any “reportable event” (as defined
in section 4043 of ERISA), unless the notice requirement with respect thereto
has been waived by regulation or does not pertain to any action taken by or
against the Company or any of its Subsidiaries (or the failure of the Company or
any of its Subsidiaries to take any action) and does not affect, or otherwise
relate to, any Plan;

 

(c)                                  any notice received by the Company or any
of its Subsidiaries that the PBGC has instituted or intends to institute
proceedings to terminate any Plan, or that any Multiemployer Plan is insolvent
or in reorganization;

 

(d)                                 notice of the intention of the Company or
any of its Subsidiaries to withdraw, in whole or in part, from any Multiemployer
Plan; and

 

(e)                                  notice of the filing by the administrator
of any Plan of the Company or any of its Subsidiaries with the PBGC of any
notice of intent to terminate such Plan pursuant to section 4041(b) of ERISA.

 

(f)                                    [Intentionally Deleted]

 

In addition, at least 30 days prior to the filing by the administrator of any
Plan of the Company or any of its Subsidiaries with the PBGC of any notice of
intent to terminate such Plan pursuant to section 4041(c) of ERISA, the Company
shall furnish the Lenders with written notice of the intention of the
administrator to make such filing with the PBGC and to terminate such Plan.

 

6.4.7.                     Tax Reports.  The Company shall furnish to the
Lenders and Renco as soon as available and, in any event within 150 days after
the end of each fiscal year of the Company:

 

(a)                                  A certificate of the Company, signed by its
chief executive officer and chief financial officer, (i) setting forth in
reasonable detail (A) a computation of Taxable Net Income for such fiscal year
and (B) a reconciliation of (1) Consolidated Net Income for such fiscal year and
(2) Taxable Net Income for such fiscal year, and (ii) stating that such
computation of Taxable Net Income presents fairly, in all material respects, the
Taxable Net Income for such fiscal year.

 

(b)                                 A certificate of the Company, signed by its
chief executive officer and chief financial officer, (i) attaching pro forma
annual federal and state income tax reports as is otherwise required pursuant to
the Tax Sharing Agreement, (ii) stating that all such pro forma tax reporting,
in all material

 

43

--------------------------------------------------------------------------------


 

respects, is correct as of the date thereof, and (iii) attaching all other
calculations, schedules and/or reports required pursuant to the Tax Sharing
Agreement.

 

6.4.8.                     Other Information; Audit.  From time to time at
reasonable intervals upon request of any authorized officer of any Lender, each
of the Company and its Subsidiaries shall furnish to such Lender such other
information regarding the business, assets, financial condition, income or
prospects of the Company and its Subsidiaries as such officer may reasonably
request, including copies of all pro forma and other tax returns of the Company
and its Subsidiaries and all licenses, agreements, leases and instruments to
which any of the Company or its Subsidiaries is party.  Each Lender’s authorized
officers and representatives shall have the right during normal business hours
upon reasonable notice and at reasonable intervals to examine the books and
records of the Company and its Subsidiaries, to make copies and notes therefrom
for the purpose of ascertaining compliance with or obtaining enforcement of this
Agreement or any other Credit Document.  The Agent, upon reasonable advance
notice, may undertake to have the Company and its Subsidiaries reviewed by the
Agent’s commercial financial examiners and fixed asset appraisers, and the
Company and its Subsidiaries shall cooperate with the Agent and its commercial
financial examiners and fixed asset appraisers in conducting each such review.

 

6.5.                              Certain Financial Tests.

 

6.5.1.                     Consolidated Net Worth.  The Company shall, at all
times, maintain Consolidated Net Worth of not less than the amount set forth
below for the period indicated:

 

Period

 

Amount

 

 

 

 

 

From February 1, 2004 through and including April 30, 2004

 

$

(145,000,000

)

 

 

 

 

From May 1, 2004 through and including July 31, 2004

 

$

(150,000,000

)

 

 

 

 

From August 1, 2004 through and including October 31, 2004

 

$

(148,000,000

)

 

 

 

 

From November 1, 2004 through and including January 31, 2005

 

$

(145,000,000

)

 

 

 

 

From February 1, 2005 through and including April 30, 2005

 

$

(145,000,000

)

 

 

 

 

From May 1, 2005 through and including July 31, 2005

 

$

(144,000,000

)

 

 

 

 

From August 1, 2005 through and including October 31, 2005

 

$

(134,000,000

)

 

44

--------------------------------------------------------------------------------


 

The parentheticals above indicate that the number is negative.

 

6.5.2.                     Fixed Charge Coverage Ratio.  The Company and its
Domestic Subsidiaries shall not permit the Fixed Charge Coverage Ratio for any
period of four consecutive fiscal quarters, in each case taken as one accounting
period, ended on the date set forth below to be less than the ratio set forth
opposite such fiscal quarter:

 

Quarter Ending

 

Fixed Charge
Coverage Ratio

 

 

 

 

 

April 30, 2004

 

0.42 to 1

 

 

 

 

 

July 31, 2004

 

0.13 to 1

 

 

 

 

 

October 31, 2004

 

0.35 to 1

 

 

 

 

 

January 31, 2005

 

0.46 to 1

 

 

 

 

 

April 30, 2005

 

0.38 to 1

 

 

 

 

 

July 31, 2005

 

0.71 to 1

 

 

 

 

 

October 31, 2005

 

0.61 to 1

 

 

6.5.3.                     Consolidated Domestic EBITDA.  The Company and its
Domestic Subsidiaries shall, as of the end of any period of four consecutive
fiscal quarters, in each case taken as one accounting period, ended on the date
set forth below maintain Consolidated Domestic EBITDA of not less than the
amount listed opposite each such date:

 

Period

 

Amount

 

 

 

 

 

April 30, 2004

 

$

8,000,000

 

 

 

 

 

July 31, 2004

 

$

1,500,000

 

 

 

 

 

October 31, 2004

 

$

10,000,000

 

 

 

 

 

January 31, 2005

 

$

12,000,000

 

 

 

 

 

April 30, 2005

 

$

12,700,000

 

 

 

 

 

July 31, 2005

 

$

24,500,000

 

 

 

 

 

October 31, 2005

 

$

29,000,000

 

 

45

--------------------------------------------------------------------------------


 

6.5.4.                     [Intentionally Deleted]

 

6.5.5.                     [Intentionally Deleted]

 

6.5.6.                     Domestic Capital Expenditures.  The aggregate amount
of Capital Expenditures made by the Company and its Domestic Subsidiaries in the
fiscal year of the Company ending on October 31, 2003 shall not exceed
$6,500,000.  The aggregate amount of Capital Expenditures made by the Company
and its Domestic Subsidiaries in the fiscal year of the Company ending on
October 31, 2004 shall not exceed $11,186,000. The aggregate amount of Capital
Expenditures made by the Company and its Domestic Subsidiaries in any fiscal
year of the Company commencing on or after November 1, 2004 shall not exceed the
lesser of:

 

(a)                                  the sum of (i) Capital Expenditure Formula
Amount plus (ii) the amount by which Capital Expenditures made by the Company
and its Domestic Subsidiaries in the immediately preceding fiscal year were less
than the amount permitted by this Section 6.5.6; and

 

(b)                                 the sum of (i) $15,000,000 plus (ii) the
amount by which Capital Expenditures made by the Company and its Domestic
Subsidiaries in the immediately preceding fiscal year were less than the amount
permitted by this Section 6.5.6.

 

6.5.7.                     Foreign Capital Expenditures.  The aggregate amount
of Capital Expenditures made by the Foreign Subsidiaries in any fiscal year of
the Company ending on any date specified in the table below shall not exceed the
sum of (a) the amount specified opposite such fiscal year in such table plus (b)
in each fiscal year of the Company commencing on or after November 1, 2003, the
amount by which Capital Expenditures made by the Foreign Subsidiaries in the
immediately preceding fiscal year were less than the amount specified opposite
such preceding fiscal year in such table.

 

Fiscal Year Ending

 

Amount

 

 

 

 

 

October 31, 2003

 

$

12,000,000

 

 

 

 

 

October 31, 2004

 

$

20,000,000

 

 

 

 

 

October 31, 2005

 

$

27,000,000

 

 

46

--------------------------------------------------------------------------------


 

6.6.                              Indebtedness.  Neither the Company nor any of
its Subsidiaries shall create, incur or assume, or otherwise become or remain
liable with respect to, any Indebtedness, including Guarantees of Indebtedness
or others and reimbursement obligations, whether contingent or matured, under
letters of credit or other financial guarantees by third parties (or become
contractually committed to do so), except, without duplication, the following:

 

6.6.1.                     Indebtedness in respect of the Credit Obligations and
the Warrant Obligations.

 

6.6.2.                     To the extent that Capitalized Lease Obligations,
Synthetic Lease Obligations and purchase money security interests are permitted
by Section 6.7.2, Indebtedness in respect of such Capitalized Lease Obligations,
Synthetic Lease Obligations or secured by such purchase money security
interests; provided, however, that (a) the aggregate principal amount of all
Indebtedness permitted by this Section 6.6.2 and incurred by the Company and the
Domestic Subsidiaries shall not exceed $2,500,000 at any one time outstanding
and (b) the aggregate principal amount of all Indebtedness permitted by this
Section 6.6.2 and incurred by the Foreign Subsidiaries shall not exceed
$7,500,000 at any one time outstanding.

 

6.6.3.                     Current liabilities, other than Financing Debt,
incurred in the ordinary course of business or in accordance with Financial
Hedge Agreements and other financial and commodity derivative contracts
permitted by the other provisions of this Agreement.

 

6.6.4.                     To the extent that payment thereof shall not at the
time be required by Section 6.1, Indebtedness in respect of taxes, assessments,
governmental charges and claims for labor, materials and supplies.

 

6.6.5.                     Indebtedness secured by Liens of carriers,
warehouses, mechanics, landlords and other Persons permitted by Sections 6.7.5
and 6.7.6.

 

6.6.6.                     Indebtedness in respect of judgments or awards (a)
which have been in force for less than the applicable appeal period or (b) in
respect of which the Company or any of its Subsidiaries shall at the time in
good faith be prosecuting an appeal or proceedings for review and, in the case
of each of clauses (a) and (b), the Company or such Subsidiary shall have taken
appropriate reserves therefor in accordance with GAAP and execution of such
judgment or award shall not be levied.

 

6.6.7.                     Guarantees by the Company or any of its Subsidiaries
of Indebtedness and other obligations incurred by the Company or any of its
Subsidiaries and permitted by the other provisions of this Section 6.6.

 

6.6.8.                     Indebtedness in respect of deferred taxes arising in
the ordinary course of business.

 

6.6.9.                     Indebtedness in respect of inter-company loans and
advances among the Company and its Subsidiaries which are not prohibited by
Section 6.8.

 

47

--------------------------------------------------------------------------------


 

6.6.10.               Unfunded pension liabilities and obligations with respect
to Plans so long as the Company and all of its Subsidiaries are in compliance
with Section 6.15.

 

6.6.11.               Indebtedness outstanding on the date hereof and described
in Exhibit 7.3 and all refinancings and extensions thereof not in excess of the
amount thereof outstanding immediately prior to such refinancing or extension.

 

6.6.12.               Indebtedness of Foreign Subsidiaries in an aggregate
principal amount not exceeding $5,000,000 at any one time outstanding in an
equivalent amount of United States Funds.

 

6.6.13.               Indebtedness of the Company and its Domestic Subsidiaries
under the Congress/CIT Loan and Security Agreement and all refinancings and
extensions thereof; provided, however, that the aggregate principal amount of
Indebtedness permitted by this Section 6.6.13 at any one time outstanding shall
not exceed $75,000,000.

 

6.6.14.               Indebtedness of Doe Run Peru and its Subsidiaries under
the BCP Credit Agreement and all refinancings and extensions thereof not in
excess of the amount thereof outstanding immediately prior to such refinancing
or extension; provided, however, that the aggregate principal amount of
Indebtedness permitted by this Section 6.6.14 at any one time outstanding shall
not exceed $60,000,000.

 

6.6.15.               Indebtedness of the Company and its Subsidiaries in
respect of the Existing Bonds outstanding on the date hereof.

 

6.6.16.               Indebtedness of the Company and its Subsidiaries in
respect of the New Bonds and PIK Interest paid by the Company with respect to
the New Bonds.

 

6.6.17.               Indebtedness of the Company in respect of the Preferred
Stock and PIK Interest paid by the Company with respect to the Preferred Stock;
provided, however, that the aggregate face amount of such Preferred Stock (other
than Preferred Stock constituting PIK Interest) shall not exceed $20,000,000.

 

6.6.18.               Indebtedness of the Company in respect of which Renco has
provided a Guarantee under the Renco Credit Support Agreement; provided,
however, that the aggregate principal amount of Indebtedness permitted by this
Section 6.6.18 at any one time outstanding shall not exceed $15,000,000.

 

6.6.19.               Indebtedness of the Company incurred to finance unearned
premiums in respect of workers’ compensation, property, liability and political
risk insurance policies maintained by the Company and its Subsidiaries pursuant
to Section 6.3; provided, however, that:

 

(a)                                  the aggregate principal amount of
Indebtedness permitted by this Section 6.6.19 at any one time outstanding shall
not exceed $9,000,000;

 

(b)                                 [Intentionally Deleted];

 

48

--------------------------------------------------------------------------------


 

(c)                                  such Indebtedness shall not be secured by
any assets of any Obligor, except that the insurance policy being financed with
such Indebtedness may secure such Indebtedness to the extent of (i) any unearned
insurance premiums paid by the Company or any of its Subsidiaries in respect of
such insurance policy, (ii) any loss payments that reduce the unearned insurance
premiums for such insurance policy or (iii) any return of insurance premiums for
such insurance policy;

 

(d)                                 the terms of such Indebtedness (including
interest rates and fees), and the lender providing such Indebtedness, shall be
reasonably satisfactory to the Required Lenders; and

 

(e)                                  the Company shall have furnished to the
Lenders and the Agent all agreements, instruments and other documents
evidencing, or relating to, such Indebtedness, and all such agreements,
instruments and other documents shall be in form and substance reasonably
satisfactory to the Required Lenders.

 

6.6.20.               Indebtedness of the Company, the Domestic Subsidiaries and
Doe Run Peru and its Subsidiaries in respect of performance, surety or other
similar bonds incurred in the ordinary course of business; provided, however,
that (a) the aggregate amount of all such Indebtedness incurred by the Company
and the Domestic Subsidiaries at any one time outstanding shall not exceed
$3,000,000 and (b) the aggregate amount of all such Indebtedness incurred by Doe
Run Peru and its Subsidiaries at any one time outstanding shall not exceed
$7,500,000.

 

6.6.21.               Indebtedness (other than Financing Debt) in addition to
the foregoing; provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $5,000,000.

 

6.7.                              Liens.  Neither the Company nor any of its
Subsidiaries shall create, incur or enter into, or suffer to be created or
incurred or to exist, any Lien (or become contractually committed to do so),
except the following:

 

6.7.1.                     Liens on the Credit Security that secure the Credit
Obligations.

 

6.7.2.                     Liens constituting (a) purchase money security
interests (including mortgages, conditional sales, Capitalized Leases, Synthetic
Leases and any other title retention or deferred purchase devices) in real
property, interests in leases or tangible personal property (other than
inventory) existing or created on the date on which such property is acquired or
within 60 days thereafter, and (b) the renewal, extension or refunding of any
security interest referred to in the foregoing clause (a) in an amount not to
exceed the amount thereof remaining unpaid immediately prior to such renewal,
extension or refunding; provided, however, that (i) each such security interest
shall attach solely to the particular item of property so acquired, and the
principal amount of Indebtedness (including Indebtedness in respect of
Capitalized Lease Obligations and Synthetic Lease Obligations) secured thereby
shall not exceed the cost (including all such Indebtedness secured thereby,
whether or not assumed) of such item of property; and

 

49

--------------------------------------------------------------------------------


 

(ii) the aggregate principal amount of all Indebtedness secured by Liens
permitted by this Section 6.7.2 shall not exceed the amount permitted by
Section 6.6.2.

 

6.7.3.                     Deposits or pledges made (a) in connection with, or
to secure payment of, workers’ compensation, unemployment insurance, old age
pensions or other social security, (b) in connection with casualty insurance
maintained in accordance with Section 6.3, (c) to secure the performance of
bids, tenders, contracts (other than contracts relating to Financing Debt) or
leases, (d) to secure statutory obligations or surety or appeal bonds, (e) to
secure indemnity, performance or other similar bonds in the ordinary course of
business or (f) in connection with contested amounts to the extent that payment
thereof shall not at that time be required by Section 6.1.

 

6.7.4.                     Liens in respect of judgments or awards, to the
extent that such judgments or awards are permitted by Section 6.6.6 but only to
the extent that such Liens are junior to the Liens on the Credit Security
granted to secure the Credit Obligations.

 

6.7.5.                     Liens of carriers, warehouses, mechanics and similar
Liens, in each case (a) to the extent that payment of the obligation giving rise
to such Lien is not then due or (b) if such Lien is being contested in good
faith by the Company or any of its Subsidiaries in appropriate proceedings (so
long as the Company or such Subsidiary shall, in accordance with GAAP, have set
aside on its books adequate reserves with respect thereto).

 

6.7.6.                     Encumbrances in the nature of (a) zoning
restrictions, (b) easements, (c) restrictions of record on the use of real
property, (d) landlords’ and lessors’ Liens on rented premises and (e)
restrictions on transfers or assignment of leases, which in each case do not
materially detract from the value of the encumbered property or impair the use
thereof in the business of the Company or any of its Subsidiaries.

 

6.7.7.                     Liens to secure taxes, assessments and other
governmental charges, to the extent that payment thereof shall not at the time
be required by Section 6.1.

 

6.7.8.                     Restrictions under federal and state securities laws
on the transfer of securities.

 

6.7.9.                     The sale of doubtful accounts receivable for
collection in the ordinary course of business.

 

6.7.10.               Liens as in effect on the date hereof described in Exhibit
7.3 (and renewals and replacements thereof) and securing Indebtedness permitted
by Section 6.6.11.

 

6.7.11.               Liens on the Collateral (as defined in the Congress/CIT
Loan and Security Agreement) that secure Indebtedness permitted by Sections
6.6.13 and 6.6.18.

 

6.7.12.               Liens on assets of Doe Run Peru and its Subsidiaries that
secure Indebtedness permitted by Section 6.6.14.

 

50

--------------------------------------------------------------------------------


 

6.7.13.               Liens on the Collateral (as defined in the Existing Senior
Secured Note Indenture) that secure Indebtedness permitted by Section 6.6.15.

 

6.7.14.               Liens on the Credit Security that secure Indebtedness
permitted by Section 6.6.16, subject to the terms of the Bondholder
Intercreditor Agreement.

 

6.7.15.               The paramount interest of (a) the United States of America
with respect to mining claims in the United States of America and (b) the
applicable foreign government with respect to mining, exploration and
beneficiation concessions in any foreign jurisdiction.

 

6.7.16.               Permitted Encumbrances (as defined in any mortgage or deed
of trust granted by the Company or any of its Subsidiaries to the Agent for the
benefit of the Lenders).

 

6.7.17.               Liens on assets of the Company and its Subsidiaries
described in Section 6.6.19(b) that secure Indebtedness permitted by
Section 6.6.19.

 

6.8.                              Investments and Acquisitions.  Neither the
Company nor any of its Subsidiaries shall have outstanding, acquire or hold any
Investment, including any Investment consisting of the acquisition of any
business (or become contractually committed to do so), except the following:

 

6.8.1.                     Investments of the Company and its Subsidiaries in
Domestic Subsidiaries that are Wholly-Owned Subsidiaries of the Company;
provided, however, that except as otherwise required in the ordinary course of
business of the Company and its Subsidiaries, no such Investment shall involve
the transfer by the Company or any of its Subsidiaries of any material assets
other than cash.

 

6.8.2.                     Inter-company loans and advances from any
Wholly-Owned Subsidiary to the Company but in each case only to the extent
reasonably necessary for Consolidated tax planning and working capital
management; provided, however, that loans and advances from a Foreign Subsidiary
to the Company or a Domestic Subsidiary must be subordinated to the Credit
Obligations pursuant to an inter-company subordination agreement in form and
substance satisfactory to the Required Lenders.

 

6.8.3.                     Investments in Cash Equivalents and Financial Hedge
Agreements not prohibited by the other provisions of this Agreement.

 

6.8.4.                     Guarantees permitted by Section 6.6.

 

6.8.5.                     So long as immediately before and after giving effect
thereto no Default exists, Investments of the Company and its Wholly-Owned
Subsidiaries in Foreign Subsidiaries that are Wholly-Owned Subsidiaries as of
the Closing Date (other than Doe Run Exploration); provided, however, that (a)
such Investments shall not involve the transfer of material assets from the
Company and the Domestic Subsidiaries to the Foreign Subsidiaries, other than
cash and surplus equipment, and (b) Investments

 

51

--------------------------------------------------------------------------------


 

of the Company and the Domestic Subsidiaries in Foreign Subsidiaries made
pursuant to this Section 6.8.5 shall not exceed $1,000,000 at any one time
outstanding.

 

6.8.6.                     Investments of the Company in its Domestic
Subsidiaries that are not Wholly-Owned Subsidiaries and in its Foreign
Subsidiaries and Investments of any Subsidiary of the Company in any other
Domestic Subsidiary of the Company that is not a Wholly-Owned Subsidiary and in
any other Foreign Subsidiary of the Company, in each case outstanding on the
date hereof and described in Exhibit 7.3.

 

6.8.7.                     Inter-company loans from the Company to Doe Run Peru
that are outstanding on the date hereof and described in Exhibit 7.3.

 

6.8.8.                     Management fees owing from Doe Run Peru to the
Company that (a) are accrued and unpaid on the date hereof and described in
Exhibit 7.3, or (b) accrue after the date hereof as a result of limitations on
Distributions under the BCP Credit Agreement.

 

6.8.9.                     So long as immediately before and after giving effect
thereto (a) no Default exists, (b) no Supplemental Loans (as defined in the
Congress/CIT Loan and Security Agreement) are outstanding under the Congress/CIT
Loan and Security Agreement and (c) the Excess Availability (as defined in the
Congress Loan and Security Agreement) under the Congress/CIT Loan and Security
Agreement exceeds $5,000,000, the Company may make Investments in Compass
Resources NL, an Australian corporation; provided, however, that the aggregate
amount of such Investments shall not exceed $500,000 at any one time
outstanding.

 

6.8.10.               Purchases of residential properties located in
Herculaneum, Missouri, pursuant to a settlement agreement, dated April 26, 2002
with the State of Missouri, provided that such purchases are made in
substantially a manner, for the purposes, and in an aggregate amount not in
excess of, the manner, purposes, and amount that would be the Company’s practice
with respect thereto as of the date hereof.

 

6.9.                              Distributions.  Neither the Company nor any of
its Subsidiaries shall make any Distribution (or become contractually committed
to do so), except the following:

 

6.9.1.                     Any Subsidiary of the Company may make Distributions
to the Company or any Wholly-Owned Subsidiary of the Company.

 

6.9.2.                     So long as immediately before and after giving effect
thereto no Default exists, the Company and its Subsidiaries may pay a monthly
management fee to Renco in accordance with the Management Agreement; provided,
however, (A) the aggregate amount of all such payments by the Company in any
month shall not exceed $200,000, except that in the event the Company pays less
than $200,000 of such fee in any month, the Company may pay the difference
between $200,000 and the amount actually paid in respect of such fee by the
Company in such month at any time thereafter and (B) the Company is in
compliance with the covenant contained in Section 7.7(b)(iv)(C) of the
Congress/CIT Loan and Security Agreement.

 

52

--------------------------------------------------------------------------------


 

6.9.3.                     [Intentionally Deleted]

 

6.9.4.                     So long as (a) immediately before and after giving
effect thereto no Default exists and (b) on the most recent interest payment
date for the New Bonds the Company paid in cash all accrued and unpaid interest
on the New Bonds, the Company may make payments under the Net Worth Appreciation
Agreements and profit sharing plans; provided, however, that the sum of (i) the
aggregate amount of payments under the Net Worth Appreciation Agreements (other
than Net Worth Appreciation Agreements for former employees of the Company who
retired prior to the Closing Date) during any fiscal year of the Company plus
(ii) the aggregate amount of payments made under profit sharing plans by the
Company and its Subsidiaries for the benefit of members of management having any
contractual arrangement with the Company or any of its Subsidiaries in respect
of employment or compensation during such fiscal year, shall not exceed
$300,000.

 

6.9.5.                     So long as immediately before and after giving effect
thereto no Default exists, the Company and its Subsidiaries may make Investments
permitted by Section 6.8 that also constitute Distributions.

 

6.9.6.                     The Company may make Distributions to Renco and DRAC
pursuant to the Tax Sharing Agreement and shall, no later than 5 Business Days
prior to the date such Distributions are required pursuant to the Tax Sharing
Agreement, provide the Agent copies of computations required thereunder in
respect of such Distribution.

 

6.9.7.                     [Intentionally Deleted]

 

6.9.8.                     The Company may make payments under the Renco Credit
Support Agreement.

 

6.9.9.                     So long as immediately before and after giving effect
thereto no Default exists, the Company may make payments in respect of the
Warrant Obligations.

 

6.9.10.               The Company may make payments to reimburse Renco for
insurance premiums paid by Renco to purchase insurance policies for the Company
and its Subsidiaries; provided, however, that any such insurance premiums shall
be no less favorable to the Company and its Subsidiaries than the insurance
premiums that the Company and its Subsidiaries would pay if the Company and its
Subsidiaries has purchased such insurance policies directly from a
non-Affiliate.

 

6.10.                        Asset Dispositions and Mergers.  Neither the
Company nor any of its Subsidiaries shall merge or enter into a consolidation or
sell, lease, exchange, sell and lease back, sublease or otherwise dispose of any
of its assets (or become contractually committed to do so), except the
following:

 

6.10.1.               The Company and any of its Subsidiaries may sell or
otherwise dispose of: (a) inventory and Cash Equivalents in the ordinary course
of business; (b) assets that (i) will be replaced in the ordinary course of
business within 12 months by other assets of equal or greater value or (ii) are
no longer used or useful in the business of

 

53

--------------------------------------------------------------------------------


 

the Company or such Subsidiary; provided, however that the aggregate fair market
value (book value, if greater) of all assets sold under this clause (b) in any
fiscal year shall not exceed $1,000,000; (c) doubtful accounts receivable for
collection purposes in the ordinary course of business; and (d) mineral reserves
through depletion from normal mining operations in the ordinary course of
business.

 

6.10.2.               Licensing or leasing of assets for fair value in the
ordinary course of business (so long as such assets are still available to be
used by the Company and its Subsidiaries to the extent necessary to their
businesses).

 

6.10.3.               Any Wholly-Owned Subsidiary of the Company may merge,
consolidate or be liquidated into the Company or any other Wholly-Owned
Subsidiary of the Company, so long as after giving effect to any such merger to
which the Company is a party the Company shall be the surviving or resulting
Person.

 

6.10.4.               So long as immediately before and after giving effect
thereto no Default exists and the net proceeds thereof are applied to repay the
Loan to the extent required by Section 4.2.2, the Company and its Subsidiaries
may sell during any fiscal year for fair value (consisting of at least 80% cash)
assets contributing not more than 5% of Consolidated Revenues for the Company’s
most recently completed fiscal year; provided, however, that the sum of the
foregoing percentages of Consolidated Revenues for all assets sold pursuant to
this Section 6.10.4 since the Closing Date shall not exceed 15%.

 

6.11.                        Issuance of Equity by Subsidiaries; Subsidiary
Distributions.

 

6.11.1.               Issuance of Equity by Subsidiaries.  No Subsidiary of the
Company shall issue or sell any shares of its capital stock or other evidence of
equity or beneficial ownership to any Person; provided, however, that any
Subsidiary of the Company may issue or sell equity interests to (a)  the Company
or any Wholly-Owned Subsidiary of the Company, so long as such equity interests
shall have been pledged to the Agent as part of the Credit Security to the
extent required by the Guarantee and Security Agreement; (b) directors of
Subsidiaries of the Company as qualifying shares to the extent required by Legal
Requirements; and (c)  in the case Foreign Subsidiaries, to foreign nationals to
the extent that equity interests are required by Legal Requirements to be held
by foreign nationals.

 

6.11.2.               No Restrictions on Subsidiary Distributions.  Except for
this Agreement, the other Credit Documents, the Congress/CIT Loan and Security
Agreement, the BCP Credit Agreement, the New Indenture, the Inter-Company Note
and the Sale/Leaseback Agreement, neither the Company nor any of its
Subsidiaries shall enter into or be bound by any agreement (including covenants
requiring the maintenance of specified amounts of net worth or working capital)
restricting the right of any Subsidiary to make Distributions or extensions of
credit to the Company (directly or indirectly through another Subsidiary).

 

54

--------------------------------------------------------------------------------


 

6.12.                        Voluntary Prepayments of Other Indebtedness. 
Neither the Company nor any of its Subsidiaries shall make any voluntary
prepayment of principal of, or interest on, any Financing Debt or make any
voluntary redemptions or repurchases of Financing Debt, in each case except:

 

(a)                                  for voluntary prepayments of principal of,
or interest on, (i) the Credit Obligations, (ii) revolving loans under the
Congress/CIT Loan and Security Agreement, (iii) Supplemental Loans (as defined
in the Congress/CIT Loan and Security Agreement) under the Congress/CIT Loan and
Security Agreement, (iv) revolving loans under the BCP Credit Agreement and (v)
the Inter-Company Note; and

 

(b)                                 in order to facilitate a refinancing of
Indebtedness permitted by Section 6.6.

 

6.13.                        Derivative Contracts.  Neither the Company nor any
of its Subsidiaries shall enter into any Financial Hedge Agreement or other
financial or commodity derivative contracts (including puts and calls) except to
provide hedge protection for an underlying economic transaction in the ordinary
course of business.

 

6.14.                        Negative Pledge Clauses.  Neither the Company nor
any of its Subsidiaries shall enter into any agreement, instrument, deed or
lease which prohibits or limits the ability of the Company or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any of
their respective properties, assets or revenues, whether now owned or hereafter
acquired, or which requires the grant of any collateral for such obligation if
collateral is granted for another obligation, except the following:

 

6.14.1.               This Agreement and the other Credit Documents.

 

6.14.2.               The Congress/CIT Loan and Security Agreement and
refinancings thereof permitted by Section 6.6.13.

 

6.14.3.               The BCP Credit Agreement and refinancings thereof
permitted by Section 6.6.14.

 

6.14.4.               The New Indenture.

 

6.14.5.               Covenants in documents creating Liens permitted by
Section 6.7 prohibiting further Liens on the assets encumbered thereby.

 

6.15.                        ERISA, etc.  Each of the Company and its
Subsidiaries shall comply in all material respects with the provisions of all
Legal Requirements, including ERISA and the Code, applicable to any Employee
Benefit Plan of the Company or any of its Subsidiaries.  Each of the Company and
its Subsidiaries shall meet all minimum funding requirements applicable to it
with respect to any Plan pursuant to section 302 of ERISA or section 412 of the
Code.  At no time shall the Accumulated Benefit Obligations under any Plan of
the Company or any of its Subsidiaries that is not a Multiemployer Plan exceed
the fair market value of the assets of such Plan allocable to such benefits by
more than $42,000,000.  Neither the Company nor any of its

 

55

--------------------------------------------------------------------------------


 

Subsidiaries shall withdraw, in whole or in part, from any Multiemployer Plan so
as to give rise to withdrawal liability exceeding $2,500,000 in the aggregate. 
At no time shall the actuarial present value of unfunded liabilities of the
Company and its Subsidiaries for post-employment health care benefits, whether
or not provided under a Plan, calculated in a manner consistent with Statement
No. 106 of the United States Financial Accounting Standards Board, exceed
$18,000,000.

 

6.16.                        Transactions with Affiliates.  Neither the Company
nor any of its Subsidiaries shall effect any transaction, or agree to any
economic arrangements (including tax arrangements and insurance arrangements),
with any of their respective Affiliates (except for the Company and its
Subsidiaries) on a basis less favorable to the Company and its Subsidiaries than
would be the case if such transaction had been effected with a non-Affiliate;
provided, however, that the Company and its Subsidiaries may make Distributions
(including the payment of management fees and the reimbursement of insurance
premiums and fees and expenses) to Renco and DRAC to the extent permitted by
Section 6.9.

 

6.17.                        Environmental Laws.

 

6.17.1.               Compliance with Law and Permits.  Except as set forth on
Exhibit 7.15.1, each of the Company and its Subsidiaries shall use and operate
all of its facilities and properties in material compliance with all
Environmental Laws, keep in effect all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters and remain in material compliance therewith, and handle all Hazardous
Materials in material compliance with all applicable Environmental Laws.

 

6.17.2.               Notice of Claims, etc.  Each of the Company and its
Subsidiaries shall immediately notify the Lenders and the Agent, and provide
copies upon receipt, of all material written claims, complaints, notices or
inquiries from governmental authorities relating to the condition of its
facilities and properties or compliance with Environmental Laws, and shall
promptly cure and have dismissed with prejudice to the reasonable satisfaction
of the Required Lenders any such action or proceeding that (a) relates to
compliance with Environmental Laws and (b) has resulted, or creates a material
risk of resulting, in a Material Adverse Change.

 

6.17.3.               Investigations.  Each of the Company and its Subsidiaries
shall permit the Agent, so long as the Agent is acting reasonably and in good
faith, for reasonable cause and upon reasonable notice, to conduct
investigations to determine whether Hazardous Materials exist on any part of any
real property owned or leased by the Company or any of its Subsidiaries in
amounts or under circumstances that could give rise to a material liability and
to determine the source, quantity and type of any such Hazardous Materials.  The
Company and its Subsidiaries shall cooperate with the Agent and its officers,
employees, agents and contractors in conducting such investigations and shall
pay the costs and expenses of each such investigation; provided, however, that
the Agent shall use reasonable efforts (a) to minimize the disruption to the
operations of the business of the Company and its Subsidiaries on any real
property where any such

 

56

--------------------------------------------------------------------------------


 

investigation is being conducted and (b) to minimize the costs associated with
each such investigation.

 

6.18.                        Management Fees.  Except (a) to the extent
permitted by Section 6.9.2 and (b) for consulting fees payable to any Person
that is not an Affiliate of the Company in connection with an arms-length
transaction effected in the ordinary course of business, neither the Company nor
any of its Subsidiaries shall pay any management, advisory or similar fees to
any Person.

 

6.19.                        [Intentionally Deleted]

 

6.20.                        Future Subsidiaries; Further Assurances.  If, at
any time after the date hereof, any Person becomes a Subsidiary of the Company,
the Company will, within five Business Days after any such Person becomes a
Subsidiary of the Company, cause such Person to execute and deliver to the
Agent, for the benefit of the Lenders and the other holders of any Credit
Obligation, (a) a joinder to the Guarantee and Security Agreement, which joinder
shall be in form and substance satisfactory to the Required Lenders, and (b)
such mortgages, deeds of trust, leasehold mortgages and leasehold deeds of trust
as are necessary to grant the Agent a first priority security interest in all
material real property owned or leased by such Person; provided, however, that
if such Person becomes a Subsidiary of Doe Run Peru, then such Person will not
be required (i) to join the Guarantee and Security Agreement as a Pledgor (as
defined in the Guarantee and Security Agreement) or (ii) to execute the
documents described in clause (b) above.

 

6.21.                        [Intentionally Deleted]

 

7.                                       Representations and Warranties of
Company. In order to induce the Lenders to extend credit to the Company
hereunder, the Company represents and warrants as follows:

 

7.1.                              Organization and Business.

 

7.1.1.                     DRAC.  DRAC is a duly organized and validly existing
corporation, in good standing under the laws of Missouri, with all power and
authority, corporate or otherwise, necessary (a) to enter into and perform each
Transaction Document to which it is party, (b) to guarantee the Credit
Obligations, (c) to grant to the Agent for the benefit of the Lenders the
security interest in the Credit Security owned by it to secure the Credit
Obligations and (d) to own its properties and carry on the business now
conducted or proposed to be conducted by it.  Certified copies of the Charter
and By-laws of DRAC have been previously delivered to the Lenders and the Agent
and are correct and complete.  Exhibit 7.1, as from time to time hereafter
supplemented in accordance with Sections 6.4.1 and 6.4.2, sets forth, as of the
later of the date hereof or the end of the most recent fiscal quarter for which
financial statements are required to be furnished in accordance with Sections
6.4.1 and 6.4.2, (i) the jurisdiction of organization, the organizational
identification number issued by such jurisdiction and the federal taxpayer
identification number of DRAC, (ii) the address of DRAC’s principal executive
office and chief place of business, (iii) each name, including any trade name,
under which DRAC conducts its business.

 

57

--------------------------------------------------------------------------------


 

7.1.2.                     Company.  The Company is a duly organized and validly
existing corporation, in good standing under the laws of New York, with all
power and authority, corporate or otherwise, necessary (a) to enter into and
perform this Agreement and each other Transaction Document to which it is party,
(b) to incur the Credit Obligations, (c) to grant to the Agent for the benefit
of the Lenders the security interest in the Credit Security owned by it to
secure the Credit Obligations and (d) to own its properties and carry on the
business now conducted or proposed to be conducted by it.  Certified copies of
the Charter and By-laws of the Company have been previously delivered to the
Lenders and the Agent and are correct and complete.  Exhibit 7.1, as from time
to time hereafter supplemented in accordance with Sections 6.4.1 and 6.4.2, sets
forth, as of the later of the date hereof or the end of the most recent fiscal
quarter for which financial statements are required to be furnished in
accordance with Sections 6.4.1 and 6.4.2, (i) the jurisdiction of organization,
the organizational identification number issued by such jurisdiction and the
federal taxpayer identification number of the Company, (ii) the address of the
Company’s principal executive office and chief place of business, (iii) each
name, including any trade name, under which the Company conducts its business,
(iv) the jurisdictions in which the Company owns real or tangible personal
property and, in the case of real property, whether such real property is owned
or leased by the Company and (v) the number of authorized and issued equity
interests and ownership of the Company.

 

7.1.3.                     Subsidiaries.  Each Subsidiary of the Company is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized, with all power and authority, corporate
or otherwise, necessary (a) to enter into and perform each Transaction Document
to which it is party, (b) to guarantee the Credit Obligations, (c) to grant to
the Agent for the benefit of the Lenders the security interest in the Credit
Security owned by it to secure the Credit Obligations and (d) to own its
properties and carry on the business now conducted or proposed to be conducted
by it.  Certified copies of the Charter and By-laws of each Subsidiary of the
Company have been previously delivered to the Lenders and the Agent and are
correct and complete.  Exhibit 7.1, as from time to time hereafter supplemented
in accordance with Sections 6.4.1 and 6.4.2, sets forth, as of the later of the
date hereof or the end of the most recent fiscal quarter for which financial
statements are required to be furnished in accordance with Sections 6.4.1 and
6.4.2, (i) the name, jurisdiction of organization, the organizational
identification number issued by such jurisdiction and the federal taxpayer
identification number of each Subsidiary of the Company, (ii) the address of the
chief executive office and principal place of business of each such Subsidiary,
(iii) each name under which each such Subsidiary conducts its business, (iv)
each jurisdiction in which each such Subsidiary owns real or tangible personal
property,  and, in the case of real property, whether such real property is
owned or leased by such Subsidiary and (v) the number of authorized and issued
equity interests and ownership of each such Subsidiary.

 

7.1.4.                     Qualification.  Each of DRAC, the Company and its
Subsidiaries is duly and legally qualified to do business as a foreign
corporation or other entity and is in good standing in each state or
jurisdiction in which such qualification is required and is duly authorized,
qualified and licensed under all laws, regulations, ordinances or orders of
public authorities, or otherwise, to carry on its business in the places and in
the manner in which it is conducted, except for failures to be so qualified,
authorized or licensed

 

58

--------------------------------------------------------------------------------


 

which would not in the aggregate result, or create a material risk of resulting,
in any Material Adverse Change.

 

7.1.5.                     Capitalization.  Except (a) for the Warrants and (b)
as set forth on Exhibit 7.1, no options, warrants, conversion rights, preemptive
rights or other statutory or contractual rights to purchase shares of capital
stock or other equity securities of the Company or any of its Subsidiaries now
exist, nor has the Company or any of its Subsidiaries authorized any such right,
nor is the Company or any of its Subsidiaries obligated in any other manner to
issue shares of its capital stock or other equity securities.

 

7.2.                              Financial Statements and Other Information;
Material Agreements.

 

7.2.1.                     Financial Statements and Other Information.  The
Company has previously furnished to the Lenders copies of the following:

 

(a)                                  The audited Consolidated and unaudited
Consolidating balance sheets of the Company and its Subsidiaries as at
October 31 in each of 1999, 2000, 2001 and 2002 and the audited Consolidated and
unaudited Consolidating statements of income and the audited Consolidated
statements of changes in shareholders’ equity and of cash flows of the Company
and its Subsidiaries for the fiscal years of the Company then ended and the
unaudited Consolidated and Consolidating balance sheets of the Company and its
Subsidiaries as of October 31, 2003 and the unaudited Consolidated and
Consolidating statements of income and the unaudited Consolidated statements of
changes in shareholders’ equity and of cash flows of the Company and its
Subsidiaries for the fiscal year then ended.

 

(b)                                 The unaudited Consolidated balance sheet of
the Company and its Subsidiaries as of January 31, 2004 and the unaudited
Consolidated statements of income, of changes in shareholders’ equity and of
cash flows of the Company and its Subsidiaries for the portion of the fiscal
year then ended.

 

(c)                                  The Company’s report on Form 10-K for its
fiscal year ended October 31, 2001, as filed with the Securities and Exchange
Commission.

 

(d)                                 The Company’s report on Form 10-Q for its
fiscal quarter ended July 31, 2002, as filed with the Securities and Exchange
Commission.

 

(e)                                  The three-year financial and operational
projections for the Company and its Subsidiaries dated November 11, 2003 and
covering the period from November 1, 2003 through October 31, 2006.

 

(f)                                    The Exchange Offer Documents.

 

The audited Consolidated financial statements (including the notes thereto)
referred to in clause (a) above were prepared in accordance with GAAP (as in
effect at the time such financial statements were prepared) and fairly present
in all material respects the financial position of the Company and its
Subsidiaries on a Consolidated basis at the respective dates thereof and the
results of their operations for

 

59

--------------------------------------------------------------------------------


 

the periods covered thereby.  The unaudited Consolidating financial statements
referred to in clause (a) above and the unaudited Consolidated financial
statements referred to in clause (b) above were prepared in accordance with GAAP
(as in effect at the time such financial statements were prepared) and fairly
present in all material respects the financial position of the Company and its
Subsidiaries at the respective dates thereof and the results of their operations
for the periods covered thereby, subject to normal year-end audit adjustments
and the addition of footnotes in the case of interim financial statements. 
Except as set forth on Exhibit 7.2.1, neither the Company nor any of its
Subsidiaries has any known contingent liability material to the Company and its
Subsidiaries on a Consolidated basis which is not reflected in the balance sheet
referred to in clause (b) above (or the most recent balance sheet delivered
pursuant to Section 6.4.1 or 6.4.2) or in the notes thereto.

 

The Form 10-K referred to in clause (c) above and the Form 10-Q referred to in
clause (d) above contained, and any 10-K or 10-Q hereafter delivered pursuant to
Section 6.4.4(e) shall contain, all information required to be contained therein
and otherwise complied in all material respects with the Exchange Act.  Neither
such Form 10-K nor such Form 10-Q contained any untrue statement of material
fact or omitted to state a material fact necessary in order to make the
statements contained therein not misleading in the light of the circumstances
under which they were made.

 

In the Company’s judgment, the financial and operational projections referred to
in clause (e) above constitute a reasonable basis as of the date hereof for the
assessment of the future performance of the Company and its Subsidiaries during
the period indicated therein, it being understood that any projected financial
information represents an estimate, based on various assumptions (including
commodity price assumptions), of future results of operations which may or may
not in fact occur.

 

7.2.2.                     Material Agreements.  Each of the Material Agreements
is listed on Exhibit 7.2.2 (as from time to time hereafter supplemented in
accordance with Sections 6.4.1 and 6.4.2).  The Company has previously furnished
to the Lenders correct and complete copies, including all exhibits, schedules
and amendments thereto, of the Material Agreements, each as in effect on the
date hereof.

 

7.3.                              Agreements Relating to Financing Debt,
Investments, etc.  Exhibit 7.3, as from time to time hereafter supplemented in
accordance with Sections 6.4.1 and 6.4.2, sets forth:

 

7.3.1.                     The amounts (as of the dates indicated in Exhibit
7.3, as so supplemented) of all Financing Debt of the Company and its
Subsidiaries and all agreements, Liens and Guarantees which relate to such
Financing Debt as well as all Indebtedness incurred by the Company and allowed
pursuant to Sections 6.6.6 and 6.6.21 hereunder.

 

7.3.2.                     The amounts (as of the dates indicated in Exhibit
7.3, as so supplemented) of all Investments of the Company and its Subsidiaries,
all agreements which relate to such Investments and all agreements which
directly or indirectly require the Company or any Subsidiary to make any
Investment.

 

60

--------------------------------------------------------------------------------


 

7.3.3.                     Material license agreements with respect to the
products of the Company and its Subsidiaries, including the parties thereto and
the expiration dates thereof.

 

7.3.4.                     All copyrights owned by DRAC, the Company and its
Subsidiaries that are registered with the United States Copyright Office (or any
office maintaining registration of copyrights in any foreign jurisdiction) and
all applications for such registration.

 

7.3.5.                     All trademarks and service marks owned by DRAC, the
Company and its Subsidiaries that are registered with the United States Patent
and Trademark Office (or any office maintaining registration of trademarks and
service marks in any state of the United States of America or any foreign
jurisdiction) and all applications for such registration.

 

7.3.6.                     All United States and foreign patents and patent
applications owned by DRAC, the Company and its Subsidiaries.

 

7.3.7.                     All internet domain names owned by DRAC, the Company
and its Subsidiaries and the registry with which each such domain name is
registered.

 

7.3.8.                     All commercial tort claims held by DRAC, the Company
and its Subsidiaries and related information with respect to the status of the
proceedings.

 

7.3.9.                     All bank and deposit accounts owned by DRAC, the
Company and its Subsidiaries.

 

The Company has furnished the Lenders correct and complete copies of any
agreements described above in this Section 7.3 requested by the Lenders.

 

7.4.                              Changes in Condition.  Except as set forth in
the Exchange Offer Documents and as otherwise set forth on Schedule 7.4 hereof,
since October 31, 2002, no Material Adverse Change has occurred.  Except for the
transactions contemplated by this Agreement and the other Transaction Documents,
between October 31, 2002 and the date hereof, neither the Company nor any
Subsidiary of the Company has entered into any material transaction outside the
ordinary course of business.

 

7.5.                              Title to Assets.  The Company and its
Subsidiaries have good and marketable title to (a) all assets necessary for or
used in the operations of their business as now conducted by them and reflected
in the most recent balance sheet referred to in Section 7.2.1 and (b) all assets
necessary for or used in the operations of their business as now conducted by
them and acquired subsequent to the date of such balance sheet, in each case
subject to no Liens except for Liens permitted by Section 6.7.

 

7.6.                              Operations in Conformity with Law, etc.  The
operations of the Company and its Subsidiaries as now conducted or proposed to
be conducted are not in violation of, nor is the Company or any of its
Subsidiaries in default under, any Legal Requirement presently in effect, except
for such violations and defaults as do not and will not, in the aggregate,
result, or create a

 

61

--------------------------------------------------------------------------------


 

material risk of resulting, in any Material Adverse Change.  Except as set forth
on Exhibit 7.6, the Company has received no notice of any such violation or
default and has no knowledge of any basis on which the operations of the Company
or its Subsidiaries, as now conducted and as currently proposed to be conducted
after the date hereof, would give rise to any such violation or default, except
for such violations and defaults as do not and will not, in the aggregate,
result, or create a material risk of resulting, in any Material Adverse Change.

 

7.7.                              Litigation.  Except as set forth on Exhibit
7.7, no litigation, at law or in equity, or any proceeding before any court,
board or other governmental or administrative agency or any arbitrator is
pending or, to the knowledge of the Company or any other Obligor, threatened
which (a) involves any material risk of any final judgment, order or liability
which, after giving effect to any applicable insurance, has resulted, or creates
a material risk of resulting, in any Material Adverse Change or (b) seeks to
enjoin the consummation, or questions the validity, of any of the transactions
contemplated by this Agreement or any other Transaction Document.  No judgment,
decree or order of any court, board or other governmental or administrative
agency or any arbitrator has been issued against or binds the Company or any of
its Subsidiaries which has resulted, or creates a material risk of resulting, in
any Material Adverse Change.

 

7.8.                              Authorization and Enforceability.  Each
Obligor has taken all corporate action required to execute, deliver and perform
each Transaction Document to which it is party.  No consent of stockholders of
any Obligor is necessary in order to authorize the execution, delivery or
performance of any Transaction Document to which such Obligor is party.  This
Agreement and each other Transaction Document constitutes the legal, valid and
binding obligation of each Obligor party thereto and is enforceable against such
Obligor in accordance with its terms.

 

7.9.                              No Legal Obstacle to Agreements.  Neither the
execution and delivery of this Agreement or any other Transaction Document, nor
the making of any borrowing hereunder, nor the guaranteeing of the Credit
Obligations, nor the securing of the Credit Obligations with the Credit
Security, nor the consummation of any transaction referred to in or contemplated
by this Agreement or any other Transaction Document, nor the fulfillment of the
terms hereof or thereof or of any other agreement, instrument, deed or lease
contemplated by this Agreement or any other Transaction Document, has
constituted or resulted in or will constitute or result in:

 

(a)                                  any breach or termination of the provisions
of (i) any agreement, instrument, deed or lease to which the Company, any of its
Subsidiaries or any other Obligor is a party or by which any such Person is
bound, or (ii) the Charter or By-laws of the Company, any of its Subsidiaries or
any other Obligor;

 

(b)                                 the violation of any law, statute, judgment,
decree or governmental order, rule or regulation applicable to the Company, any
of its Subsidiaries or any other Obligor;

 

(c)                                  the creation under any agreement,
instrument, deed or lease of any Lien (other than Liens on the Credit Security
which secure the Credit Obligations and Liens permitted by Section 6.7) upon any
of the assets of the Company, any of its Subsidiaries or any other Obligor; or

 

62

--------------------------------------------------------------------------------


 

(d)                                 any redemption, retirement or other
repurchase obligation of the Company, any of its Subsidiaries or any other
Obligor under any Charter, By-law, agreement, instrument, deed or lease.

 

Except for filings necessary to perfect the Agent’s security interest in the
Credit Security, no approval, authorization or other action by, or declaration
to or filing with, any governmental or administrative authority or any other
Person is required to be obtained or made by the Company, any of its
Subsidiaries or any other Obligor in connection with the execution, delivery and
performance of this Agreement or any other Transaction Document, the
transactions contemplated hereby or thereby, the making of any borrowing
hereunder, the guaranteeing of the Credit Obligations or the securing of the
Credit Obligations with the Credit Security.

 

7.10.                        Defaults.  Immediately after giving effect to this
Agreement, none of the Company, its Subsidiaries and the other Obligors will be
in default under any provision of its Charter or By-laws or of this Agreement or
any other Transaction Document.  Immediately after giving effect to this
Agreement, none of the Company, its Subsidiaries and the other Obligors will be
in default under any provision of any agreement, instrument, deed or lease to
which it is party or by which it or its property is bound so as to result, or
create a material risk of resulting, in any Material Adverse Change.

 

7.11.                        Licenses, etc.  Except as set forth on Exhibit
7.11, the Company and its Subsidiaries have all patents, patent applications,
patent licenses, patent rights, trademarks, trademark rights, trade names, trade
name rights, copyrights, licenses, franchises, permits, authorizations and other
rights as are reasonably necessary for the conduct of the business of the
Company and its Subsidiaries as now conducted by them.  All of the foregoing are
in full force and effect in all material respects, and each of the Company and
its Subsidiaries is in substantial compliance with the foregoing without any
known conflict with the valid rights of others which has resulted, or creates a
material risk of resulting, in any Material Adverse Change.  No event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such license, franchise or other right or
which affects the rights of any of the Company and its Subsidiaries thereunder
so as to result, or to create a material risk of resulting, in any Material
Adverse Change.

 

7.12.                        Taxes.  Each of the Company and its Subsidiaries
has filed all material tax and information returns which are required to be
filed by it and has paid, or made adequate provision for the payment of, all
taxes which have or may become due pursuant to such returns or to any assessment
received by it, other than taxes and assessments being contested by the Company
and its Subsidiaries in good faith by appropriate proceedings and for which
adequate reserves have been taken in accordance with GAAP.  Neither the Company
nor any of its Subsidiaries knows of any material additional assessments or any
basis therefor.  The Company reasonably believes that the charges, accruals and
reserves on the books of the Company and its Subsidiaries in respect of taxes or
other governmental charges are adequate.  The Company is a “qualified subchapter
S subsidiary” within the meaning of section 1361(b)(3)(B) of the Code.  Except
as set forth on Exhibit 7.12, no federal, state, local or foreign tax audits or
administrative or judicial tax proceeding is pending or, to the knowledge of the
Company or any other Obligor, threatened with respect to the Company or any of
its Subsidiaries.

 

63

--------------------------------------------------------------------------------


 

7.13.                        Certain Business Representations.

 

7.13.1.               Labor Relations.  Except as set forth on Exhibit 7.13.1.,
no dispute or controversy between the Company or any of its Subsidiaries and any
of their respective employees has resulted, or is reasonably likely to result,
in any Material Adverse Change, and neither the Company nor any of its
Subsidiaries anticipates that its relationships with its unions or employees
will result, or are reasonably likely to result, in any Material Adverse
Change.  The Company and each of its Subsidiaries is in compliance in all
material respects with all federal and state laws with respect to (a)
non-discrimination in employment with which the failure to comply, in the
aggregate, has resulted, or creates a material risk of resulting, in a Material
Adverse Change and (b) the payment of wages.

 

7.13.2.               Distributors, Customers and Suppliers.  Exhibit 7.13.2
sets forth a complete and accurate list of:  (a) the ten largest distributors of
the products of the Company and its Subsidiaries during the fiscal year ended
October 31, 2003, indicating the specific product distributed by each such
distributor, the existing contractual arrangements, if any, with each such
distributor and the volume of products distributed by each such distributor; (b)
the ten largest customers (by dollar volume) of the Company and its Subsidiaries
during the fiscal year ended October 31, 2003, indicating the existing
contractual arrangements with each such customer by product; and (c) all
suppliers of significant materials or services to the Company and its
Subsidiaries, indicating the contractual arrangements for continued supply from
each such supplier.

 

7.13.3.               Antitrust.  To the knowledge of the Company and its
Subsidiaries, each of the Company and its Subsidiaries is in compliance in all
material respects with all federal and state antitrust laws relating to its
business and the geographic concentration of its business.

 

7.13.4.               Consumer Protection.  Neither the Company nor any of its
Subsidiaries is in violation of any rule, regulation, order or interpretation of
any rule, regulation or order of the Federal Trade Commission (including
truth-in-lending), with which the failure to comply, in the aggregate, has
resulted, or creates a material risk of resulting, in a Material Adverse Change.

 

7.13.5.               Extraordinary Obligations.  Except as set forth on Exhibit
7.13.5, neither the Company nor any of its Subsidiaries is party to or bound by
any agreement, instrument, deed or lease or is subject to any Charter, By-law or
other restriction, commitment or requirement which, in the opinion of the
management of such Person, is so unusually burdensome as in the foreseeable
future to result, or create a material risk of resulting, in a Material Adverse
Change.

 

7.13.6.               Future Expenditures.  Except as set forth on Exhibit
7.13.6, neither the Company nor any of its Subsidiaries anticipate that the
future expenditures, if any, by the Company and its Subsidiaries needed to meet
the provisions of any existing federal, state or foreign governmental statutes,
orders, rules or regulations (including all

 

64

--------------------------------------------------------------------------------


 

Environmental Laws) will be so burdensome as to result, or create a material
risk of resulting, in any Material Adverse Change.

 

7.14.                        Pension Plans.  Each Employee Benefit Plan (other
than a Multiemployer Plan) of the Company and its Subsidiaries and, to the
knowledge of the Company and its Subsidiaries, each Multiemployer Plan of the
Company and its Subsidiaries is in material compliance with the applicable
provisions of all Legal Requirements, including ERISA and the Code.  Each Plan
of the Company and its Subsidiaries is set forth in Exhibit 7.14 (as from time
to time hereafter supplemented in accordance with Section 6.4.1).  Except as
specifically set forth in Exhibit 7.14 (as so supplemented), the fair market
value of the assets of each Plan (other than a Multiemployer Plan) of the
Company and its Subsidiaries exceeds the actuarial present value of the
liabilities of each such Plan.  Except as set forth in Exhibit 7.14 (as so
supplemented), no “reportable event” (as defined in section 4043 of ERISA) that
could reasonably be expected to result in termination of any Plan or the
appointment by the appropriate United States District Court of a trustee to
administer any Plan, has occurred; neither the Company nor any of its
subsidiaries has been notified, orally or in writing, by the PBGC that any
proceedings to terminate any Plan or to cause a trustee to be appointed to
administer any Plan are pending, threatened or have been instituted; no
proceeding is pending, threatened or has been instituted by any fiduciary of any
Plan against the Company or any of its Subsidiaries to enforce section 515 or
4219(c)(5) of ERISA; and no Lien in favor of any Plan could reasonably be
expected to be imposed.  The Company and its Subsidiaries have met all of the
funding standards under section 302 of ERISA and section 412 of the Code which
are applicable to all Plans that are not Multiemployer Plans, and no condition
exists which could reasonably be expected to result in the institution of
proceedings to terminate any Plan that is not a Multiemployer Plan under
section 4042 of ERISA.  To the knowledge of the Company and its Subsidiaries, no
Plan that is a Multiemployer Plan is currently insolvent or in reorganization or
has been terminated within the meaning of ERISA.

 

7.15.                        Environmental Regulations.

 

7.15.1.               Environmental Compliance.  Except as set forth on Exhibit
7.15.1, each of the Company and its Subsidiaries is in compliance in all
material respects with each Environmental Law in effect in any jurisdiction in
which any properties of the Company or any of its Subsidiaries are located or
where any of them conducts its business, and with all applicable published rules
and regulations (and applicable standards and requirements) of the federal
Environmental Protection Agency and of any similar agencies in states or foreign
countries in which the Company or its Subsidiaries conducts its business other
than those which in the aggregate have not resulted, and do not create a
material risk of resulting, in a Material Adverse Change.

 

7.15.2.               Environmental Litigation.  Except as set forth on Exhibit
7.15.2 (as from time to time hereafter supplemented in accordance with Sections
6.4.1 and 6.4.2), no suit, claim, action or proceeding of which the Company or
any of its Subsidiaries has been given notice or otherwise has knowledge is now
pending before any court, governmental agency or board or other forum, or to the
knowledge of the Company and its Subsidiaries, threatened by any Person (nor to
the knowledge of the Company and its Subsidiaries, does any factual basis exist
therefor) for, and neither the Company nor any

 

65

--------------------------------------------------------------------------------


 

of its Subsidiaries have received written correspondence from any federal, state
or local governmental authority with respect to:

 

(a)                                  noncompliance by the Company or any of its
Subsidiaries with any Environmental Law;

 

(b)                                 personal injury, wrongful death or other
tortious conduct relating to materials, commodities or products used, generated,
sold, transferred or manufactured by the Company or any of its Subsidiaries
(including products made of, containing or incorporating asbestos, lead or other
Hazardous Material; or

 

(c)                                  the release into the environment by the
Company or any of its Subsidiaries of any Hazardous Material generated by the
Company or any of its Subsidiaries whether or not occurring at or on a site
owned, leased or operated by the Company or any of its Subsidiaries.

 

7.15.3.               Hazardous Material.  Exhibit 7.15.3 (as from time to time
hereafter supplemented in accordance with Sections 6.4.1 and 6.4.2) (a) contains
a list as of the date hereof of all waste disposal or dump sites (i) at which
Hazardous Material generated by either the Company or any of its Subsidiaries
has been disposed of directly by the Company or any of its Subsidiaries since
January 1, 1996 and all independent contractors to whom the Company and its
Subsidiaries have delivered any such Hazardous Material since January 1, 1996
and (ii) to the knowledge of the Company and its Subsidiaries, where any such
Hazardous Material finally came to be located since January 1, 1996, and (b)
indicates all such sites which are or have been included (including as a
potential or suspect site) in any published federal, state or local “superfund”
or other list of hazardous or toxic waste sites.  Any waste disposal or dump
sites (A) at which Hazardous Material generated by either the Company or any of
its Subsidiaries has been disposed of directly by the Company or any of its
Subsidiaries, and all independent contractors to whom the Company or any of its
Subsidiaries have delivered Hazardous Material or (B) to the knowledge of the
Company and its Subsidiaries, where Hazardous Material finally came to be
located, has not resulted, and does not create a material risk of resulting, in
a Material Adverse Change.

 

7.15.4.               Environmental Condition of Properties.  None of the
properties owned or leased by the Company or any of its Subsidiaries has been
used as a treatment, storage or disposal site for Hazardous Material, other than
as disclosed in Exhibit 7.15.4 (as from time to time hereafter supplemented in
accordance with Sections 6.4.1 and 6.4.2).  Except for the sites disclosed in
Exhibit 7.15.4 (as so supplemented), no Hazardous Material is present in any
real property currently or formerly owned or operated by the Company or any of
its Subsidiaries except that which has not resulted, and does not create a
material risk of resulting, in a Material Adverse Change.

 

7.16.                        Indentures.  Each of the Existing Indentures, the
Existing Supplemental Indentures and the New Indenture is a valid and binding
contract as to the Company and, to the knowledge of the Company, the Trustee. 
The Company is not and, after giving effect to the

 

66

--------------------------------------------------------------------------------


 

Agreement contemplated hereby, will not be, in default in any material respect
of its obligations under any of the Existing Indentures, the Existing
Supplemental Indentures or the New Indenture and, to the knowledge of the
Company, the Trustee will not be in default in any material respect of any of
its obligations thereunder.

 

7.17.                        Government Regulation; Margin Stock.

 

7.17.1.               Government Regulation.  Neither the Company nor any of its
Subsidiaries, nor any Person controlling or under common control with the
Company or any of its Subsidiaries, is subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act, the Investment
Company Act, the Interstate Commerce Act or any other statute or regulation
(other than Regulation X of the Board of Governors of the Federal Reserve
System) that regulates the incurring by the Company or any of its Subsidiaries
of Financing Debt as contemplated by this Agreement and the other Credit
Documents.

 

7.17.2.               Margin Stock.  Neither the Company nor any of its
Subsidiaries owns any Margin Stock.

 

7.18.                        Solvency.  As of the date hereof, the Company and
its Subsidiaries, taken as a whole:

 

(a)                                  are solvent;

 

(b)                                 have assets having a fair saleable value in
excess of the amount required to pay their probable liability on their existing
debts as such debts become absolute and mature;

 

(c)                                  have access to adequate capital for the
conduct of their business; and

 

(d)                                 have the ability to pay their debts from
time to time incurred.

 

7.19.                        [Intentionally Deleted]

 

7.20.                        Disclosure.  Neither this Agreement, nor any other
Transaction Document, nor any financial statement, report, notice, mortgage,
assignment or certificate furnished or to be furnished to the Lenders or the
Agent by or on behalf of the Company or any of its Subsidiaries in connection
with the transactions contemplated hereby or thereby, contains any untrue
statement of material fact or omits to state a material fact necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances under which they were made.  Except as disclosed in this
Agreement or the Exchange Offer Documents, no fact is actually known to the
Company or any of its Subsidiaries which has resulted, or in the future (so far
as the Company or any of its Subsidiaries can reasonably foresee) will result,
or creates a material risk of resulting, in any Material Adverse Change, except
to the extent that present or future general economic conditions may result in a
Material Adverse Change.

 

67

--------------------------------------------------------------------------------


 

8.                                       Defaults.

 

8.1.                              Events of Default.  The following events are
referred to as “Events of Default”:

 

8.1.1.                     Payment.  The Company, any of its Subsidiaries or any
other Obligor shall fail to make any payment in respect of:  (a) any interest,
discount or fee on or in respect of any of the Credit Obligations owed by it as
the same shall become due and payable, and such failure shall continue for a
period of five Business Days or (b) any principal of any of the Credit
Obligations owed by it as the same shall become due, whether at maturity or by
acceleration or otherwise.

 

8.1.2.                     Specified Covenants.  The Company or any of its
Subsidiaries shall fail to perform or observe any of the provisions of
Section 6.4.5, Sections 6.5 through 6.21 or Section 11.6, and such failure shall
not be rectified or cured to the written satisfaction of the Required Lenders
within 15 days after the earlier of (a) notice thereof by the Required Lenders
or the Agent to the Company or (b) a Financial Officer shall have actual
knowledge thereof.

 

8.1.3.                     Other Covenants.  The Company, any of its
Subsidiaries or any other Obligor shall fail to perform or observe any other
covenant, agreement or provision to be performed or observed by it under this
Agreement or any other Credit Document, and such failure shall not be rectified
or cured to the written satisfaction of the Required Lenders within 30 days
after the earlier of (a) notice thereof by the Required Lenders or the Agent to
the Company or (b) a Financial Officer shall have actual knowledge thereof.

 

8.1.4.                     Representations and Warranties.  Any representation
or warranty of or with respect to the Company, any of its Subsidiaries or any
other Obligor made to the Lenders or the Agent in, pursuant to or in connection
with this Agreement, any other Credit Document or in any financial statement,
report, notice, mortgage, assignment or certificate delivered to any of the
Lenders or the Agent by the Company, any of its Subsidiaries or any other
Obligor in connection herewith or therewith, shall be false in any material
respect on the date as of which it was made.

 

8.1.5.                     Material Financing Debt Cross Default, etc.

 

(a)                                  The Company or any of its Subsidiaries
shall fail to make any payment when due (after giving effect to any applicable
grace periods) in respect of any Material Financing Debt;

 

(b)                                 the Company or any of its Subsidiaries shall
fail to perform or observe the terms of any agreement or instrument relating to
any Material Financing Debt, and such failure shall continue, without having
been duly cured, waived or consented to, beyond the period of grace, if any,
specified in such agreement or instrument, and such failure shall permit the
acceleration of such Material Financing Debt;

 

68

--------------------------------------------------------------------------------


 

(c)                                  all or any part of any Material Financing
Debt of the Company or any of its Subsidiaries shall be accelerated or shall
become due or payable prior to its stated maturity for any reason whatsoever
(except with respect to voluntary prepayments or mandatory contingent payments
that do not result from a default thereunder or the occurrence of an event
similar to an Event of Default hereunder);

 

(d)                                 any Lien on any property of the Company or
any of its Subsidiaries securing any Material Financing Debt shall be enforced
by foreclosure or similar action; or

 

(e)                                  any holder of any Material Financing Debt
shall exercise any right of rescission with respect to the issuance thereof or
put, mandatory prepayment or repurchase rights against the Company or any of its
Subsidiaries with respect to such Material Financing Debt (other than any such
rights that may be satisfied with “payment in kind” notes or other similar
securities).

 

8.1.6.                     Ownership; Liquidation; etc.  Except as permitted by
Section 6.10:

 

(a)                                  any Person, together with “affiliates” and
“associates” of such Person within the meaning of Rule 12b-2 of the Exchange
Act, or any “group” including such Person under sections 13(d) and 14(d) of the
Exchange Act, other than Ira Rennert and trusts of which Ira Rennert is the
grantor, shall acquire after the date hereof (i) beneficial ownership within the
meaning of Rule 13d-3 of the Exchange Act of 33% or more of either the voting
stock or total equity capital of Renco or (ii) direct or indirect control of
Renco through a shareholder, voting or similar agreement or arrangement;

 

(b)                                 Renco shall cease to own, beneficially and
of record, (a) all the capital stock of DRAC and (b) all the Preferred Stock;

 

(c)                                  DRAC shall cease to own, beneficially and
of record, all the Common Stock, except for Common Stock issued upon exercise of
the Warrants;

 

(d)                                 the Company shall cease to own, directly or
indirectly, all the capital stock of its Subsidiaries, except to the extent
permitted by Section 6.11.1; or

 

(e)                                  the Company or any of its Subsidiaries or
any other Obligor shall initiate any action to dissolve, liquidate or otherwise
terminate its existence.

 

8.1.7.                     Enforceability, etc.  Any Credit Document shall cease
for any reason (other than the scheduled termination thereof in accordance with
its terms) to be enforceable in accordance with its terms or in full force and
effect; or any party to any Credit Document shall so assert in a judicial or
similar proceeding; or the security interests created by this Agreement or any
other Credit Document shall cease to be enforceable and of the same effect and
priority purported to be created hereby.

 

69

--------------------------------------------------------------------------------


 

8.1.8.                     Judgments.  A final judgment (a) which, with other
outstanding final judgments against the Company and its Subsidiaries, exceeds an
aggregate of $2,500,000 in excess of applicable insurance coverage shall be
rendered against the Company or any of its Subsidiaries, or (b) which grants
injunctive relief that results, or creates a material risk of resulting, in a
Material Adverse Change and in either case if (i) within 30 days after entry
thereof, such judgment shall not have been discharged or execution thereof
stayed pending appeal or (ii) within 30 days after the expiration of any such
stay, such judgment shall not have been discharged.

 

8.1.9.                     ERISA.  Any “reportable event” (as defined in
section 4043 of ERISA) shall occur that reasonably could be expected to result
in termination of any Plan or the appointment by the appropriate United States
District Court of a trustee to administer any Plan or the imposition of a Lien
in favor of any Plan, and such “reportable event” (as defined in section 4043 of
ERISA) shall not be cured or rectified within 15 days thereafter; or the Company
or any of its Subsidiaries shall fail to pay when due amounts aggregating in
excess of $3,000,000 which it shall have become liable to pay to the PBGC or to
a Plan under Title IV of ERISA; or notice of intent to terminate any Plan shall
be filed under Title IV of ERISA and the assets of such Plan shall not exceed
the liabilities of such Plan on a termination basis as determined under Title IV
of ERISA; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Plan or a
proceeding shall be instituted by a fiduciary of any Plan against the Company or
any of its Subsidiaries to enforce section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Plan must be terminated.

 

8.1.10.               [Intentionally Deleted]

 

8.1.11.               [Intentionally Deleted]

 

8.1.12.               Bankruptcy, etc.  The Company, any of its Subsidiaries or
any other Obligor shall:

 

(a)                                  commence a voluntary case under the
Bankruptcy Code or authorize, by appropriate proceedings of its Board of
Directors or other governing body, the commencement of such a voluntary case;

 

(b)                                 (i) have filed against it a petition
commencing an involuntary case under the Bankruptcy Code that shall not have
been dismissed within 60 days after the date on which such petition is filed, or
(ii) file an answer or other pleading within such 60-day period admitting or
failing to deny the material allegations of such a petition or seeking,
consenting to or acquiescing in the relief therein provided, or (iii) have
entered against it an order for relief in any involuntary case commenced under
the Bankruptcy Code;

 

(c)                                  seek relief as a debtor under any
applicable law, other than the Bankruptcy Code, of any jurisdiction relating to
the liquidation or reorganization

 

70

--------------------------------------------------------------------------------


 

of debtors or to the modification or alteration of the rights of creditors, or
consent to or acquiesce in such relief;

 

(d)                                 have entered against it an order by a court
of competent jurisdiction (i) finding it to be bankrupt or insolvent, (ii)
ordering or approving its liquidation or reorganization as a debtor or any
modification or alteration of the rights of its creditors or (iii) assuming
custody of, or appointing a receiver or other custodian for, all or a
substantial portion of its property; or

 

(e)                                  make an assignment for the benefit of, or
enter into a composition with, its creditors, or appoint, or consent to the
appointment of, or suffer to exist a receiver or other custodian for, all or a
substantial portion of its property.

 

8.2.                              Certain Actions Following an Event of
Default.  If one or more Events of Default shall occur and be continuing, then
in each and every such case:

 

8.2.1.                     Specific Performance; Exercise of Rights.  The
Required Lenders may, and, upon written request of the Required Lenders, the
Agent shall, proceed to protect and enforce the Lenders’ rights by suit in
equity, action at law and/or other appropriate proceeding, either for specific
performance of any covenant or condition contained in this Agreement or any
other Credit Document (other than Financial Hedge Agreements) or in any
instrument or assignment delivered to the Lenders pursuant to this Agreement or
any other Credit Document (other than Financial Hedge Agreements), or in aid of
the exercise of any power granted in this Agreement or any other Credit Document
(other than Financial Hedge Agreements) or any such instrument or assignment.

 

8.2.2.                     Acceleration.  The Required Lenders may, and, upon
written request of the Required Lenders, the Agent shall, by notice in writing
to the Company declare all or any part of the unpaid balance of the Credit
Obligations (other than amounts under Financial Hedge Agreements) then
outstanding to be immediately due and payable; provided, however, that if a
Bankruptcy Default shall have occurred, the unpaid balance of the Credit
Obligations (other than amounts under Financial Hedge Agreements) shall
automatically become immediately due and payable.

 

8.2.3.                     Enforcement of Payment; Credit Security; Setoff. 
Upon written request of the Required Lenders, the Agent shall proceed to enforce
payment of the Credit Obligations in such manner as it may elect and to realize
upon any and all rights in the Credit Security.  The Lenders may offset and
apply toward the payment of the Credit Obligations (and/or toward the curing of
any Event of Default) any Indebtedness (including, but not limited to,
Indebtedness on account of obligations owed to any Obligor which is a Subsidiary
of any Lender) from the Lenders, or any of them, to the respective Obligors,
including, but not limited to, any Indebtedness represented by deposits in any
account maintained with the Lenders, regardless of the adequacy of any security
for the Credit Obligations.  The Lenders shall have no duty to determine the
adequacy of any such security in connection with any such offset.

 

71

--------------------------------------------------------------------------------


 

8.2.4.                     Cumulative Remedies.  To the extent not prohibited by
applicable law which cannot be waived, all of the Lenders’ rights hereunder and
under each other Credit Document shall be cumulative.

 

8.3.                              Annulment of Defaults.  Once an Event of
Default has occurred, such Event of Default shall be deemed to exist and be
continuing for all purposes of the Credit Documents (other than Financial Hedge
Agreements) until:

 

(a)                                  such Event of Default has been cured;

 

(b)                                 the Agent (with the consent of the Required
Lenders) shall have waived such Event of Default in writing or entered into an
amendment to this Agreement or any other applicable Credit Document which by its
express terms cures such Event of Default; or

 

(c)                                  if such Event of Default has occurred under
Section 8.1.5 as a result of any default relating to any Material Financing
Debt, each applicable Person shall have duly waived such default in writing or
entered into an amendment to any applicable agreement which by its express terms
cures such default;

 

at which time such Event of Default shall no longer be deemed to exist or to
have continued.  No such action by the Lenders or the Agent shall extend to or
affect any subsequent Event of Default or impair any rights of the Lenders upon
the occurrence thereof.  The making of any extension of credit during the
existence of any Default or Event of Default shall not constitute a waiver
thereof.

 

8.4.                              Waivers.  To the extent that such waiver is
not prohibited by the provisions of applicable law that cannot be waived, each
of the Company and its Subsidiaries waives:

 

(a)                                  all presentments, demands for performance,
notices of nonperformance (except to the extent required by this Agreement or
any other Credit Document), protests, notices of protest and notices of
dishonor;

 

(b)                                 any requirement of diligence or promptness
on the part of any Lender or the Agent in the enforcement of its rights under
this Agreement or any other Credit Document;

 

(c)                                  any and all notices of every kind and
description which may be required to be given by any statute or rule of law; and

 

(d)                                 any defense (other than indefeasible payment
in full) which it may now or hereafter have with respect to its liability under
this Agreement or any other Credit Document or with respect to the Credit
Obligations.

 

72

--------------------------------------------------------------------------------


 

9.                                       Expenses; Indemnity.

 

9.1.                              Expenses. The Company will pay:

 

(a)                                  all reasonable expenses of the Lenders and
the Agent (including reasonable fees and disbursements of the counsel to the
Lenders and the Agent) in connection with the negotiation, preparation and
duplication of this Agreement and each other Credit Document, examinations by,
and reports of, the Agent’s commercial financial examiners, fixed asset
appraisers and environmental consultants, the transactions contemplated hereby
and thereby and amendments, waivers, consents and other operations hereunder and
thereunder;

 

(b)                                 all recording and filing fees and transfer
and documentary stamp and similar taxes at any time payable in respect of this
Agreement, any other Credit Document, any Credit Security or the incurrence of
the Credit Obligations; and

 

(c)                                  all other reasonable expenses incurred by
any Lender, any holder of any Credit Obligation or the Agent in connection with
the enforcement of any rights hereunder or under any other Credit Document or
any work-out negotiations relating to the Credit Obligations, including costs of
collection and reasonable attorneys’ fees (including a reasonable allowance for
the hourly cost of attorneys employed by the Lenders on a salaried basis) and
expenses.

 

9.2.                              General Indemnity.  The Company shall
indemnify the Lenders and the Agent and hold them harmless from any liability,
loss or damage resulting from the violation by the Company of Section 2.3.3.  In
addition, the Company shall indemnify each Lender, the Agent and each of the
Lenders’ and the Agent’s directors, officers, employees, agents, attorneys,
accountants, consultants and Affiliates (each Lender, the Agent and each of such
directors, officers, employees, agents, attorneys, accountants, consultants and
Affiliates is referred to as an “Indemnified Party”) and hold each of them
harmless from and against any and all claims, damages, liabilities and
reasonable expenses (including reasonable fees and disbursements of counsel with
whom any Indemnified Party may consult in connection therewith and all
reasonable expenses of litigation or preparation therefor) which any Indemnified
Party may incur or which may be asserted against any Indemnified Party in
connection with (a) the Indemnified Party’s compliance with or contest of any
subpoena or other process issued against it in any proceeding involving the
Company or any of its Subsidiaries or their Affiliates, (b) any litigation or
investigation involving the Company, any of its Subsidiaries or their
Affiliates, or any officer, director or employee thereof, (c) the existence or
exercise of any security rights with respect to the Credit Security in
accordance with the Credit Documents, or (d) this Agreement, any other Credit
Document, or any transaction contemplated hereby or thereby; provided, however,
that the foregoing indemnity shall not apply (i) to litigation commenced by the
Company or any of its Subsidiaries against the Lenders or the Agent which seeks
enforcement of any of the rights of the Company or such Subsidiary hereunder or
under any other Credit Document and is determined adversely to the Lenders or
the Agent in a final nonappealable judgment or (ii) to any Indemnified Party to
the extent such claims, damages, liabilities and expenses are determined in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such

 

73

--------------------------------------------------------------------------------


 

Indemnified Party’s own gross negligence or willful misconduct.  THE COMPANY
EXPRESSLY ACKNOWLEDGES THAT IT MAY BE REQUIRED TO INDEMNIFY PERSONS AGAINST
THEIR OWN NEGLIGENCE.

 

10.                                 Agent.

 

10.1.                        Percentage Interests.  The Percentage Interest of
each Lender in the Loan, and the related Commitment, shall be computed based on
the maximum principal amount for each Lender as set forth in the Register, as
from time to time in effect.  The current Percentage Interests are set forth in
Exhibit 10.1, which may be updated by the Agent from time to time to conform to
the Register.

 

10.2.                        Agent’s Authority to Act, etc.  Each of the Lenders
appoints and authorizes Renco to act for the Lenders as the Lenders’ Agent in
connection with the transactions contemplated by this Agreement and the other
Credit Documents (other than Financial Hedge Agreements) on the terms set forth
herein.  All action in connection with the enforcement of, or the exercise of
any remedies (other than the Lenders’ rights of set-off as provided in
Section 8.2.4 or in any Credit Document) in respect of the Credit Obligations
and Credit Documents shall be taken by the Agent.

 

10.3.                        Company to Pay Agent, etc.  The Company and each
other Obligor shall be fully protected in making all payments in respect of the
Credit Obligations (other than payments under Financial Hedge Agreements) to the
Agent, in relying upon consents, modifications and amendments executed by the
Agent purportedly on the Lenders’ behalf, and in dealing with the Agent as
herein provided.  The Agent may charge the accounts of the Company, on the dates
when the amounts thereof become due and payable, with the amounts of the
principal of and interest on the Loan and all fees and other amounts owing under
any Credit Document (other than Financial Hedge Agreements).

 

10.4.                        Lender Operations for Advances, etc.

 

10.4.1.               [Intentionally Deleted]

 

10.4.2.               Agent to Allocate Payments, etc.  All payments of
principal and interest in respect of the extensions of credit made pursuant to
this Agreement and all fees and other amounts under this Agreement shall, as a
matter of convenience, be made by the Company and the Obligors to the Agent in
immediately available funds by noon (New York time) on any Business Day.  The
share of each Lender shall be credited to such Lender by the Agent in
immediately available funds by 2:00 p.m. (New York time) on such Business Day in
such manner that the principal amount of the Credit Obligations to be paid shall
be paid proportionately in accordance with the Lenders’ respective Percentage
Interests in such Credit Obligations, except as otherwise provided in this
Agreement.  Under no circumstances shall any Lender be required to produce or
present its Note as evidence of its interests in the Credit Obligations in any
action or proceeding relating to the Credit Obligations.

 

10.4.3.               Nonperforming Lenders.  In the event that any Lender fails
to reimburse the Agent pursuant to Section 10.4.1 for the Percentage Interest of
such Lender

 

74

--------------------------------------------------------------------------------


 

(a “Nonperforming Lender”) in any portion of the Loan advanced by the Agent
pursuant hereto, overdue amounts (the “Delinquent Payment”) due from the
Nonperforming Lender to the Agent shall bear interest, payable by the
Nonperforming Lender on demand, at a per annum rate equal to (a) the Applicable
Rate for the first three days overdue and (b) the sum of (i) the Applicable Rate
plus (ii) 2% for any longer period.  Such interest shall be payable to the Agent
for its own account for the period commencing on the date of the Delinquent
Payment and ending on the date the Nonperforming Lender reimburses the Agent on
account of the Delinquent Payment (to the extent not paid by any Obligor as
provided below) and the accrued interest thereon (the “Delinquency Period”),
whether pursuant to the assignments referred to below or otherwise.  Upon notice
by the Agent, the Company will pay to the Agent the principal (but not the
interest) portion of the Delinquent Payment.  During the Delinquency Period, in
order to make reimbursements for the Delinquent Payment and accrued interest
thereon, the Nonperforming Lender shall be deemed to have assigned to the Agent
all interest, fees and other payments made by the Company under Section 3 that
would have thereafter otherwise been payable under the Credit Documents to the
Nonperforming Lender.  During any period in which any Nonperforming Lender is
not performing its obligations to extend credit under Section 2, the
Nonperforming Lender shall be deemed to have assigned to each Lender that is not
a Nonperforming Lender (a “Performing Lender”) all principal and other payments
made by the Company under Section 4 that would have thereafter otherwise been
payable under the Credit Documents to the Nonperforming Lender.  The Agent shall
credit a portion of such payments to each Performing Lender in an amount equal
to the Percentage Interest of such Performing Lender divided by one minus the
Percentage Interest of the Nonperforming Lender until the respective portions of
the Loan owed to all the Lenders are the same as the Percentage Interests of the
Lenders immediately prior to the failure of the Nonperforming Lender to perform
its obligations under Section 2.  The foregoing provisions shall be in addition
to any other remedies the Agent, the Performing Lenders or the Company may have
under law or equity against the Nonperforming Lender as a result of the
Delinquent Payment or as a result of its failure to perform its obligations
under Section 2.

 

10.5.                        Sharing of Payments, etc.  Each Lender agrees that
(a) if by exercising any right of set-off or counterclaim or otherwise, it shall
receive payment of (i) a proportion of the aggregate amount due with respect to
its Percentage Interest in the Loan which is greater than (ii) the proportion
received by any other Lender in respect of the aggregate amount due with respect
to such other Lender’s Percentage Interest in the Loan and (b) if such
inequality shall continue for more than 10 days, the Lender receiving such
proportionately greater payment shall purchase participations in the Percentage
Interests in the Loan held by the other Lenders, and such other adjustments
shall be made from time to time (including rescission of such purchases of
participations in the event the unequal payment originally received is recovered
from such Lender through bankruptcy proceedings or otherwise), as may be
required so that all such payments of principal and interest with respect to the
Loan held by the Lenders shall be shared by the Lenders pro rata in accordance
with their respective Percentage Interests; provided, however, that this
Section 10.5 shall not impair the right of any Lender to exercise any right of
set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of Indebtedness of any Obligor other than such Obligor’s
Indebtedness with respect to the Loan.  Each Lender that grants a participation
in the Credit Obligations to a Credit

 

75

--------------------------------------------------------------------------------


 

Participant shall require as a condition to the granting of such participation
that such Credit Participant agree to share payments received in respect of the
Credit Obligations as provided in this Section 10.5.  The provisions of this
Section 10.5 are for the sole and exclusive benefit of the Lenders and no
failure of any Lender to comply with the terms hereof shall be available to any
Obligor as a defense to the payment of the Credit Obligations.

 

10.6.                        Agent’s Resignation.  The Agent may resign at any
time by giving at least 60 days’ prior written notice of its intention to do so
to each of the Lenders and the Company and upon the appointment by the Required
Lenders of a successor Agent reasonably satisfactory to the Company.  If no
successor Agent shall have been so appointed and shall have accepted such
appointment within 45 days after the retiring Agent’s giving of such notice of
resignation, then the retiring Agent may appoint a successor Agent which shall
be a bank or a trust company organized under the laws of the United States of
America or any state thereof and having a combined capital, surplus and
undivided profit of at least $500,000,000 (so long as no Default exists) with
the consent of the Company, which shall not be unreasonably withheld; provided,
however, that any successor Agent appointed under this sentence may be removed
upon the written request of the Required Lenders, which request shall also
appoint a successor Agent (so long as no Default exists) reasonably satisfactory
to the Company.  Upon the appointment of a new Agent hereunder, the term “Agent”
shall for all purposes of this Agreement thereafter mean such successor.  After
any retiring Agent’s resignation hereunder as Agent, or the removal hereunder of
any successor Agent, the provisions of this Agreement shall continue to inure to
the benefit of such retiring or removed Agent as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement.

 

10.7.                        Concerning the Agent.

 

10.7.1.               Standard of Conduct, etc.  The Agent and its officers,
directors, employees and agents shall be under no liability to any of the
Lenders or to any future holder of any interest in the Credit Obligations for
any action or failure to act taken or suffered in the absence of gross
negligence and willful misconduct, and any action or failure to act in
accordance with an opinion of its counsel shall conclusively be deemed to be in
the absence of gross negligence and willful misconduct.  The Agent shall in all
cases be entitled to rely, and shall be fully protected in relying, on
instructions given to the Agent by the Required Lenders.

 

10.7.2.               No Implied Duties, etc.  The Agent shall have and may
exercise such powers as are specifically delegated to the Agent under this
Agreement or any other Credit Document together with all other powers incidental
thereto.  The Agent shall have no implied duties to any Person or any obligation
to take any action under this Agreement or any other Credit Document except for
action specifically provided for in this Agreement or any other Credit Document
to be taken by the Agent.

 

10.7.3.               Validity, etc.  The Agent shall not be responsible to any
Lender or any future holder of any interest in the Credit Obligations (a) for
the legality, validity, enforceability or effectiveness of this Agreement or any
other Credit Document, (b) for any recitals, reports, representations,
warranties or statements contained in or made in connection with this Agreement
or any other Credit Document, (c) for the existence or

 

76

--------------------------------------------------------------------------------


 

value of any assets included in any security for the Credit Obligations, (d) for
the effectiveness of any Lien purported to be included in the Credit Security,
(e) for the specification or failure to specify any particular assets to be
included in the Credit Security, or (f) unless the Agent shall have failed to
comply with Section 10.7.1, for the perfection of the security interests in the
Credit Security.

 

10.7.4.               Compliance.  The Agent shall not be obligated to ascertain
or inquire as to the performance or observance of any of the terms of this
Agreement or any other Credit Document; and in connection with any extension of
credit under this Agreement or any other Credit Document, the Agent shall be
fully protected in relying on a certificate of the Company as to the fulfillment
by the Company of any conditions to such extension of credit.

 

10.7.5.               Employment of Agents and Counsel.  The Agent may execute
any of its duties as Agent under this Agreement or any other Credit Document by
or through employees, agents and attorneys-in-fact and shall not be responsible
to the Company, any other Obligor or any Lender for the default or misconduct of
any such agents or attorneys-in-fact selected by the Agent acting in the absence
of gross negligence and willful misconduct.  The Agent shall be entitled to
advice of counsel concerning all matters pertaining to the agency hereby created
and its duties hereunder or under any other Credit Document.

 

10.7.6.               Reliance on Documents and Counsel.  The Agent shall be
entitled to rely, and shall be fully protected in relying, upon any affidavit,
certificate, cablegram, consent, instrument, letter, notice, order, document,
statement, telecopy, telegram, telex or teletype message or writing reasonably
believed in good faith by the Agent to be genuine and correct and to have been
signed, sent or made by the Person in question, including any telephonic or oral
statement made by such Person, and, with respect to legal matters, upon an
opinion or the advice of counsel selected by the Agent.

 

10.7.7.               Agent’s Reimbursement.  Each of the Lenders severally
agrees to reimburse the Agent, pro rata in accordance with such Lender’s
Percentage Interest, for any reasonable expenses not reimbursed by the Company
or the other Obligors (without limiting the obligation of the Company or the
other Obligors to make such reimbursement): (a) for which the Agent is entitled
to reimbursement by the Company or the other Obligors under this Agreement or
any other Credit Document, and (b) after the occurrence and during the
continuance of a Default, for any other reasonable expenses incurred by the
Agent on the Lenders’ behalf in connection with the enforcement of the Lenders’
rights under this Agreement or any other Credit Document; provided, however,
that the Agent shall not be reimbursed for any such expenses arising as a result
of its gross negligence or willful misconduct.

 

10.8.                        Rights as a Lender.  With respect to any credit
extended by it hereunder, Renco shall have the same rights, obligations and
powers hereunder as any other Lender and may exercise such rights and powers as
though it were not the Agent, and unless the context otherwise specifies, Renco
shall be treated in its individual capacity as though it were not the Agent
hereunder.  Without limiting the generality of the foregoing, the Percentage
Interest of

 

77

--------------------------------------------------------------------------------


 

Renco, if any, shall be included in any computations of Percentage Interests. 
Renco and its Affiliates may accept deposits from, make Investments in, act as
trustee for, and generally engage in any kind of business with, the Company, any
of its Subsidiaries or any Affiliate of any of them and any Person who may do
business with or own an equity interest in the Company, any of its Subsidiaries
or any Affiliate of any of them, all as if Renco were not the Agent and without
any duty to account therefor to the other Lenders.

 

10.9.                        Independent Credit Decision.  Each of the Lenders
acknowledges that it has independently and without reliance upon the Agent,
based on the financial statements and other documents referred to in
Section 7.2, on the other representations and warranties contained herein and on
such other information with respect to the Company and its Subsidiaries as such
Lender deemed appropriate, made such Lender’s own credit analysis and decision
to enter into this Agreement and to make the extensions of credit provided for
hereunder.  Each Lender represents to the Agent that such Lender will continue
to make its own independent credit and other decisions in taking or not taking
action under this Agreement or any other Credit Document.  Each Lender expressly
acknowledges that neither the Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to such Lender, and no act by the Agent taken under this Agreement
or any other Credit Document, including any review of the affairs of the Company
and its Subsidiaries, shall be deemed to constitute any representation or
warranty by the Agent.  Except for notices, reports and other documents
expressly required to be furnished to each Lender by the Agent under this
Agreement or any other Credit Document, the Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition, financial or
otherwise, or creditworthiness of the Company or any Subsidiary which may come
into the possession of the Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

 

10.10.                  Indemnification.  The Lenders shall severally indemnify
the Agent and its officers, directors, employees, agents, attorneys,
accountants, consultants and controlling Persons (to the extent not reimbursed
by the Obligors and without limiting the obligation of any of the Obligors to do
so), pro rata in accordance with their respective Percentage Interests, from and
against any and all liabilities, obligations, damages, penalties, actions,
judgments, suits, losses, costs, expenses or disbursements of any kind
whatsoever which may at any time be imposed on, incurred by or asserted against
the Agent or such Persons relating to or arising out of this Agreement, any
other Credit Document, the transactions contemplated hereby or thereby, or any
action taken or omitted by the Agent in connection with any of the foregoing;
provided, however, that the foregoing shall not extend to actions or omissions
which are determined in a final, nonappealable judgment by a court of competent
jurisdiction to have taken by the Agent with gross negligence or willful
misconduct.

 

10.11.                  Assumption of Agent’s Rights.  Notwithstanding anything
herein or in any other Credit Document to the contrary, if at any time no Person
constitutes the Agent hereunder or the Agent fails to act upon written
directions from the Required Lenders, the Required Lenders shall be entitled to
exercise any power, right or privilege granted to the Agent under any Credit
Document and in so acting such Lenders shall have the same rights, privileges,
indemnities and protections provided to the Agent under the Credit Documents.

 

78

--------------------------------------------------------------------------------


 

11.                                 Successors and Assigns; Lender Assignments
and Participations.

 

11.1.                        Successors and Assigns.  Any reference in this
Agreement or any other Credit Document to any of the parties hereto shall be
deemed to include the successors and assigns of such party, and all covenants
and agreements by or on behalf of the Company, the other Obligors, the Lenders
or the Agent that are contained in this Agreement or any other Credit Document
shall bind and inure to the benefit of their respective successors and assigns;
provided, however, that (a) the Company and its Subsidiaries may not assign
their rights or obligations under this Agreement or any other Credit Document
except for mergers or liquidations permitted by Section 6.10, and (b) the
Lenders shall not be entitled to assign their respective Percentage Interests in
the credits extended hereunder or their Commitments except as set forth in this
Section 11.

 

11.2.                        Assignments by Lenders.

 

11.2.1.               Assignees and Assignment Procedures.  Each Lender may, in
compliance with applicable laws in connection with such assignment and in
accordance with this Section 11.2.1, assign to one or more Eligible Transferees
(each, an “Assignee”) all or a portion of its interests, rights and obligations
under this Agreement and the other Credit Documents, including all or a portion
of its Commitment, the portion of the Loan at the time owing to it and the Note
held by it; provided, however, that:

 

(a)                                  the aggregate amount of the Commitment of
the assigning Lender subject to each such assignment to any Assignee other than
another Lender, a Related Fund, any Eligible Transferee that acquires all or a
substantial portion of the assets of a Lender or an Affiliate of a Lender
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Agent) shall be not less than $3,000,000 and in
increments of $1,000,000 (or, if less, the entire remaining amount of the
assigning Lender’s Commitment); and

 

(b)                                 the parties to each such assignment shall
execute and deliver to the Agent an Assignment and Acceptance substantially in
the form of Exhibit 11.2.1 (the “Assignment and Acceptance”), together with the
Note subject to such assignment and, except in the event of a transfer pursuant
to another Lender, a Related Fund, any Eligible Transferee that acquires all or
a substantial portion of the assets of a Lender or an Affiliate of a Lender, a
processing fee of $3,500 payable to the Agent by the assigning Lender (or as the
assigning Lender and the Assignee may otherwise agree between themselves).

 

Upon acceptance and recording pursuant to Section 11.1.4, from and after the
effective date specified in each Assignment and Acceptance (which effective date
shall be at least five Business Days after the execution thereof unless waived
by the Agent):

 

(i)                                     the Assignee shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the

 

79

--------------------------------------------------------------------------------


 

rights and obligations of a Lender under this Agreement; and

 

(ii)                                  the assigning Lender shall, to the extent
provided in such assignment, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 3.4 and 9, as well as to any fees accrued
for its account hereunder and not yet paid).

 

11.2.2.               Terms of Assignment and Acceptance.  By executing and
delivering an Assignment and Acceptance, the assigning Lender and the Assignee
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows:

 

(a)                                  other than the representation and warranty
that it is the legal and beneficial owner of the interest being assigned thereby
free and clear of any adverse claim, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Credit Document or any other
instrument or document furnished pursuant hereto;

 

(b)                                 such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Company and its Subsidiaries or the performance or
observance by the Company or any of its Subsidiaries of any of its obligations
under this Agreement, any other Credit Document or any other instrument or
document furnished pursuant hereto;

 

(c)                                  such Assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.4 or 7.2 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance;

 

(d)                                 such Assignee will independently and without
reliance upon such assigning Lender, any other Lender or the Agent, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement;

 

(e)                                  such Assignee appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as

 

80

--------------------------------------------------------------------------------


 

are delegated to the Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and

 

(f)                                    such Assignee agrees that it will perform
in accordance with the terms of this Agreement all the obligations which are
required to be performed by it as a Lender.

 

11.2.3.               Register.  The Agent shall maintain at its principal
office (solely for the limited purpose set forth in this Section 11.2.3, as the
agent of the Company) a register (the “Register”) for the recordation of (a) the
names and addresses of the Lenders (including each Assignee which assumes rights
and obligations pursuant to an assignment under Section 11.2.1 and each
Replacement Lender which assumes rights and obligations pursuant to an
assignment under Section 11.5), (b) the Percentage Interest of each such Lender
as set forth in Exhibit 10.1 and (c) the amount of the Loan owing to each Lender
from time to time.  The entries in the Register shall be conclusive, in the
absence of manifest error, and the Company, the Lenders and the Agent may treat
each Person whose name is registered therein for all purposes as a party to this
Agreement.  The Register shall be available for inspection by the Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

11.2.4.               Acceptance of Assignment and Assumption.  Upon its receipt
of a completed Assignment and Acceptance executed by an assigning Lender and an
Assignee (and any necessary consent of the Agent and the Company) together with
the processing and recordation fee referred to in Section 11.2.1 and, to the
extent necessary, the Note being assigned, the Agent shall (a) accept such
Assignment and Acceptance, (b) record the information contained therein in the
Register and (c) give prompt notice thereof to the Company.  Within five
Business Days after receipt of notice, the Company, at its own expense, shall
execute and deliver to the Agent (in exchange for the surrendered Note if such
Note must be surrendered or reissued as a result of such assignment) a new Note
to the order of such Assignee in a principal amount equal to the applicable
Commitment and Loan assumed by it pursuant to such Assignment and Acceptance. 
If the assigning Lender has retained a Commitment and Loan, its Note shall be
deemed to be then outstanding in a principal amount equal to the applicable
Commitment and Loan retained by it.

 

11.2.5.               Federal Reserve Bank.  Notwithstanding the foregoing
provisions of this Section 11 (without the consent of or notice to the Agent or
the Company), any Lender may at any time pledge all or any portion of such
Lender’s rights under this Agreement and the other Credit Documents to a Federal
Reserve Bank or, in the case of any Lender that is a fund, to the trustee of
such fund to support the fund’s obligations to such trustee; provided, however,
that no such pledge or assignment shall release such Lender from such Lender’s
obligations hereunder or under any other Credit Document.

 

11.2.6.               Further Assurances.  The Company and its Subsidiaries
shall sign such documents and take such other actions from time to time
reasonably requested by an Assignee to enable it to share in the benefits of the
rights created by the Credit Documents.

 

81

--------------------------------------------------------------------------------


 

11.3.                        Credit Participants.  Each Lender may, without the
consent of the Company or the Agent, in compliance with applicable laws in
connection with such participation, sell to one or more commercial banks, other
financial institutions or funds in the business of making or purchasing loans
similar to the Credit Obligations (each a “Credit Participant”) participations
in all or a portion of its interests, rights and obligations under this
Agreement and the other Credit Documents (including all or a portion of its
Commitment, the Loan owing to it and the Note held by it); provided, however,
that:

 

(a)                                  such Lender’s obligations under this
Agreement shall remain unchanged;

 

(b)                                 such Lender shall remain solely responsible
to the other parties hereto for the performance of such obligations;

 

(c)                                  such Lender shall provide the Company with
prompt written notice of the name of the applicable Credit Participant;

 

(d)                                 such Credit Participant shall be entitled to
the benefit of the cost protection provisions contained in Sections 3.4 and 9,
but shall not be entitled to receive any greater payment thereunder than the
selling Lender would have been entitled to receive with respect to the interest
so sold if such interest had not been sold; and

 

(e)                                  the Company, the other Lenders and the
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement and, under any
agreements between such Lender and such Credit Participant, such Lender shall
retain the sole right as one of the Lenders to vote (and to determine how to
vote) with respect to the enforcement of the obligations of the Obligors
relating to the Loan and the approval of any amendment, modification or waiver
of any provision of this Agreement (other than amendments, modifications,
consents or waivers described in clause (b) of the proviso to Section 14.1, with
respect to which such Credit Participant may determine how to vote).

 

The Company agrees, to the fullest extent permitted by applicable law, that any
Credit Participant and any Lender purchasing a participation from another Lender
pursuant to Section 10.5 may exercise all rights of payment (including the right
of set-off), with respect to its participation as fully as if such Credit
Participant or such Lender were the direct creditor of the Company and a Lender
hereunder in the amount of such participation.

 

11.4.                        Special Purpose Funding Vehicles.  Notwithstanding
anything to the contrary contained herein, any Lender (a “Granting Lender”) may
grant to a special purpose funding vehicle identified in writing by the Granting
Lender to the Agent and the Company from time to time (an “SPV”) the option to
provide to the Company all or part of any extension of credit that such Granting
Lender would otherwise be obligated to make to the Company pursuant hereto;
provided, however, that (a) nothing herein shall constitute a commitment by any
SPV to make any extension of credit, (b) if an SPV elects not to exercise such
option or otherwise fails

 

82

--------------------------------------------------------------------------------


 

to provide all or any part of such extension of credit, the Granting Lender
shall be obligated to make such extension of credit pursuant to the terms hereof
and (c) the Granting Lender shall remain for all purposes the Lender of record
under the Credit Documents, including for the purposes of approving amendments,
waivers and other modifications of the Credit Documents.  The making of an
extension of credit by an SPV hereunder shall utilize the Commitment of the
Granting Lender to the same extent as if such extension of credit had been made
by such Granting Lender.  No SPV shall be liable for any indemnity or similar
payment obligation under the Credit Documents (all liability for which shall
remain with the Granting Lender).  Prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, no party hereto will institute against, or join
any other Person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings.  In
addition, notwithstanding anything to the contrary contained herein, any SPV may
(i) with notice to, but without the prior consent of, the Company and the Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Credit Obligations to the Granting Lender or to any financial
institutions (consented to in writing by the Company and the Agent) providing
liquidity or credit support to such SPV to support the funding or maintenance of
extensions of credit and (ii) disclose on a confidential basis any non-public
information relating to its extensions of credit to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPV.  This Section 11.4 shall survive the
termination of this Agreement and may not be amended without the written consent
of each SPV to which a grant has been made pursuant to this Section 11.4.

 

11.5.                        Replacement of Affected Lender.  In the event that
any Lender or, to the extent applicable, any Credit Participant (the “Affected
Lender”):

 

(a)                                  fails to perform its obligations to fund
any portion of the Loan on the Closing Date when required to do so by the terms
of the Credit Documents;

 

(b)                                 demands payment under the provisions of
Section 3.4 in an amount materially in excess of the amounts with respect
thereto demanded by the other Lenders; or

 

(c)                                  refuses to consent to a proposed amendment,
modification, waiver or other action requiring consent of the holders of 100% of
the Percentage Interests under Section 14.1 that is consented to by Lenders
owning at least 90% of the Percentage Interests;

 

then, so long as no Event of Default exists, the Company shall have the right to
seek a replacement lender which is reasonably satisfactory to the Agent (the
“Replacement Lender”).  The Replacement Lender shall purchase the interests of
the Affected Lender in the Loan and its Commitment and shall assume the
obligations of the Affected Lender hereunder and under the other Credit
Documents upon execution by the Replacement Lender of an Assignment and
Acceptance and the tender by it to the Affected Lender of a purchase price
agreed between it and the Affected Lender (or, if they are unable to agree, a
purchase price in the amount of the Affected Lender’s Percentage Interest in the
Loan, or appropriate credit support for contingent amounts included therein, and
all other outstanding Credit Obligations then owed to the Affected

 

83

--------------------------------------------------------------------------------


 

Lender).  No processing fee pursuant to Section 11.2.1 shall be required in
connection with such assignment.  Upon consummation of such assignment, the
Replacement Lender shall become party to this Agreement as a signatory hereto
and shall have all the rights and obligations of the Affected Lender under this
Agreement and the other Credit Documents with a Percentage Interest equal to the
Percentage Interest of the Affected Lender, the Affected Lender shall be
released from its obligations hereunder and under the other Credit Documents,
and no further consent or action by any party shall be required.  Upon the
consummation of such assignment, the Company, the Affected Lender and the Agent
shall make appropriate arrangements so that a new Note is issued to the
Replacement Lender.  The Company and the other Obligors shall sign such
documents and take such other actions reasonably requested by the Replacement
Lender to enable it to share in the benefits of the rights created by the Credit
Documents.  Until the consummation of an assignment in accordance with the
foregoing provisions of this Section 11.5, the Company shall continue to pay to
the Affected Lender any Credit Obligations as they become due and payable.

 

11.6.                        Replacement of Departing Lenders. The Company may,
upon not less than 30 days’ prior written notice to each of the Lenders, the
Credit Participants and the Agent (collectively, the “Departing Lenders”),
request that Renco replace all (but not less than all) of the Departing
Lenders.  If (a) the Company makes such request to replace the Departing Lenders
and (b) Renco, in its sole and absolute discretion, determines to replace the
Departing Lenders, then, within 60 days after delivery by the Company to the
Departing Lenders of such notice, Renco shall purchase all (but not less than
all) the interests of the Departing Lenders in the Loan, the Commitments and the
Discretionary Credits and shall assume all (but not less than all) the
obligations of the Departing Lenders hereunder and under the other Credit
Documents upon execution by Renco of an Assignment and Acceptance and the tender
by it to the Agent for the account of the Departing Lenders of an aggregate
purchase price in an amount equal to the Transfer Amount.  No processing fee
pursuant to Section 11.2.1 shall be required in connection with such
assignment.  Upon consummation of such assignment, Renco shall become party to
this Agreement as a signatory hereto and shall have all the rights and
obligations of the Departing Lenders under this Agreement and the other Credit
Documents with a Percentage Interest of 100%, and the Departing Lenders shall be
released from their respective obligations hereunder and under the Credit
Documents, and no further consent or action by any party shall be required. 
Upon the consummation of such assignment, the Company and Renco shall make
appropriate arrangements so that a new Note is issued to Renco.  The Company,
the other Obligors, the Departing Lenders and Renco shall, at the cost and
expense of the Company, sign, file and record such documents and take such other
actions reasonably requested by Renco to enable it to receive the benefits of
the rights created by the Credit Documents, including the rights of the
Departing Lenders and the Agent in the Credit Security.  Until the consummation
of an assignment in accordance with the foregoing provisions of this
Section 11.6, the Company shall pay to the Departing Lenders any Credit
Obligations as they become due and payable.

 

12.                                 Confidentiality.  Each Lender will maintain
the confidential nature of all non-public information furnished to it by the
Company or any of its Subsidiaries in accordance with such Lender’s customary
procedures for maintaining the confidential nature of information of this
nature; provided, however, that such information may be disclosed:

 

84

--------------------------------------------------------------------------------


 

(a)                                  to any other Lender and to any parent or
corporate Affiliate of such Lender or any other Lender; provided, however, that
any such Person shall agree to comply with the restrictions set forth in this
Section 12 with respect to such information;

 

(b)                                 pursuant to any statutory or regulatory
requirement or any court order, subpoena or other legal process and to any
regulatory authority, including state and federal bank and insurance regulators
and the National Association of Insurance Commissioners;

 

(c)                                  to any Credit Participant, proposed Credit
Participant or proposed Assignee; provided, however, that any such Person shall
agree to comply with the restrictions set forth in this Section 12 with respect
to such information;

 

(d)                                 to its independent counsel, auditors and
other professional advisors with an instruction to such Persons to keep such
information confidential;

 

(e)                                  in connection with the enforcement of this
Agreement, any other Credit Document or any litigation or other proceeding
relating to this Agreement or any other Credit Document; and

 

(f)                                    with the prior written consent of the
Company, to any other Person.

 

(g)                                 In addition, the Lenders and their
respective Affiliates may include references to the Company and its Affiliates,
their trade names, trademarks and logos and the credit facility provided hereby
in connection with any advertising or marketing undertaken by such Lender or its
Affiliates.

 

13.                                 Notices.  Except as otherwise specified in
this Agreement or any other Credit Document, any notice required to be given
pursuant to this Agreement or any other Credit Document shall be given in
writing.  Any notice, consent, approval, demand or other communication in
connection with this Agreement or any other Credit Document shall be deemed to
be given if given in writing (including by telecopy) addressed as provided below
(or to the addressee at such other address as the addressee shall have specified
by notice actually received by the addressor), and if either (a) actually
delivered in fully legible form to such address or (b) in the case of a letter,
unless actual receipt of the notice is required by any Credit Document five days
shall have elapsed after the same shall have been deposited in the United States
mails, with first-class postage prepaid and registered or certified.

 

If to the Company, to it at its address set forth on the signature page of this
Agreement, to the attention of the chief financial officer.

 

85

--------------------------------------------------------------------------------


 

If to the Agent or the Lender, to it at its address set forth on the signature
page of this Agreement.

 

14.                                 Amendments, Consents, Waivers, etc.

 

14.1.                        Lender Consents for Amendments.  Except as
otherwise set forth herein, the Agent may (and upon the written request of the
Required Lenders the Agent shall) take or refrain from taking any action under
this Agreement or any other Credit Document, including giving its written
consent to any modification of or amendment to and waiving in writing compliance
with any covenant or condition in this Agreement or any other Credit Document
(other than a Financial Hedge Agreement) or any Default or Event of Default, all
of which actions shall be binding upon all of the Lenders; provided, however,
that:

 

(a)                                  Except as provided below, without the
written consent of the Lenders owning at least a majority of the Percentage
Interests (disregarding the Percentage Interest of any Nonperforming Lender so
long as such Lender is treated equally with the other Lenders with respect to
any actions enumerated below), no written modification of, amendment to, consent
with respect to, waiver of compliance with, or waiver of a Default under, any of
the Credit Documents (other than a Financial Hedge Agreement) shall be made.

 

(b)                                 Without the written consent of such Lenders
as own 100% of the Percentage Interests (disregarding the Percentage Interest of
any Nonperforming Lender so long as such Lender is treated equally with the
other Lenders with respect to any actions enumerated below):

 

(i)                                     [Intentionally Deleted]

 

(ii)                                  No release of, or subordination of the
Lenders’ interests in, all or substantially all of the Credit Security and no
release of the Company or any other Obligor shall be made (in any event, without
the written consent of the Lenders, the Agent (A) may release particular items
of Credit Security or particular Obligors in dispositions permitted by
Section 6.10, as modified by amendments thereto approved by the Required
Lenders, (B) may release all Credit Security pursuant to Section 15.1 upon
payment in full of the Credit Obligations and termination of the Commitments,
(C) may subordinate the Lenders’ Liens on the Credit Security to purchase money
liens on specific assets permitted by Section 6.7.2 and (D) may, to the extent
required by the Congress/CIT Intercreditor Agreement, release particular items
of Credit Security that are subject to Liens permitted by Section 6.7.11).

 

(iii)                               No incurrence or existence of any Lien on
all or substantially all of the Credit Security shall be permitted (other than
Liens securing the Credit Obligations).

 

86

--------------------------------------------------------------------------------


 

(iv)                              No contractual subordination of the Loans or
any other portion of the Credit Obligations to any other Indebtedness shall be
permitted.

 

(v)                                 No alteration shall be made of the Lenders’
rights of set-off contained in Section 8.2.4.

 

(vi)                              (vi)                              No amendment
to or modification of this Section 14.1 or the definition of “Required Lenders”
shall be made.

 

(c)                                  Without the written consent of each Lender
that is directly affected thereby (disregarding the Percentage Interest of any
Nonperforming Lender so long as such Lender is treated equally with the other
Lenders with respect to any actions enumerated below):

 

(i)                                     No reduction shall be made in (A) the
amount of principal of the Loan owing to such Lender, (B) the interest rate on
the portion of the Loan owing to such Lender or (C) the fees or other amounts
owing to such Lender with respect to the credit facility provided herein (other
than amendments and waivers approved by the Required Lenders that modify defined
terms used in calculating Consolidated Excess Cash Flow or that waive an
increase in the Applicable Rate as a result of an Event of Default).

 

(ii)                                  No change shall be made in the stated,
scheduled time of payment of any portion of the Loan owing to such Lender or
interest thereon or fees or other amounts relating to any of the foregoing
payable to such Lender and no waiver shall be made of any Default under
Section 8.1.1 with respect to such Lender.

 

(iii)                               No increase shall be made in the amount, or
extension of the term, of the stated Commitments of such Lender beyond that
provided for under Section 2.

 

(d)                                 Without the written consent of the Agent, no
amendment or modification of any Credit Document shall affect the rights or
duties of the Agent under the Credit Documents.

 

14.2.                        Course of Dealing; No Implied Waivers.  No course
of dealing between any Lender or the Agent, on one hand, and the Company or any
other Obligor, on the other hand, shall operate as a waiver of any of the
Lenders’ or the Agent’s rights under this Agreement or any other Credit Document
or with respect to the Credit Obligations.  In particular, no delay or omission
on the part of any Lender or the Agent in exercising any right under this
Agreement or any other Credit Document or with respect to the Credit Obligations
shall operate as a waiver of such right or any other right hereunder or
thereunder.  A waiver on any one occasion shall not be

 

87

--------------------------------------------------------------------------------


 

construed as a bar to or waiver of any right or remedy on any future occasion. 
No waiver, consent or amendment with respect to this Agreement or any other
Credit Document shall be binding unless it is in writing and signed by the Agent
or the Required Lenders.

 

15.                                 General Provisions.

 

15.1.                        Defeasance.  When all Credit Obligations have been
paid, performed and reasonably determined by the Agent to have been indefeasibly
discharged in full, and if at the time no Lender continues to be committed to
extend any credit to the Company hereunder or under any other Credit Document,
this Agreement and the other Credit Documents shall terminate and, at the
Company’s written request, accompanied by such certificates and other items as
the Agent shall reasonably deem necessary, the Credit Security shall revert to
the Obligors and the right, title and interest of the Lenders and the Agent
therein shall terminate.  Thereupon, on the Obligors’ demand and at their cost
and expense, the Agent shall execute proper instruments, acknowledging
satisfaction of and discharging this Agreement and the other Credit Documents,
and shall redeliver to the Obligors any Credit Security then in its possession;
provided, however, that Sections 3.4, 9, 10.7.7, 10.10, 12 and 15 shall survive
the termination of this Agreement.

 

15.2.                        No Strict Construction.  The parties have
participated jointly in the negotiation and drafting of this Agreement and the
other Credit Documents with counsel sophisticated in financing transactions.  In
the event an ambiguity or question of intent or interpretation arises, this
Agreement and the other Credit Documents shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement and the other Credit Documents.

 

15.3.                        Certain Acknowledgments.  The Company acknowledges
that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Credit
Documents;

 

(b)                                 neither any Lender nor the Agent has any
fiduciary relationship with or duty to the Obligors arising out of or in
connection with this Agreement or any other Credit Document, and the
relationship between the Lenders and the Agent, on one hand, and the Obligors,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Credit Documents or otherwise exists by virtue of the transactions
contemplated hereby or thereby among the Obligors and the Lenders.

 

15.4.                        Venue; Service of Process; Certain Waivers.  Each
of the Company, the Lenders and the Agent:

 

(a)                                  irrevocably submits to the nonexclusive
jurisdiction of the Supreme Court of the State of New York in New York County
and the United States District Court for the Southern District of New York for
the purpose of any

 

88

--------------------------------------------------------------------------------


 

suit, action or other proceeding arising out of or based upon this Agreement or
any other Credit Document or the subject matter hereof or thereof;

 

(b)                                 waives to the extent not prohibited by
applicable law that cannot be waived, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such proceeding brought in any of the
above-named courts, any claim that it is not subject personally to the
jurisdiction of such court, that its property is exempt or immune from
attachment or execution, that such proceeding is brought in an inconvenient
forum, that the venue of such proceeding is improper, or that this Agreement or
any other Credit Document, or the subject matter hereof or thereof, may not be
enforced in or by such court;

 

(c)                                  waives personal service of any and all
process and consents that all service of process may be made by registered mail,
postage prepaid, directed to its address specified in or pursuant to Section 13
and service so made shall be deemed to be completed ten (10) days after the same
shall have been so deposited in the U.S. mails, registered mail, postage
prepaid, or by any other manner provided under the rules of the Supreme Court of
the State of New York or the United States District Court for the Southern
District of New York, and agrees that service of process by registered or
certified mail, return receipt requested, at its address specified in or
pursuant to Section 13 is reasonably calculated to give actual notice; and

 

(d)                                 waives to the extent not prohibited by
applicable law that cannot be waived any right it may have to claim or recover
in any such proceeding any special, exemplary, punitive or consequential
damages.

 

15.5.                        WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED
BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH OF THE COMPANY, THE LENDERS AND
THE AGENT WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE, CLAIM OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE CONDUCT OF THE PARTIES HERETO, WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER IN CONTRACT, TORT OR OTHERWISE.  The
Company acknowledges that it has been informed by the Lenders that the foregoing
sentence constitutes a material inducement upon which each of the Lenders has
relied and will rely in entering into this Agreement and any other Credit
Document.  The Company, any Lender or the Agent may file an original counterpart
or a copy of this Agreement with any court as written evidence of the consent of
the Company, the Lenders and the Agent to the waiver of their rights to trial by
jury.

 

15.6.                        Interpretation; Governing Law; etc.  Time is (and
shall be) of the essence in this Agreement and the other Credit Documents.  All
covenants, agreements, representations and warranties made in this Agreement or
any other Credit Document or in certificates delivered pursuant hereto or
thereto shall be deemed to have been relied on by each Lender, notwithstanding
any investigation made by any Lender on its behalf, and shall survive the

 

89

--------------------------------------------------------------------------------


 

execution and delivery to the Lenders hereof and thereof.  The invalidity or
unenforceability of any provision hereof shall not affect the validity or
enforceability of any other provision hereof, and any invalid or unenforceable
provision shall be modified so as to be enforced to the maximum extent of its
validity or enforceability. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof. 
This Agreement and other Credit Documents constitute the entire understanding of
the parties with respect to the subject matter hereof and thereof and supersede
all prior and contemporaneous understandings and agreements, whether written or
oral, with respect to such subject matter.  This Agreement may be executed in
any number of counterparts which together shall constitute one instrument.  This
Agreement, and any issue, claim or proceeding arising out of or relating to this
Agreement or any other Credit Document or the conduct of the parties hereto,
whether now existing or hereafter arising and whether in contract, tort or
otherwise, shall be governed by and construed in accordance with the laws of the
State of New York.

 

15.7.                        Specified Waivers.

 

(a)                                  The Agent and each of the Lenders hereby
waive any Default or Event of Default which may exist under Section 8.1.3 of the
Existing Credit Agreement based solely upon the failure of the Company and its
Subsidiaries to comply in all material respects with the provisions of the
following Material Agreements, as required under Section 6.2.4 of the Existing
Credit Agreement:

 

(i)                                     The New Indenture, solely for failure to
timely deliver the annual reports for the fiscal year ending October 31, 2002
and October 31, 2003 and the quarterly reports for the fiscal quarters ending
January 31, 2003, April 30, 2003, July 31, 2003 and January 31, 2004, as
required under Section 4.09(a) of the New Indenture, and for failure to timely
deliver the report of the independent accountant required under Section 4.07(b).

 

(ii)                                  The Congress/CIT Loan and Security
Agreement, solely for (i) failure to comply with Section 7.10 (Consolidated Net
Worth) from October 29, 2002 through the effective date of Amendment No. 2 to
Amended and Restated Loan and Security Agreement, dated as of April 9, 2004, to
the Congress/CIT Loan and Security Agreement; (ii) failure to timely provide the
audited financial statements for the fiscal years ending October 31, 2002 and
October 31, 2003, as required under Section 7.19(a)(i), and the certificates
required under Section 7.19(a)(iv) and (v); and (iii) the Event of Default
arising under Section 8.1(d) as a result of the entry of a judgment on
January 13, 2003 in the amount of $4,347,014.48 against Fabricated Products,
Inc. in the

 

90

--------------------------------------------------------------------------------


 

case known as Taracorp Industries, Inc. v. Fabricated Products, Inc. and Midco
Industries, Inc., Cause No. 002-00769, Division 19, provided that the waiver
granted in this subsection (iii) shall automatically and without further action
by the parties hereto be deemed rescinded and terminated upon the earliest to
occur of any of the conditions set forth in Section 1(b)(i) through (iii) of the
Waiver dated as of March 27, 2003 to this Agreement, between the Company and
Renco.

 

(b)                                 The Agent and each of the Lenders hereby
waive any Default or Event of Default which may exist under Section 8.1.3 of the
Existing Credit Agreement based solely upon the failure of the Company to
furnish, within 90 days after the end of the fiscal years ending October 31,
2002 and October 31, 2003, the audited financial statements and all reports,
statements, certificates, computations, calculations, supplements, management’s
discussion and analysis, and any other information required under Section 6.4.1
of the Existing Credit Agreement, provided that this waiver is granted on the
condition that (i) the audited financial statements, the reports required under
Section 6.4.1(a) of this Agreement, and the management’s discussion and analysis
required under Section 6.4.1(i) of this Agreement, all for the fiscal year
ending October 31, 2003, are delivered by no later than May 15, 2004; and (ii)
the certificate, calculations and computations required under subsections (c),
(e) and (h) of Section 6.4.1 of this Agreement, all for the fiscal year ending
October 31, 2003, are delivered by no later than 30 days after the date hereof.

 

(c)                                  The Agent and each of the Lenders hereby
waive any Default or Event of Default which may exist under Section 8.1.3 of the
Existing Credit Agreement based solely upon the failure of the Company to
furnish, within 45 days after the end of the fiscal quarters ending January 31,
2003, April 30, 2003, July 31, 2003, and January 31, 2004, the financial
statements required under Section 6.4.2 of the Existing Credit Agreement, and
all certificates, computations, supplements, management’s discussion and
analysis, and any other information required under subsections (a), (b), (c),
(d), (e), (f), (g) and (h) of Section 6.4.2 of the Existing Credit Agreement,
provided that this waiver is granted on the condition that (i) the financial
statements and the certificate required under Sections 6.4.2(a) and 6.4.2(b) of
this Agreement for the fiscal quarter ending January 31, 2004 are delivered by
no later than May 15, 2004; and (ii) the certificate, computations, supplements,
management’s discussion and analysis, and other information required under
subsections (d), (f), (g) and (h) of Section 6.4.2 of this Agreement, all for
the fiscal quarter ending January 31, 2004, are delivered by no later than 30
days after the date hereof.

 

91

--------------------------------------------------------------------------------


 

(d)                                 The Agent and each of the Lenders hereby
waive any Default or Event of Default which may exist under Section 8.1.3 of the
Existing Credit Agreement based solely upon the failure of the Company to
furnish (i) within 30 days after February 29, 2004, the financial statements and
certificate required under Section 6.4.3 of the Existing Credit Agreement, (ii)
the certificates required under Section 6.4.3 of the Existing Credit Agreement
within 30 days after November 30, 2003, and within 30 days after December 31,
2003, provided that this waiver is granted on the condition that the financial
statements and certificate for February 2004 and the certificates for
November 2003 and December 2003 are delivered by no later than May 15, 2004.

 

(e)                                  The Agent and each of the Lenders hereby
waive any Default or Event of Default which may exist under Section 8.1.2 of the
Existing Credit Agreement based solely upon the failure of the Company promptly
to furnish to the Lenders notice of the entry of a judgment on January 13, 2003
in the amount of $4,347,014.48 against Fabricated Products, Inc. in the case
known as Taracorp Industries, Inc. v. Fabricated Products, Inc. and Midco
Industries, Inc., Cause No. 002-00769, Division 19, as required under
Section 6.4.5 of the Existing Credit Agreement, provided that the waiver granted
in this subsection (d) shall automatically and without further action by the
parties hereto be deemed rescinded and terminated upon the earliest to occur of
any of the conditions set forth in Section 1(b)(i) through (iii) of the Waiver
dated as of March 27, 2003 to this Agreement, between the Company and Renco.

 

(f)                                    The Agent and each of the Lenders hereby
waive any Default or Event of Default which may exist under Section 8.1.3 of the
Existing Credit Agreement based solely upon the failure of the Company to
furnish to the Lenders, within 150 days after October 31, 2002 and October 31,
2003, the certificates required under Section 6.4.7 of the Existing Credit
Agreement, including all information required under Section 6.4.7, provided that
this waiver with respect to Section 6.4.7 is granted on the condition that such
certificates and all information required under Section 6.4.7 of this Agreement
are delivered by no later than May 15, 2004.

 

(g)                                 The Agent and each of the Lenders hereby
waive any Default or Event of Default which may exist under Section 8.1.2 of the
Existing Credit Agreement based solely upon the failure of Consolidated Adjusted
Financing Debt to Consolidated EBITDA as of the last day of any fiscal quarter
of the Company through the date hereof to be less than or equal to the amount
set forth for such period in Section 6.5.1 of the Existing Credit Agreement.

 

(h)                                 The Agent and each of the Lenders hereby
waive any Default or Event of Default which may exist under Section 8.1.2 of the
Existing

 

92

--------------------------------------------------------------------------------


 

Agreement based solely upon the failure, on the last day of any fiscal quarter
of the Company through the date hereof, of Consolidated EBITDA for the period of
four consecutive fiscal quarters ending on such date to Consolidated Interest
Expense for such period to be greater than or equal to the amount set forth for
such period in Section 6.5.2 of the Existing Credit Agreement.

 

(i)                                     The Agent and each of the Lenders hereby
waive any Default or Event of Default which may exist under Section 8.1.2 of the
Existing Agreement based solely upon the failure, on the last day of any fiscal
quarter of the Company through the date hereof, of Consolidated Domestic EBITDA
for the period of four consecutive fiscal quarters ending on such date to be
greater than or equal to the amount set forth for such period in Section 6.5.3
of the Existing Credit Agreement.

 

(j)                                     The Agent and each of the Lenders hereby
waive any Default or Event of Default which may exist under Section 8.1.2 of the
Existing Agreement based solely upon the failure, on the last day of any fiscal
quarter of the Company through the date hereof, of Combined Foreign EBITDA for
the period of four consecutive fiscal quarters ending on such date to be greater
than or equal to the amount set forth for such period in Section 6.5.4 of the
Existing Credit Agreement.

 

(k)                                  The Agent and each of the Lenders hereby
waive any Default or Event of Default which may exist under Section 8.1.2 of the
Existing Credit Agreement based solely upon the failure of Consolidated Domestic
Net Working Capital as of the last day of any fiscal quarter of the Company
through the date hereof to be greater than or equal to the amount set forth for
such period in Section 6.5.5 of the Existing Credit Agreement.

 

15.8.                        Effect of Amendment and Restatement.  Upon the
execution and delivery of this Agreement by the parties hereto, the Existing
Credit Agreement shall be amended, restated and superseded in its entirety by
this Agreement.  The parties hereto acknowledge and agree that the liens and
security interests granted under the Guarantee and Security Agreement, the
Pledge Agreement and any other Credit Document (each as defined in the Existing
Credit Agreement) are continuing and in full force and effect and, upon the
amendment and restatement of the Existing Credit Agreement and the amendment
and/or amendment and restatement of the other Credit Documents (as defined in
the Existing Credit Agreement) pursuant to the Credit Documents, such liens and
security interests secure and continue to secure the payment of the obligations,
and that the Notes outstanding under and as defined in the Existing Credit
Agreement are upon the execution and delivery of this Agreement by the parties
hereto and the execution and delivery of the Notes hereunder, replaced by the
Notes issued hereunder.  Furthermore, upon execution of this Agreement, Renco,
in its capacity as Agent and Lender hereunder, hereby extends the period under
which the waivers it granted under that certain Waiver, dated as of March 27,
2003, between the Company and Renco (as such Waiver has been

 

93

--------------------------------------------------------------------------------


 

amended through and including the date hereof, the “Waiver”), are effective to
include the period from the date the Waiver was executed through the date
hereof.

 

Each of the undersigned has caused this Agreement to be executed and delivered
by its duly authorized officer as an agreement under seal as of the date first
above written.

 

 

BORROWER:

 

 

 

THE DOE RUN RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ David Chaput

 

 

Name: David Chaput

 

 

Title: CFO, VP Finance & Treasurer

 

 

 

 

The Doe Run Resources Corporation

 

1801 Park 270 Drive

 

Suite 300

 

St. Louis, MO 63146

 

Telecopy: (314) 453-7178

 

 

 

 

 

 

 

AGENT AND LENDER:

 

 

 

 

 

 

 

THE RENCO GROUP, INC., as Agent and Lender

 

 

 

 

 

 

By:

/s/ John Binko

 

 

Name: John Binko

 

 

Title: Vice President

 

 

 

 

The Renco Group, Inc.

 

30 Rockefeller Plaza

 

New York, NY 10112

 

Telecopy: (212) 541-6197

 

94

--------------------------------------------------------------------------------
